--------------------------------------------------------------------------------

Exhibit 10.1
 
Third Supplemental Agreement to $253,000,000 Secured Loan Facility Agreement
dated 20 August 2010


Dated 9 July 2014
 
Genco Shipping & Trading Limited
(as Borrower)


- and -


BNP Paribas
Credit Agricole Corporate and Investment Bank
DVB Bank SE
Deutsche Bank AG Filiale Deutschlandgeschäft
Skandinaviska Enskilda Banken AB (publ)
(as Lenders)


- and -


Deutsche Bank Luxembourg S.A.
(as Agent)


- and -


BNP Paribas
Credit Agricole Corporate and Investment Bank
DVB Bank SE
Deutsche Bank AG Filiale Deutschlandgeschäft
Skandinaviska Enskilda Banken AB (Publ)
(as Mandated Lead Arrangers)


- and -


BNP Paribas
Credit Agricole Corporate and Investment Bank
DVB Bank SE
Deutsche Bank AG
Skandinaviska Enskilda Banken AB (publ)
(as Swap Providers)


- and -


Deutsche Bank AG Filiale Deutschlandgeschäft
(as Security Agent and Bookrunner)


- and -


Genco Aquitaine Limited, Genco Ardennes Limited, Genco Auvergne Limited,
Genco Bourgogne Limited, Genco Brittany Limited, Genco Loire Limited,
Genco Languedoc Limited, Genco Lorraine Limited, Genco Normandy Limited,
Genco Picardy Limited, Genco Provence Limited, Genco Pyrenees Limited and
Genco Rhone Limited (as Guarantors)
 
[image00001.jpg]





--------------------------------------------------------------------------------

Contents
 
 
 
Page
 
 
 
1
Interpretation
3
 
 
 
2
Conditions
5
 
 
 
3
Representations and Warranties
8
 
 
 
4
Amendments to Original Loan Agreement
8
 
 
 
5
Confirmation and Undertaking
9
 
 
 
6
Notices, Counterparts, Law and Jurisdiction
9
 
 
 
Schedule 1
The Lenders
10
 
 
 
Schedule 2
Effective Date Confirmation
11
 
 
 
Schedule 3
Loan Agreement
13




--------------------------------------------------------------------------------

Supplemental Agreement


Dated: 9 July 2014


Between:



(1) Genco Shipping & Trading Limited, a corporation incorporated under the laws
of the Marshall Islands whose principal place of business is at 299 Park Avenue,
20th Floor, New York, New York 10171, USA (the "Borrower");




(2) the banks listed in Schedule 1 (The Lenders), each acting through its office
at the address indicated against its name in Schedule 1 (together the "Lenders"
and each a "Lender");




(3) Deutsche Bank Luxembourg S.A., acting as agent through its office at 2, Bvd
Konrad Adenauer, L-1115 Luxembourg (in that capacity the "Agent");




(4) Deutsche Bank AG Filiale Deutschlandgeschäft, Frankfurt am Main, Germany
acting as mandated lead arranger through its office at Adolphsplatz 7, 20457
Hamburg, Germany (formerly Ludwig-Erhard-Strasse 1, 20459 Hamburg, Germany), BNP
Paribas acting as mandated lead arranger through its office at 16 rue du
Hanovre, 75002 Paris, France, Credit Agricole Corporate and Investment Bank
acting as mandated lead arranger through its office at 9, quai du President Paul
Doumer, 92920 Paris la Defense, France, DVB Bank SE, acting as mandated lead
arranger through its office at Platz der Republik 6, D-60325 Frankfurt am Main,
Germany, and Skandinaviska Enskilda Banken AB (publ) acting as mandated lead
arranger through its office at Kungsträdgårdsgatan 8, 106 40 Stockholm, Sweden
(in that capacity the "Mandated Lead Arrangers");




(5) Deutsche Bank AG acting as swap provider through its office at Taunusanlage
12, 60325 Frankfurt am Main, Germany (formerly Theodor-Heuss-Allee 70, 60486
Frankfurt am Main, Germany), BNP Paribas acting as swap provider through its
office at 16 Bd des Italiens, 75009 Paris, France, Credit Agricole Corporate and
Investment Bank acting as swap provider through its office at 9, quai du
President Paul Doumer, 92920 Paris la Defense, France, DVB Bank SE, acting as
swap provider through its office at Platz der Republik 6, D-60325 Frankfurt am
Main, Germany, and Skandinaviska Enskilda Banken AB (publ) acting as swap
provider through its office at Kungsträdgårdsgatan 8, 106 40 Stockholm, Sweden
(in that capacity, the "Swap Providers" and each a "Swap Provider");




(6) Deutsche Bank AG Filiale Deutschlandgeschäft, Frankfurt am Main, Germany,
acting as security agent and bookrunner through its office at Adolphsplatz 7,
20457 Hamburg, Germany (formerly Ludwig-Erhard-Strasse 1, 20459 Hamburg,
Germany) (in these capacities the "Security Agent" and the "Bookrunner"); and




(7) Genco Aquitaine Limited, Genco Ardennes Limited, Genco Auvergne Limited,
Genco Bourgogne Limited, Genco Brittany Limited, Genco Languedoc Limited, Genco
Loire Limited, Genco Lorraine Limited, Genco Normandy Limited, Genco Picardy
Limited, Genco Provence Limited, Genco Pyrenees Limited And Genco Rhone Limited,
each a company incorporated according to the law of the Marshall Islands whose
registered address is at Trust Company Complex,



Page 1

--------------------------------------------------------------------------------

Ajeltake Island Majuro, Ajeltake Road, Marshall Islands MH96960 (together the
"Collateral Owners" and each a "Collateral Owner").
 
Supplemental to a secured loan agreement dated 20 August 2010 made between the
Borrower, the Lenders, the Agent, the Mandated Lead Arrangers, the Swap
Providers, the Bookrunner and the Security Agent as amended and supplemented by
a first side letter dated 24 August 2010, as further supplemented by a letter to
the Borrower dated 21 December 2011 and  as amended and restated by a second
supplemental agreement dated 1 August 2012 (the "Original Loan Agreement"), on
the terms and subject to the conditions of which each of the Lenders agreed to
advance to the Borrower its respective Commitment of an aggregate amount not
exceeding two hundred fifty three million Dollars ($253,000,000).


Whereas:



(A) On 21 April 2014, the Borrower and fifty seven (57) of its subsidiaries
(including the Collateral Owners) (together, the "Debtors") commenced bankruptcy
proceedings with case no. 14-11108-shl (the "Cases") pursuant to chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the
"Bankruptcy Code") in the United States Bankruptcy Court for the Southern
District of New York (the "Bankruptcy Court").




(B) As part of the Plan of Reorganisation, the Borrower has requested that
certain amendments be made to the Original Loan Agreement as set out in a
restructuring term sheet exhibited to a restructuring support agreement dated 3
April 2014 made between the Borrower, certain of its subsidiaries and creditors
of the Borrower (the "Restructuring Support Agreement") to enable the
reorganized Debtors to, among other things, consummate the transactions
contemplated by the Plan of Reorganisation and to pay related fees and expenses.




(C) The Finance Parties have agreed to the requests referred to in Recital (B)
subject to the terms and conditions of this Supplemental Agreement and of the
Restructuring Support Agreement.



It is agreed that:



1 Interpretation




1.1 In this Supplemental Agreement:



"Confirmation Order" means the order entered into by the Bankruptcy Court
confirming the Plan of Reorganisation, which order shall be acceptable in form
and substance to the Debtors and the applicable Required Supporting Creditors
(as defined in the Restructuring Support Agreement) in accordance with section
1(b) of the Restructuring Support Agreement, and solely with respect to any term
in the order that will affect the economic interests of the Lenders or is
related to this Supplemental Agreement, mutually acceptable to the Debtors and
the Agent (acting on the instructions of the Majority Lenders) and shall
include, inter alia, provisions (a) approving this Supplemental Agreement and
related documents, (b) reaffirming the Lenders lien in all of the assets of the
Borrower and the Collateral Owner subject to a Finance Document, and (c) finding
that the parties negotiated this Supplemental Agreement at arm's length and in
good faith and that this Supplemental Agreement


Page 2

--------------------------------------------------------------------------------

and the terms hereof constitute good and valuable consideration for the Borrower
and the Collateral Owners;


"Consummation Date" means the Effective Date (as defined in the Plan of
Reorganisation) of the confirmed Plan of Reorganisation;


"Effective Date" means the date on which the Agent (acting on the instructions
of the Lenders) confirms to the Borrower in writing substantially in the form
set out in Schedule 2 (Effective Date Confirmation) that all of the conditions
referred to in Clause 2.1 (Conditions) have been satisfied, which confirmation
the Agent shall be under no obligation to give if an Event of Default (excluding
any Event of Default that has occurred as a result of the Cases or an Event of
Default that has been notified to the Agent prior to the date of this
Supplemental Agreement) shall have occurred and be continuing;


"Fee Letters" means any letter or letters dated on or about the date of this
Supplemental Agreement between the Agent or the Security Agent and the Borrower
setting out any of the fees referred to in Clauses 2.2.2(a) and 2.2.2(b);


"Finance Parties" means the Agent, the Security Agent, the Swap Provider and the
Lenders;


"Loan Agreement" means the Original Loan Agreement as amended and restated
pursuant to this Supplemental Agreement and as set out in Schedule 3 (Loan
Agreement);


"Mortgage Amendments" means the amendment agreements to the Mortgages to be
entered into on or around the date of this Deed between the Collateral Owners
and the Security Agent;


"New Documents" means this Supplemental Agreement and the Mortgage Amendments;


"Plan of Reorganisation" means the Prepackaged Plan of Reorganisation of the
Debtors Pursuant to Chapter 11 of the Bankruptcy Code filed with the Bankruptcy
Court on April 21, 2014 [Docket No. 14], and as it may be amended, modified, or
supplemented from time to time in accordance with the terms therein and in the
Restructuring Support Agreement; and


"Security Parties" means all parties to this Supplemental Agreement other than
the Finance Parties and "Security Party" means any one of them.



1.2 All words and expressions defined in the Original Loan Agreement shall have
the same meaning when used in this Supplemental Agreement unless the context
otherwise requires, and clause 1.2 (Definitions and Interpretation) of the
Original Loan Agreement shall apply to the interpretation of this Supplemental
Agreement as if it were set out in full.




1.3 This Supplemental Agreement shall be a Finance Document.



Page 3

--------------------------------------------------------------------------------

2 Conditions




2.1 As conditions precedent for the agreement of the Finance Parties to the
requests specified in Recital (B) above and for the effectiveness of Clause 4
(Amendments to Original Loan Agreement), the Borrower shall deliver or cause to
be delivered to or to the order of the Agent the following documents and
evidence:




2.1.1 in respect of each Collateral Owner:




(a) a certificate of good standing;




(b) a certificate of a duly authorised officer of each Collateral Owner dated
the day of this Supplemental Agreement (i) certifying that the Collateral Owner
is existing in good standing in the jurisdiction of its incorporation, (ii)
confirming that none of the documents delivered to the Agent pursuant to clauses
2.1.1 to 2.1.3 of the second supplemental to the Loan Agreement dated 1 August
2012 have been amended or modified in any way (or copies, certified by a duly
authorised officer of the Collateral Owner in question as true, complete,
accurate and neither amended nor revoked, of any such documents which have been
amended or modified), (iii)  setting out the names and titles of the directors
and officers of that Collateral Owner, and (iv) attaching an incumbency
certificate reflecting the name and signature of each officer authorized to
execute the New Documents to which that Collateral Owner is a party and that no
proceedings are pending or contemplated for the dissolution of that Collateral
Owner;




(c) a copy, certified by a director or the secretary of each Collateral Owner as
true, complete and accurate and neither amended nor revoked and in full force
and effect, of a resolution of the directors of that Collateral Owner (together,
where appropriate, with signed waivers of notice of any directors' meetings)
approving, and authorising or ratifying the execution of, the New Documents to
which it is a party and any document to be executed by that Collateral Owner
pursuant to such New Documents;




(d) a copy of a resolution signed by all the holders of the issued shares in
each Collateral Owner, approving the terms of, and the transactions contemplated
by, the New Documents to which that Collateral Owner is a party;




2.1.2 in respect of the Borrower:




(a) a certificate of a duly authorised officer of the Borrower dated the day of
this Supplemental Agreement (i) certifying that the Borrower is existing in good
standing in the jurisdiction of its incorporation, (ii) confirming that none of
the documents delivered to the Agent pursuant to clauses 2.1.1 to 2.1.3 of the
second supplemental to the Loan Agreement dated 1 August 2012 have been amended
or modified in any way (or copies, certified by a duly authorised officer of the
Borrower in question as true, complete, accurate and



Page 4

--------------------------------------------------------------------------------

neither amended nor revoked, of any such documents which have been amended or
modified), (iii)  setting out the names and titles of the directors and officers
of the Borrower, and (iv) attaching an incumbency certificate reflecting the
name and signature of each officer authorized to execute the New Documents to
which the Borrower is a party and that no proceedings are pending or
contemplated for the dissolution of the Borrower;



(b) a copy, certified by a director or the secretary of the Borrower as true,
complete and accurate and neither amended nor revoked and in full force and
effect, of a resolution of the directors of the Borrower (together, where
appropriate, with signed waivers of notice of any directors' meetings)
approving, and authorising or ratifying the execution of, the New Documents to
which it is a party and any document to be executed the Borrower pursuant to
such New Documents;




(c) a certificate of good standing;




2.1.3 duly executed New Documents;




2.1.4 evidence that (i) the Mortgage Amendments will be capable of being
registered against the Vessels and (ii) the discharge of the Second Mortgages
will be capable of being recorded against the Vessels;




2.1.5 evidence that the second assignment of Insurances of each Vessel executed
in favour of the DNB Collateral Agent to secure further the obligations of the
Borrower under the DNB Credit Agreement will be released and reassigned;




2.1.6 if a Security Party is incorporated in a jurisdiction other than England
and Wales, a legal opinion of the legal advisers to the Lenders in each relevant
jurisdiction, substantially in the form or forms provided to the Agent prior to
signing this Agreement or confirmation satisfactory to the Agent that such an
opinion will be given;




2.1.7 a copy of the supplemental agreement to the Metrostar Facility together
with evidence that the amendments to the Metrostar Facility contemplated in the
Restructuring Support Agreement shall become effective on or prior to the
Effective Date;




2.1.8 evidence that:




(a) the Bankruptcy Court has entered the Confirmation Order, which shall, among
other things, authorise the transactions contemplated under this Supplemental
Agreement;




(b) the Confirmation Order has not been stayed, modified or vacated on appeal;
and




(c)
the Confirmation Order is final order in full force and effect;

 

2.1.9 evidence that the effective date of the Plan of Reorganisation will occur
on or before the later of, and in each case no later than 1 August 2014:



Page 5

--------------------------------------------------------------------------------

(a) ten (10) calendar days following the entry of the Confirmation Order; or




(b) completion of the Rights Offering (as defined in the Plan of
Reorganisation);



and that all conditions precedent to the effectiveness of the Plan of
Reorganisation will be fulfilled or waived (in accordance with the provisions of
the Plan of Reorganisation) on the Effective Date, including the execution,
delivery and performance of all instruments, documents and agreements necessary
to effectuate the Plan of Reorganisation;



  2.1.10 evidence that the Collateral Owners have deposited into the Master
Account the relevant amounts in order to comply with the provisions of clauses
10.4 (Deposit) and 12.2.1 (Minimum Liquidity) of the Loan Agreement; and




  2.1.11 a copy of the fund flow statement signed by the Borrower and evidencing
the intended payment of fees, Repayment Instalments, interest and legal fees in
accordance with Clauses 2.2.1 and 2.2.2 of this Supplemental Agreement.




2.2 As conditions subsequent for the agreement of the Finance Parties to the
requests specified in Recital (B) above, the Borrower shall deliver or cause to
be delivered to or to the order of the Agent at the times indicated below:




2.2.1 on the Effective Date, evidence that the Borrower has paid the Repayment
Instalments due on 30 May 2014 together with interest thereon and interest and
default interest accruing from 31 May 2014 until the Plan Effective Date (as
such term is defined in the Restructuring Support Agreement);




2.2.2 on the Effective Date:




(a) payment to the Agent (for the account of the Lenders) of an upfront fee
computed at the rate of 100bps of the amount of the Loan outstanding on the Plan
Effective Date (as such term is defined in the Restructuring Support Agreement);
and




(b) payment to each of the Agent (for its own account) and the Security Agent 
(for its own account) of a fee in an amount set out in the relevant Fee Letter;




(c) payment to the Agent of any outstanding fees payable pursuant to the working
fee letter dated 25 March 2014 and made between the Agent, the Borrower and the
Collateral Owners;




(d) payment of any invoiced legal fees due from the Borrower to the Agent in
connection with the New Documents;




2.2.3 on the Effective Date, a certificate of ownership and encumbrance (or
equivalent) issued by the Registrar of Ships (or equivalent official) of the
Marshall Island's flag confirming that (a) the Second Mortgages have been
released, (b) the Mortgage Amendments have been registered against the



Page 6

--------------------------------------------------------------------------------

Vessels and (c) there are no further Encumbrances registered against the
Vessels;



2.2.4 on the Effective Date, evidence that the second assignment of Insurances
of each Vessel executed in favour of the DnB Collateral Agent to secure further
the obligations of the Borrower under the DnB Credit Agreement have been
released and reassigned;




2.2.5 on the Effective Date, evidence that the reorganisation of the Debtor
pursuant to the Plan of Reorganisation has been consummated and that the
Consummation Date has occurred in each case not later than 1 August 2014;




2.2.6 as soon as practicable after the Effective Date, such of the legal
opinions specified in Clause 2.1.6 as have not already been provided to the
Agent; and




2.2.7 as soon as practicable after the Effective Date, any updated insurance
documents issued by the insurers of the Vessels taking into account the release
of the Second Mortgages.




2.3 All documents and evidence delivered to the Agent pursuant to Clauses 2.1
and 2.2 shall:




2.3.1 be in form and substance reasonably acceptable to the Agent (acting on the
instructions of the Lenders);




2.3.2 if required by the Agent, be certified, notarised, legalised or attested
in a manner acceptable to the Agent.




3 Representations and Warranties




3.1 Each of the representations and warranties contained in clause 11
(Representations) of the Original Loan Agreement (except in respect of clauses
11.1.9 and  11.1.12 insofar as they relate to the Cases, non-compliance with the
financial covenants, the Event of Default pursuant to clause 13.1.4 of the Loan
Agreement and the covenant to deliver the Compliance Certificate for the quarter
ending on 31 March 2014) shall be deemed repeated by the Borrower at the date of
this Supplemental Agreement and at the Effective Date, by reference to the facts
and circumstances then pertaining, as if references to the Finance Documents
included this Supplemental Agreement, provided that to the extent any such
representation or warranty relates to an earlier date, such representation or
warranty shall be true and correct in all material respects on such date.




3.2 The Borrower represents and warrants to each Finance Party that on the
Effective Date, the final maturity date under the Metrostar Loan Agreement will
be 31 August 2019 and the applicable margin in the Metrostar Loan Agreement will
be 3.5% per annum.




4 Amendments to Original Loan Agreement



With effect from the Effective Date, the Original Loan Agreement shall be
amended and restated in the form set out in Schedule 3 (Loan Agreement).
Page 7

--------------------------------------------------------------------------------

5 Confirmation and Undertaking




5.1 Each of the Security Parties confirms that all of its respective obligations
under or pursuant to each of the Security Documents to which it is a party
remain in full force and effect, despite the amendments to the Original Loan
Agreement made in this Supplemental Agreement, as if all references in any of
the Security Documents to the Original Loan Agreement were references to the
Original Loan Agreement as amended and supplemented by this Supplemental
Agreement.




5.2 The definition of any term defined in any of the Security Documents shall,
to the extent necessary, be modified to reflect the amendments to the Original
Loan Agreement made in or pursuant to this Supplemental Agreement.




6 Notices, Counterparts, Law and Jurisdiction



The provisions of clauses 18 (Notices), 21.5 (Counterparts) and 22 (Law and
jurisdiction) of the Loan Agreement shall apply to this Supplemental Agreement
as if  they were set out in full herein and as if references to the Original
Loan Agreement were references to this Supplemental Agreement and references to
the Borrower were references to the Security Parties.


Page 8

--------------------------------------------------------------------------------

Schedule 1
 
The Lenders
 
Deutsche Bank AG Filiale Deutschlandgeschäft
Adolphsplatz 7
D-20457 Hamburg
Germany
E-mail: dirk.niedereichholz@db.com
Fax: +49 40 3701 4550
Attention: Dirk Niedereichholz


DVB Bank SE
Platz der Republik 6
D-60325 Frankfurt am Main
Germany
E-mail: Stavros.Gyftakis@dvbbank.com, Stefanos.Fragos@dvbbank.com
Fax: +49 69 9750 4875
Attention: Shipping Loans Administration Department


Skandinaviska Enskilda Banken AB (publ)
Kungsträdgårdsgatan 8
106 40 Stockholm
Sweden
E-mail: arne.juell-skielse@seb.se
Fax: +46 8 678 02 06
Attention: Arne Juell-Skielse


BNP Paribas
16 rue du Hanovre
75002 Paris
France
E-mail: tgmo.shipping@bnpparibas.com
Fax : +33 1 42 98 43 55
Attention : Transportation Group Middle Office


Crédit Agricole Corporate and Investment Bank
9, quai du President Paul Doumer
92920 Paris la Defense
France
Email: [  ]
Fax: +33 1 41 89 29 87
Attention: Shipping Department
 
with a copy to
Crédit Agricole Corporate and Investment Bank, London
Ship Finance Department
5 Appold Street
London EC2A 2DA
E-mail: thibaud.escoffier@ca-cib.com. jerome.Duval@ca-cib.com,
michael.choina@ca-cib.com
Fax: +44 207 214 6689
Attention: Thibaud Escoffier/Jerome Duval/Michael Coina
Page 9

--------------------------------------------------------------------------------

Schedule 2


Effective Date Confirmation


To:                   Genco Shipping & Trading Limited,

299 Park Avenue, 12th Floor, New York, New York 10171, USA

 
With copies to:
 
   Deutsche Bank AG Filiale Deutschlandgeschäft (Att: Dirk Niedereichholz)
Adolphsplatz 7, D-20457 Hamburg, Germany
E-mail: dirk.niedereichholz@db.com
 
   DVB Bank SE (Att: Shipping Loans Administration Department)
Platz der Republik 6, D-60325 Frankfurt am Main, Germany
E-mail: Stavros.Gyftakis@dvbbank.com, Stefanos.Fragos@dvbbank.com
 
   Skandinaviska Enskilda Banken AB (publ) (Att: Arne Juell-Skielse)
Kungsträdgårdsgatan 8, 106 40 Stockholm, Sweden
E-mail: arne.juell-skielse@seb.se
 
   BNP Paribas (Att: Transportation Group Middle Office)
16 rue du Hanovre, 75002 Paris, France
E-mail: tgmo.shipping@bnpparibas.com
 
   Crédit Agricole Corporate and Investment Bank (Att: Shipping Department)
9, quai du President Paul Doumer, 92920 Paris la Defense, France
cc: Ship Finance Department, 5 Appold Street, London EC2A 2DA
E-mail: thibaud.escoffier@ca-cib.com. jerome.Duval@ca-cib.com,
michael.choina@ca-cib.com


We, Deutsche Bank Luxembourg S.A., refer to the third supplemental agreement
dated [         ]  2014 (the "Third Supplemental Agreement") relating to a
secured loan agreement dated 20 August 2010 as amended and supplemented by a
first side letter dated 24 August 2010, as further supplemented by a letter to
the Borrower dated 21 December 2011 and as amended and restated by a second
supplemental agreement dated 1 August 2012 (the "Loan Agreement") made between
you as the Borrower, the banks listed in it as the Lenders, certain parties as
Mandated Lead Arrangers, ourselves as the Agent, certain parties as Swap
Providers and Deutsche Bank AG Filiale Deutschlandgeschäft as the Security Agent
and the Bookrunner in respect of a loan to you from the Lenders of up to
$253,000,000.
 
We hereby confirm that all conditions precedent referred to in Clause 2.1
(Conditions) of the Third Supplemental Agreement have been satisfied.  In
accordance with Clauses 1.1 (Interpretation) and 4 (Amendments to Original Loan
Agreement) of the Third Supplemental Agreement the Effective Date is the date of
this confirmation and the amendments to the Loan Agreement are now effective.


Page 10

--------------------------------------------------------------------------------

Dated:                                                            2014
 
Signed:_______________________________


For and on behalf of


Deutsche Bank Luxembourg S.A.


Page 11

--------------------------------------------------------------------------------

Schedule 3

Loan Agreement
Page 12

--------------------------------------------------------------------------------

 
$253,000,000 Secured Loan Agreement dated 20 August 2010 as supplemented by a
side letter dated 24 August 2010 as further supplemented by a letter dated 21
December 2011, as further amended and restated by a second supplemental
agreement dated 1 August 2012 and as amended and restated by a third
supplemental agreement dated 9 July 2014


Genco Shipping & Trading Limited
(as Borrower)


- and -


BNP Paribas
Credit Agricole Corporate and Investment Bank
DVB Bank SE
Deutsche Bank AG Filiale Deutschlandgeschäft
Skandinaviska Enskilda Banken AB (publ)
(as Lenders)


- and -


Deutsche Bank Luxembourg S.A.
(as Agent)


- and -


BNP Paribas
Credit Agricole Corporate and Investment Bank
DVB Bank SE
Deutsche Bank AG Filiale Deutschlandgeschäft
Skandinaviska Enskilda Banken AB (Publ)
(as Mandated Lead Arrangers)


- and -


BNP Paribas
Credit Agricole Corporate and Investment Bank
DVB Bank SE
Deutsche Bank AG
Skandinaviska Enskilda Banken AB (publ)
(as Swap Providers)


- and –


Deutsche Bank AG Filiale Deutschlandgeschäft
(as Security Agent and Bookrunner)
 
[image00001.jpg]
 


--------------------------------------------------------------------------------

Contents
 
 
 
Page
 
 
 
1
Definitions and Interpretation
4
2
The Loan and its Purpose
25
3
Conditions of Utilisation
25
4
Advance
26
5
Repayment
26
6
Prepayment
28
7
Interest
31
8
Indemnities
33
9
Fees
36
10
Security and Application of Moneys
37
11
Representations
40
12
Undertakings and Covenants
42
13
Events of Default
63
14
Assignment and Sub-Participation
66
15
The Agent, the Security Agent and the Lenders
68
16
Set-Off
75
17
Payments
75
18
Notices
76
19
Partial Invalidity
78
20
Remedies and Waivers
78
21
Miscellaneous
78
22
Law and Jurisdiction
79
Schedule 1
: The Lenders and the Commitments
81
 
The Lenders The Commitments
81
Schedule 2
: Conditions Precedent and Subsequent
83
 
Part I: Conditions precedent to a Drawdown Notice
83
Schedule 3
: Calculation of Mandatory Cost
89
Schedule 4
: Form of Drawdown Notice
91

 

--------------------------------------------------------------------------------

Schedule 5
: Form of Transfer Certificate
92
Schedule 6
: Form of Compliance Certificate
95

--------------------------------------------------------------------------------

Loan Agreement


Dated 20 August 2010 as supplemented by a side letter dated 24 August 2010 as
further supplemented by a letter dated 21 December 2011 as amended and restated
by a second supplemental agreement dated 1 August 2012 and as amended and
restated by a third supplemental agreement dated 9 July 2014
 
between:



(1) Genco Shipping & Trading Limited, a corporation incorporated under the laws
of the Marshall Islands whose principal place of business is at 299 Park Avenue,
12th Floor, New York, New York 10171 (the "Borrower"); and




(2) the banks listed in Schedule 1 (The Lenders and the Commitments), each
acting through its office at the address indicated against its name in Schedule
1 (The Lenders and the Commitments) (together, the "Lenders" and each a
"Lender");




(3) Deutsche Bank Luxembourg S.A., acting as agent through its office at 2, Bvd
Konrad Adenauer, L-1115 Luxembourg (in that capacity the "Agent");




(4) Deutsche Bank AG Filiale Deutschlandgeschäft, Frankfurt am Main, Germany
acting as mandated lead arranger through its office at Adolphsplatz 7, 20457
Hamburg, Germany, BNP Paribas acting as mandated lead arranger through its
office at 16 rue du Hanovre, 75002 Paris, France, Credit Agricole Corporate and
Investment Bank acting as mandated lead arranger through its office at 9, quai
du President Paul Doumer, 92920 Paris la Defense, France, DVB Bank SE, acting as
mandated lead arranger through its office at Platz der Republik 6, D-60325
Frankfurt am Main, Germany, and Skandinaviska Enskilda Banken AB (publ) acting
as mandated lead arranger through its office at Kungsträdgårdsgatan 8, 106 40
Stockholm, Sweden (in that capacity the "Mandated Lead Arrangers");




(5) Deutsche Bank AG acting as swap provider through its office at
Theodor-Heuss-Alle 70, 60486 Frankfurt am Main, Germany, BNP Paribas acting as
swap provider through its office at 10 Harewood Road, London NW1 6AA, England,
Credit Agricole Corporate and Investment Bank acting as swap provider through
its office at 9, quai du President Paul Doumer, 92920 Paris la Defense, France,
DVB BANK SE, acting as swap provider through its office at Platz der Republik 6,
D-60325 Frankfurt am Main, Germany, and Skandinaviska Enskilda Banken AB (publ)
acting as swap provider through its office at Kungsträdgårdsgatan 8, 106 40
Stockholm , Sweden (in that capacity, the "Swap Providers" and each a "Swap
Provider"); and




(6) Deutsche Bank AG Filiale Deutschlandgeschäft, Frankfurt am Main, Germany,
acting as security agent and bookrunner through its office at Adolphsplatz 7,
20457 Hamburg, Germany (in these capacities the "Security Agent" and the
"Bookrunner").



Whereas:


Page 2

--------------------------------------------------------------------------------

(A) Each Collateral Owner is a Wholly-Owned Subsidiary of the Borrower and has
purchased or agreed to purchase the relevant Vessel from the relevant Seller on
the terms of the relevant MOA and has registered or intends to register that
Vessel under the relevant flag specified below in the definition of "Vessels".




(B) Each of the Lenders has agreed to provide post-delivery finance and to
advance to the Borrower its Commitment (aggregating, with all the other
Commitments, up to $253,000,000) on the terms and conditions set out in this
Agreement which the Borrower will use to subscribe for shares in each Collateral
Owner thereby providing funding to the Collateral Owners to assist the
Collateral Owners to finance or refinance (as the case may be) part of the
aggregate Purchase Price of the Vessels.



It Is Agreed as follows:



1 Definitions and Interpretation




1.1 In this Agreement:



"Account Holder" means Deutsche Bank Trust Company Americas or any other bank or
financial institution which at any time, with the Agent's prior written consent,
holds the Accounts.


"Accounts" means the Earnings Accounts and the Master Account.


"Account Pledges" means each account pledge referred to in Clause 10.1.4
(Security Documents).


"Additional Facility" means a credit agreement, note purchase agreement,
indenture, promissory note, letter agreement or similar agreement for borrowed
money with other lenders or creditors of the Borrower (other than trade
creditors) entered into by the Borrower; provided, however, that an Additional
Facility shall not include an Amended Facility or any letters of credit,
guarantees or similar debt instruments which collateralise the Borrower's
obligations for the release from arrest of Vessel H and for letters of credit in
respect of rent obligations under real property leases.


"Administration" has the meaning given to it in paragraph 1.1.3 of the ISM Code.


"Amended Facility" means an amendment, modification, supplement or side letter
entered into by the Borrower to a credit agreement, note purchase agreement,
indenture, promissory note, letter agreement or similar agreement for borrowed
money, in each case, which is in existence on the Effective Date, with other
lenders or creditors of the Borrower (other than trade creditors).


"Annex VI" means Annex VI (Regulations for the Prevention of Air Pollution from
Ships) to the International Convention for the Prevention of Pollution from
Ships 1973 (as modified in 1978 and 1997).


"Approved Broker" means Clarksons, R.S. Platou Shipbrokers AS, Fearnleys AS,
Simpson Spence & Young and Maersk Broker K.S. or any other experienced sale and
purchase shipbroker mutually agreed upon by the Borrower and the Security Agent
from time to time.


Page 3

--------------------------------------------------------------------------------

"Approved Classification Society" means any of American Bureau of Shipping,
Nippon Kaiji Kyokai, Germanischer Lloyd, Lloyd's Register of Shipping, Bureau
Veritas and Den Norske Veritas or such other classification society as may be
acceptable to the Security Agent.


"Assignments" means the deeds of assignment referred to in Clause 10.1.2
(Security Documents).


"Availability Termination Date" means 31 May 2011 or such later date, as the
Lenders may in their discretion agree.


"Available Cash" means, for any period, Consolidated Net Income for such period
plus Consolidated Interest Expense for such period plus, without duplication,
the amortization of deferred finance charges and restricted stock expenses and
Non-Cash Charges for such period and the amount of all depreciation and
amortization deducted in determining Consolidated Net Income for such period.


"Average Consolidated Net Indebtedness" means, on any date of determination, the
average of the Consolidated Net Indebtedness on the last Business Day of each
calendar month during the most recently ended Test Period and on such date of
determination, provided that for all purposes of this definition, Baltic Trading
Limited and its Subsidiaries shall be excluded as long as the Borrower does not
own more than 50% of the economic interests in Baltic Trading Limited.


"Break Costs" means all sums payable by the Borrower from time to time under
Clause 8.3 (Break Costs).


"Builder" means Yangzhou Dayang Shipbuilding Co., Ltd, a corporation organised
and existing under the laws of the People's Republic of China with registered
office at Wantou Town, Yangzhou City, Jiangsu Province, 225006, the Peoples'
Republic of China.


"Building Contract" means the contract on the terms and subject to the
conditions of which the Builder has agreed to construct Vessel M for, and
deliver Vessel M to, Turner Shipping Inc.


"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York, London, Hamburg, Luxembourg, Frankfurt
Stockholm, Piraeus and Paris.


"Capitalized Lease Obligations" of any Person means all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.


"Cash Equivalents" means (i) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than one year from
the date of acquisition, (ii) time deposits and certificates of deposit of any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company having capital, surplus and undivided profits aggregating in
excess of $200,000,000,


Page 4

--------------------------------------------------------------------------------

with maturities of not more than one year from the date of acquisition by such
Person, (iii) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above, (iv)
commercial paper issued by any Person incorporated in the United States of
America rated at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody's and in each case maturing not more than one
year after the date of acquisition by such Person, and (v) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (i) through (iv) above.


"Change of Control" means (a) the Borrower shall at any time and for any reason
fail to own, directly or indirectly, 100% of the capital stock or other equity
interests of each Collateral Owner, (b) the sale, lease or transfer of all or
substantially all of the Borrower's assets to any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act of the United States of
America), (c) any Person or group (as such term is used in Section 13(d)(3) of
the Exchange Act), other than one or more of the Permitted Holders, shall at any
time become the owner, directly or indirectly, beneficially or of record, of
shares representing more than 30% of the outstanding voting or economic equity
interests of the Borrower, (d) except for the appointment of directors of the
Borrower on or around the Effective Date, the replacement of a majority of the
directors on the board of directors of the Borrower over a two-year period from
the directors who constituted the board of directors of the Borrower at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the board of directors of the Borrower then still
in office who either were members of such board of directors at the beginning of
such period or whose election as a member of such Board of Directors was
previously so approved, or  (e) a "change of control" or similar event of the
Borrower shall occur as provided in the documentation governing any outstanding
Financial Indebtedness of the Borrower or any of its Subsidiaries other than
Baltic Trading Limited and its Subsidiaries.


"Chapter 11 Proceedings" means the bankruptcy cases commenced by the Borrower
and fifty-seven (57) of its Subsidiaries (including the Collateral Owners) on 21
April 2014 in the United States Bankruptcy Court for the Southern District of
New York, jointly administered as Chapter 11 case no. 14-11108-shl.


"Collateral Owners" means Genco Lorraine Limited, Genco Pyrenees Limited, Genco
Loire Limited, Genco Bourgogne Limited, Genco Picardy Limited, Genco Aquitaine
Limited, Genco Normandy Limited, Genco Auvergne Limited, Genco Provence Limited,
Genco Ardennes Limited, Genco Brittany Limited, Genco Languedoc Limited and
Genco Rhone Limited each a company incorporated under the laws of the Marshall
Islands whose registered office is at Trust Company Complex, Ajeltake Island,
Ajeltake Road, Majuro, Marshall Islands MH96960 and the owner of any Replacement
Vessel and "Collateral Owner" means any one of them.


"Commercial Managers" means Genco Ship Management LLC, Genco Management (USA)
LLC of 299 Park Avenue, 12th Floor, New York, NY 10171, United States of
America, or any Subsidiary of the Borrower as the Agent may reasonably approve,
or such other commercial managers of the Vessels nominated by the Borrower as
the Agent may reasonably approve.


Page 5

--------------------------------------------------------------------------------

"Commitment" means, in relation to a Lender, the amount of the Loan which that
Lender agrees to advance to the Borrower as its several liability as indicated
against the name of that Lender in Schedule 1 (: The Lenders and the
Commitments) and/or, where the context permits, the amount of the Loan advanced
by that Lender and remaining outstanding and "Commitments" means more than one
of them.


"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 6 (: Form of Compliance Certificate).


"Consolidated EBIT" means, for any period, the Consolidated Net Income for such
period, before interest expense and provision for taxes based on income and
without giving effect to any extraordinary gains or losses including any
impairment of goodwill which was created by the Plan of Reorganisation (as
defined in the Third Supplemental Agreement) and the transactions contemplated
thereby or gains or losses from sales of assets other than inventory sold in the
ordinary course of business.


"Consolidated EBITDA" means, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of (i) all amortization of intangibles and
depreciation, (ii) non-cash management incentive compensation, (iii) the
amortization of fees and expenses paid in connection with a Transaction, and
(iv) any Non-Cash Charges in each case that were deducted in arriving at
Consolidated EBITDA for such period and (v) cash restructuring charges in
connection with the Cases and the Plan of Reorganisations (as each such term is
defined in the Third Supplemental Agreement), provided that such cash
restructuring charges have been incurred during the period from the start of the
Chapter 11 Proceedings and the date falling 6 months after the date of the
Confirmation Order (as such term is defined in the Third Supplemental
Agreement), provided that for all purposes of this definition, Baltic Trading
Limited and its Subsidiaries shall be excluded as long as the Borrower does not
own more than 50% of the economic interests in Baltic Trading Limited.


"Consolidated Indebtedness" means, as at any date of determination, the
aggregate stated balance sheet amount of all Financial Indebtedness (including
in any event the then outstanding principal amount of the Loan, all Capitalized
Lease Obligations and all letters of credit outstanding but excluding Financial
Indebtedness of a type described in clause (vii) of the definition thereof) of
the Borrower and its Subsidiaries on a consolidated basis as determined in
accordance with GAAP, provided that:



(i) Financial Indebtedness outstanding pursuant to trade payables and accrued
expenses incurred in the ordinary course of business;




 (ii) guarantees of operating leases assigned to any of the Borrower or any
Wholly-Owned Subsidiary of the Borrower to the extent such lease is not
prohibited hereunder and such obligation does not exceed that which would
otherwise be attributed to such Person under such operating lease; and




(iii) any letters of credit, guarantees or any similar debt instruments which
collateralise the Borrower's obligations for the release from arrest of  Vessel
H and for letters of credit in respect of rent obligations under real property
leases,



Page 6

--------------------------------------------------------------------------------

shall be excluded in determining Consolidated Indebtedness,


and provided that for all purposes of this definition, Baltic Trading Limited
and its Subsidiaries shall be excluded as long as the Borrower does not own more
than 50% of the economic interests in Baltic Trading Limited.


"Consolidated Interest Coverage Ratio" means, for any period, the ratio of (i)
Consolidated EBITDA for such period to (ii) Consolidated Interest Expense for
such period, provided that for all purposes of this definition, Baltic Trading
Limited and its Subsidiaries shall be excluded as long as the Borrower does not
own more than 50% of the economic interests in Baltic Trading Limited.


"Consolidated Interest Expense" means, for any period, (i) the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such period,
minus (ii) cash interest income of the Borrower and its Subsidiaries for such
period and the amortization of any deferred financing costs and Non-Cash Charges
incurred in connection with the Transaction to the extent otherwise included in
the calculations thereof, provided that for all purposes of this definition,
Baltic Trading Limited and its Subsidiaries shall be excluded as long as the
Borrower does not own more than 50% of the economic interests in Baltic Trading
Limited.


"Consolidated Net Income" means, for any period, the consolidated net after tax
income of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP; provided that solely for any calculation of the
"Consolidated EBIT", the "Consolidated Net Income" component of "Available Cash"
shall not include any gains or losses arising from any Interest Rate Protection
Agreement and Other Hedging Agreements, provided that for all purposes of this
definition, Baltic Trading Limited and its Subsidiaries shall be excluded as
long as the Borrower does not own more than 50% of the economic interests in
Baltic Trading Limited.


"Consolidated Net Indebtedness" means, as at any date of determination, the
remainder of (i) the Consolidated Indebtedness on such date minus (ii) the
aggregate amount of Unrestricted cash and Cash Equivalents of the Borrower and
its Subsidiaries on such date.


"Consolidated Net Worth" means the Net Worth of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP (and
including for this purpose, the Borrower's investment in Baltic Trading
Limited), provided that for all purposes of this definition, Baltic Trading
Limited and its Subsidiaries shall be excluded as long as the Borrower does not
own more than 50% of the economic interests in Baltic Trading Limited and
without deduction for any impairment of goodwill which was created by the Plan
of Reorganisation (as defined in the Third Supplemental Agreement) and the
transactions contemplated thereby.


"Contingent Obligation" means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Financial Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation,


Page 7

--------------------------------------------------------------------------------

any obligation of such Person, whether or not contingent, (i) to purchase any
such primary obligation or any property constituting direct or indirect security
therefore, (ii) to advance or supply funds (x) for the purchase or payment of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business and any products warranties
extended in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if the less, the maximum amount of such primary obligation for
which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.


"Credit Support Document" means any document described as such in the Master
Agreement and, where the context permits, any other document referred to in any
Credit Support Document which has the effect of creating an Encumbrance in
favour of any of the Finance Parties.


"Credit Support Provider" means any person (other than the Borrower) described
as such in the Master Agreement.


"Currency of Account" means, in relation to any payment to be made to a Finance
Party under a Finance Document, the currency in which that payment is required
to be made by the terms of that Finance Document.


"Default" means an Event of Default or any event or circumstance specified in
Clause 13.1 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.


"Delivery Date" means the date of actual delivery of a Vessel to the relevant
Collateral Owner by the relevant Seller under the relevant MOA.


"Deposit Account Control Agreements" means the deposit account control
agreements referred to in Clause 10.1.6 (Security Documents).


"Dividend", with respect to any Person, means that such Person has declared or
paid a dividend or returned any equity capital to its stockholders, partners or
members or made any other distribution, payment or delivery of property (other
than common stock or the right to purchase any of such stock of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or partnership or membership interests
outstanding on or after the date of this Agreement (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interests), or set aside any


Page 8

--------------------------------------------------------------------------------

funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries (other than Baltic Trading Limited and its Subsidiaries) to
purchase or otherwise acquire for a consideration any shares of any class of the
capital stock of, or equity interests in, such Person outstanding on or after
the date of this Agreement (or any options or warrants issued by such Person
with respect to its capital stock or other equity interests). Without limiting
the foregoing, "Dividends" with respect to any Person shall also include all
dividend payments made or required to be made by such Person with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of any funds for the foregoing purposes.


"DOC" means, in relation to the ISM Company, a valid Document of Compliance
issued for the ISM Company by the Administration under paragraph 13.2 of the ISM
Code.


"Dollars" and "$" each means available and freely transferable and convertible
funds in lawful currency of the United States of America.


"Drawdown Date" means the date on which the relevant Drawing is advanced under
Clause 4 (Advance).


"Drawdown Notice" means a notice substantially in the form set out in Schedule 4
(: Form of Drawdown Notice).


"Drawing" means any part of a Tranche advanced or to be advanced pursuant to a
Drawdown Notice and "Drawings" means more than one of them.


"Earnings" means all hires, freights, pool income and other sums payable to or
for the account of a Collateral Owner in respect of a Vessel including (without
limitation) all remuneration for salvage and towage services, demurrage and
detention moneys, contributions in general average, compensation in respect of
any requisition for hire, and damages and other payments (whether awarded by any
court or arbitral tribunal or by agreement or otherwise) for breach, termination
or variation of any contract for the operation, employment or use of a Vessel.


"Earnings Accounts" means each bank account opened or to be opened in the name
of the relevant Collateral Owner with the Account Holder and designated
"[relevant Vessel's name] - Earnings Account" (and each, an "Earnings Account").


"Effective Date" has the meaning given to it in the Third Supplemental
Agreement.


"Encumbrance" means a mortgage, charge, assignment, pledge, lien, or other
security interest securing any obligation of any person or any other agreement
or arrangement having a similar effect.


"Equity Interests" of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including and preferred stock,
any limited or general partnership interest and any limited liability company
membership interests.


"Event of Default" means any of the events or circumstances set out in Clause
13.1 (Events of Default).


Page 9

--------------------------------------------------------------------------------

"Facility Period" means the period beginning on the date of this Agreement and
ending on the date when the whole of the Indebtedness has been paid in full and
the Security Parties have ceased to be under any further actual or contingent
liability to the Finance Parties under or in connection with the Finance
Documents.


"Fair Market Value" means the market value of a Vessel to be conclusively
determined by the arithmetic average of the valuations provided by two Approved
Brokers appointed by the Borrower at the Borrower's cost (on the basis of a
charter-free sale for prompt delivery for cash at arm's length on normal
commercial terms as between a willing seller and a willing buyer).


"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Agent, the Security Agent, the Lenders and the Borrower
setting out any of the fees referred to in Clause 9 (Fees).


"Final Maturity Date" means 31 August 2019.


"Finance Documents" means this Agreement, the Master Agreement, the Security
Documents, any Fee Letter and any other document designated as such by the Agent
and the Borrower and "Finance Document" means any one of them.


"Finance Parties" means the Agent, the Mandated Lead Arrangers, the Security
Agent, the Bookrunner, the Swap Providers and the Lenders and "Finance Party"
means any one of them.


"Financial Indebtedness" means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money and debit balances at banks and other financial institutions
or for the deferred purchase price of property or services, (ii) the maximum
amount available to be drawn under all letters of credit issued for the account
of such Person and all unpaid drawings in respect of such letters of credit,
(iii) all Financial Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi) or (vii) of this definition secured by any Encumbrance on any
property owned by such Person, whether or not such Financial Indebtedness has
been assumed by such Person (to the extent of the value of the respective
property), (iv) the aggregate amount required to be capitalized under leases
under which such Person is the lessee, (v) all obligations of such person to pay
a specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement or Other Hedging Agreement or under any similar type of
agreement, provided that Financial Indebtedness shall in any event not include
trade payables and expenses accrued in the ordinary course of business.


"GAAP" means generally accepted accounting principles in the United States of
America.


"Genco Facilities" means the Metrostar Loan Agreement and this Agreement.


"Guarantees" means the guarantees and indemnities referred to in Clause 10.1.3
(Security Documents).


Page 10

--------------------------------------------------------------------------------

"Guarantors" means each Collateral Owner and/or (where the context permits) any
other person who shall at any time during the Facility Period give to the
Lenders or to the Security Agent a guarantee and/or indemnity or similar
instrument or security for the repayment of all or part of the Indebtedness and
"Guarantor" means any one of them.


"IAPPC" means a valid international air pollution prevention certificate for a
Vessel issued under Annex VI.


"Indebtedness" means the aggregate from time to time of: the amount of the Loan
outstanding; all accrued and unpaid interest on the Loan; and all other sums of
any nature (together with all accrued and unpaid interest on any of those sums)
payable to any of the Finance Parties under all or any of the Finance Documents.


"Insolvency Law" means the law relating to any proceeding of the type referred
to in Clause 13.1.6 (Insolvency proceedings) or Title 11, U.S. Code, or any
similar foreign, federal or state law for the relief of debtors.


"Insurances" means all policies and contracts of insurance (including all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with a
Vessel or her increased value or her Earnings and (where the context permits)
all benefits under such contracts and policies, including all claims of any
nature and returns of premium.


"Interest Payment Date" means each date for the payment of interest in
accordance with Clause 7.8 (Accrual and payment of interest).


"Interest Period" means each period for the determination and payment of
interest selected by the Borrower or agreed or selected by the Agent pursuant to
Clause 7 (Interest).


"Interest Rate Protection Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement, interest rate floor agreement or other similar agreement or
arrangement.


"Interpolated Screen Rate" means, in relation to LIBOR, the rate which results
from interpolating on a linear basis between:



(a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period; and




(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period,



each as at 11.00 a.m. (London time) on the Quotation Day.


"ISM Code" means the International Safety Management Code for the Safe Operation
of Ships and for Pollution Prevention.


"ISM Company" means, at any given time, the company responsible for a Vessel's
compliance with the ISM Code under paragraph 1.1.2 of the ISM Code.


"ISPS Code" means the International Ship and Port Facility Security Code.


Page 11

--------------------------------------------------------------------------------

"ISPS Company" means, at any given time, the company responsible for a Vessel's
compliance with the ISPS Code.


"ISSC" means a valid international ship security certificate for a Vessel issued
under the ISPS Code.


"Jinhui" means Jinhui Shipping and Transportation Limited a company limited by
shares formed under the laws of Bermuda and whose capital stock is listed on the
Oslo Stock Exchange.


"Leverage Ratio" means, at any date of determination, the ratio of Average
Consolidated Net Indebtedness on such date of determination to Consolidated
EBITDA for the most recently ended Test Period, .


"LIBOR" means:



(a) the applicable Screen Rate; or




(b) (if no Screen Rate is available for the Interest Period) the Interpolated
Screen Rate;




(c) (if no Screen Rate is available for any Interest Period) the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the Agent
at its request quoted by the Reference Banks (or by two of them if one is unable
to quote) to leading banks in the London interbank market,



at 11.00 a.m. (London time) two (2) Business Days before the first day of the
relevant Interest Period for the offering of deposits in Dollars in an amount
comparable to the Loan (or any relevant part of the Loan) and for a period
comparable to the relevant Interest Period and, if any such rate is below zero,
LIBOR will be deemed to be zero.


"Loan" means the aggregate amount advanced or to be advanced by the Lenders to
the Borrower under Clause 4 (Advance) or, where the context permits, the amount
advanced and for the time being outstanding.


"Majority Lenders" means a Lender or Lenders whose Commitments aggregate equal
to or more than sixty six point seven per cent (66.7%) of the aggregate of all
the Commitments.


"Management Agreements" means the agreements for the commercial and/or technical
management of the Vessels between the Collateral Owners respectively and the
relevant Manager and "Management Agreement" means any one of them.


"Managers" means the Commercial Managers and the Technical Managers.


"Mandatory Cost" means the percentage rate per annum calculated by the Agent in
accordance with Schedule 3 (Calculation of Mandatory Cost).


"Margin" means three point five per cent (3.5%) per annum.


"Master Account" means the bank account opened or to be opened in the joint
names of the Collateral Owners with the Account Holder and designated [Master
Account].


Page 12

--------------------------------------------------------------------------------

"Master Agreement" means any ISDA Master Agreement (or any other form of master
agreement relating to interest or currency exchange transactions) entered into
between a Swap Provider and the Borrower during the Facility Period, including
each Schedule to any Master Agreement and each Confirmation exchanged pursuant
to any Master Agreement.


"Master Agreement Benefits" means all benefits whatsoever of the Borrower under
or in connection with the Master Agreement including, without limitation, all
moneys payable to the Borrower under the Master Agreement and all claims for
damages in respect of any breach by any Swap Provider of the Master Agreement.


"Master Agreement Charge" means the deed of charge referred to in Clause 10.1.7
(Security Documents).


"Master Agreement Transaction" means a transaction entered into between a Swap
Provider and the Borrower governed by the Master Agreement.


"Master Sale Agreement" means the agreement dated 24 June 2010 made between
Bourbon SA, the Borrower and the Sellers in respect of the sale of, inter alia,
the Vessels to the Borrower of the Collateral Owners as its nominees.


"Maximum Loan Amount" means the aggregate of the Maximum Sums.


"Maximum Sum" means the following amounts (subject to any adjustment in
accordance with Clause 3.4 (Adjustment of Maximum Sum)) in relation to each
Vessel:
 
Vessel
Amount
Vessel A
$20,000,000
Vessel B
$21,500,000
Vessel C
$20,000,000
Vessel D
$21,500,000
Vessel E
$15,000,000
Vessel F
$20,000,000
Vessel G
$16,500,000
Vessel H
$20,000,000
Vessel I
$14,000,000
Vessel J
$20,000,000
Vessel K
$21,500,000
Vessel L
$21,500,000
Vessel M
$21,500,000



Page 13

--------------------------------------------------------------------------------

"Metrostar Loan Agreement" means the loan agreement (as amended, supplemented or
novated from time to time) dated 12 August 2010 and entered into between the
Borrower, the banks and financial institutions listed in schedule 1 thereto as
lenders, the companies listed in schedule 2 thereto as guarantors and Crédit
Agricole Corporate and Investment Bank as agent and security trustee.


"Minimum Consolidated Net Worth" means seventy five per cent (75%) of the
Post-Reorganization Equity Value of the Borrower plus fifty per cent (50%) of
the net proceeds received as a result of any new Equity Interests issued by the
Borrower after the Effective Date, provided that for all purposes of this
definition, Baltic Trading Limited and its Subsidiaries shall be excluded as
long as the Borrower does not own more than 50% of the economic interests in
Baltic Trading Limited.


"MOA" means a memorandum of agreement made between the relevant Seller and the
Borrower (or the relevant Collateral Owner as nominee) dated 24 June 2010 and
the Master Sale Agreement on the terms and subject to the conditions of which
the relevant Seller will sell the relevant Vessel to the relevant Collateral
Owner for the purchase price specified in the definition of "Vessels" below and
"MOAs" means more than one of them.


"Moody's" means Moody's Investors Service, Inc. and its successors.


"Mortgagee's Insurances" means all policies and contracts of mortgagees interest
insurance, mortgagees interest insurance additional perils (pollution) insurance
and any other insurance from time to time taken out by the Security Agent in
relation to a Vessel.


"Mortgages" means the preferred mortgages referred to in Clause 10.1.1 (Security
Documents) and "Mortgage" means any one of them.


"Net Worth" means, as to any Person, the sum of its capital stock, capital in
excess of par or stated value of shares of its capital stock, retained earnings
and any other account which, in accordance with GAAP, constitutes stockholders'
equity, but excluding any treasury stock.


"Non-Cash Charges" means the unamortized charges incurred by the Borrower
associated with all Genco Facilities that are charged to expense due to the
refinancing of the Genco Facilities and any non-cash loss related to the
Borrower's minority investment in Jinhui.


"Obligatory Insurances" means the insurances and entries referred to in Clause
12.4.1 and, where applicable, those referred to in Clauses 12.4.2, 12.4.5 and/or
12.5.16.


"Original Financial Statements" means the audited consolidated financial
statements of the Borrower for the financial year ended 31 December 2009.


"Other Hedging Agreement" means any foreign exchange contracts, currency swap
agreements (including the Master Agreement), commodity agreements, forward
freight agreements or other similar agreements or arrangements designed to
protect against the fluctuations in currency or commodity values.


Page 14

--------------------------------------------------------------------------------

"Permitted Encumbrance" means:



(a) Encumbrances created by the Security Documents;




(b) liens for unpaid master's and crew's wages incurred in accordance with usual
maritime practice;




(c) liens for salvage;




(d) liens arising by operation of law for not more than two (2) months' prepaid
hire under any charter in relation to a Vessel not prohibited by this Agreement;




(e) liens for master's disbursements incurred in the ordinary course of trading
and any other lien arising by operation of law or otherwise in the ordinary
course of the operation, repair or maintenance of a Vessel, provided such liens
do not secure amounts more than thirty (30) days overdue (unless the overdue
amount is being contested by the Borrower or relevant Collateral Owner in good
faith by appropriate steps) and subject, in the case of liens for repair or
maintenance, to Clause 12.5.25;




(f) any Encumbrance created in favour of a plaintiff or defendant in any
proceedings or arbitration as security for costs and expenses where the Borrower
or relevant Collateral Owner is actively prosecuting or defending such
proceedings or arbitration in good faith; and




(g) Encumbrances arising by operation of law in respect of taxes which are not
overdue for payment or in respect of taxes being contested in good faith by
appropriate steps and in respect of which appropriate reserves have been made,



up to, in case of each of the Vessels, one million Dollars ($1,000,000), and
with the aggregate amount in respect of all Vessels at any time not exceeding
seven million five hundred thousand Dollars ($7,500,000) excluding amounts
secured by the Security Documents.


"Permitted Holders" means Peter Georgiopoulos (including his immediate family
members and trusts for his benefit and/or for the benefit of his immediate
family members), any corporation or other entity directly or indirectly
controlled by Peter Georgiopoulos and any other Persons approved by the Lenders.


"Person" means any individual, partnership, joint venture, firm, corporation,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.


"Pledgor" means the Borrower.


"Post-Delivery Warranties" means all warranties and guarantees relating to
Vessel M granted by the Builder to Turner Shipping Inc. pursuant to the Building
Contract and assigned by Turner Shipping Inc. to the relevant Collateral Owner
pursuant to a deed of assignment to be entered into pursuant to the relevant MOA
together with all


Page 15

--------------------------------------------------------------------------------

rights to (i) require, enforce and compel performance of such warranties and
guarantees by the Builder, (ii) exercise all claims, rights and remedies under,
in connection with or arising under any such warranties and guarantees and (iii)
give and receive notices, reports, requests and consents, make demand and take
all other action in connection with, arising from or in relation to such
warranties and guarantees.


"Post-Reorganization Equity Value" means the post confirmation equity value of
the Borrower as reflected on the Borrower's first financial statements delivered
after the Effective Date.


"Proportionate Share" means, at any time, the proportion which a Lender's
Commitment (whether or not advanced) then bears to the aggregate Commitments of
all the Lenders (whether or not advanced).


"Purchase Price" means, in respect of each Vessel, the purchase price specified
in the definition of "Vessels" below to be paid by the relevant Collateral Owner
to the relevant Seller for the relevant Vessel under the relevant MOA.


"Quotation Day" means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period, unless
market practice differs in the London interbank market for Dollars, in which
case the Quotation Day for Dollars will be determined by the Agent in accordance
with market practice in the London interbank market (and if quotations would
normally be given by leading banks in the London interbank market on more than
one day, the Quotation Day will be the last of those days).


"Reference Banks" means, in relation to LIBOR, the principal London offices of
Deutsche Bank AG, DVB Bank SE, Skandinaviska Enskilda Banken AP (publ) and
Crédit Agricole Corporate and Investment Bank, or such other banks as may be
appointed by the Agent in consultation with the Borrower.


"Relevant Documents" means the Finance Documents, the MOAs, the Time Charters,
the Management Agreements, the Managers' confirmation specified in Part I of
Schedule 2 : Conditions Precedent and Subsequent), the Account Holder's
confirmation specified in Part I of Schedule 2 (: Conditions Precedent and
Subsequent) and any other time charter entered into in connection with the
Vessels.


"Repayment Date" means the date for payment of any Repayment Instalment in
accordance with Clause 5.1 (Repayment of Tranches).


"Repayment Instalment" means any instalment of the Loan to be repaid by the
Borrower under Clause 5.1 (Repayment of Tranches).


"Replacement Vessel" means, a vessel which replaces a Vessel that becomes a
Total Loss and:



(i) is a supramax bulker (a) of at least the same value as the Vessel to be
replaced, (b) of the same age or younger than the Vessel to be replaced and (c)
with specifications substantially identical to the Vessel to be replaced,
acceptable to the Lenders;




(ii) is registered or to be registered on a flag acceptable to the Lenders; and



Page 16

--------------------------------------------------------------------------------

(iii) has a class acceptable to the Lenders with a classification society
acceptable to the Lenders.



"Requisition Compensation" means all compensation or other money which may from
time to time be payable to a Collateral Owner as a result of a Vessel being
requisitioned for title or in any other way compulsorily acquired (other than by
way of requisition for hire).


"Restricted" means, when referring to cash or Cash Equivalents of the Borrower
or any of its Subsidiaries (other than Baltic Trading Limited and its
Subsidiaries), that such cash or Cash Equivalents (i) appears (or would be
required to appear) as "restricted" on a consolidated balance sheet of the
Borrower or of any such Subsidiary (unless such appearance is related to the
Finance Documents or Encumbrances created thereunder), (ii) are subject to any
Encumbrance in favour of any Person other than the Security Agent for the
benefit of the Finance Parties or (iii) are not otherwise generally available
for use by the Borrower or such Subsidiary.


"Screen Rate" means, in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate) or on the appropriate page such other
information service which publishes that rate from time to time in place of
Reuters.  If such page or service ceases to be available, the Agent may specify
another page or service displaying the relevant rate after consultation with the
Borrower and the Lenders.


"Second Supplemental Agreement" means the second supplemental agreement to this
Agreement dated 1 August 2012  made between the Borrower, the Lenders, the
Agent, the Mandated Lead Arrangers, the Swap Providers, the Security Agent, the
Bookrunner and the Collateral Owners.


"Security Documents" means the Mortgages, the Assignments, the Guarantees, the
Account Pledges, the Share Pledges, the Deposit Account Control Agreement, the
Master Agreement Charge, any other Credit Support Documents or (where the
context permits) any one or more of them and any other agreement or document
which may at any time be executed by any person as security for the payment of
all or any part of the Indebtedness and "Security Document" means any one of
them.


"Security Parties" means the Borrower, the Collateral Owners, the Guarantors,
the Pledgor, any other Credit Support Provider and any other person who may at
any time during the Facility Period be liable for, or provide security for, all
or any part of the Indebtedness, and "Security Party" means any one of them.


"Sellers" means the persons specified as such in the definition of "Vessels"
below and "Seller" means any one of them.


"Share Pledges" means the pledges of shares referred to in Clause 10.1.5
(Security Documents).


"Shareholder Rights Agreement" means a shareholders right agreement
substantially similar to that shareholders right agreement entered into as of 11
April


Page 17

--------------------------------------------------------------------------------

2007 and made between the Borrower and Mellon Investor Services LLC, a New
Jersey limited liability company as rights agent.


"SMC" means a valid safety management certificate issued for a Vessel by or on
behalf of the Administration under paragraph 13.7 of the ISM Code.


"SMS" means a safety management system for a Vessel developed and implemented in
accordance with the ISM Code.


"Subsidiary" means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.


"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).


"Technical Managers" means V.Ships Monaco SAM of 24 avenue de Fontvieille, 98000
Monaco, Wallem Shipmanagement Limited of 12/F Warwick House East, Taikoo Place,
979 King's Road, Quarry Bay, Hong Kong, Thome Shipmanagement Pte Ltd. of 16
Raffles Quay, #43-01 Hong Leong Building, Singapore, 048581, Anglo Eastern
Group, or such other technical managers of the Vessels nominated by the Borrower
as the Agent may reasonably approve.


"Test Period" means each period of four consecutive fiscal quarters then last
ended, in each case taken as one accounting period, provided that if the
Consummation Date falls after 30 June 2014, then for the period ending on 30
June 2015, such test period shall mean the period commencing on the Effective
Date and ending on 30 June 2015.


"Third Supplemental Agreement" means the third supplemental agreement to this
Agreement dated _________________ 2014 made between the Borrower, the Lenders,
the Agent, the Mandated Lead Arrangers, the Swap Providers, the Security Agent,
the Bookrunner and the Collateral Owner.


"Threshold Amount" means one million Dollars ($1,000,000) or its equivalent in
any other currency.


"Time Charters" means the time charters listed in Schedule 4 (: Form of Drawdown
Notice) of the Master Sale Agreement, on the terms and subject to the conditions
of which the relevant Collateral Owners will time charter the relevant Vessels
to the relevant time charterer and "Time Charter" means any one of them.


"Total Loss" means:



(a) an actual, constructive, arranged, agreed or compromised total loss of a
Vessel; or



Page 18

--------------------------------------------------------------------------------

(b) the requisition for title or compulsory acquisition of a Vessel by any
government or other competent authority (other than by way of requisition for
hire); or




(c) the capture, seizure, arrest, detention (including hijacking or theft) or
confiscation of a Vessel by any government or by persons acting or purporting to
act on behalf of any government, unless that Vessel is released and returned to
the possession of the relevant Collateral Owner within one month after the
capture, seizure, arrest, detention (including hijacking or theft)  or
confiscation in question.



"Tranche A" means that part of the Loan to be advanced in one Drawing to the
Borrower to refinance the Purchase Price of Vessel A but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel A in connection with the purchase of Vessel A or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche B" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel B or, if the
relevant Collateral Owner has already purchased Vessel B from the relevant
Seller, to refinance the Purchase Price of Vessel B, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel B in connection with the purchase of Vessel B or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche C" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel C or, if the
relevant Collateral Owner has already purchased Vessel C from the relevant
Seller, to refinance the Purchase Price of Vessel C, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel C in connection with the purchase of Vessel C or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche D" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel D or, if the
relevant Collateral Owner has already purchased Vessel D from the relevant
Seller, to refinance the Purchase Price of Vessel D, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel D in connection with the purchase of Vessel D or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche E" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel E or, if the
relevant Collateral Owner has already purchased Vessel E from the relevant
Seller, to refinance the Purchase Price of Vessel E, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel E in connection with the purchase of Vessel E or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche F" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel F or, if the
relevant Collateral Owner has already purchased Vessel F from the relevant
Seller, to


Page 19

--------------------------------------------------------------------------------

refinance the Purchase Price of Vessel F, but in any event no later than the
Availability Termination Date which shall not exceed the Maximum Sum for Vessel
F in connection with the purchase of Vessel F or, where the context permits, the
amount advanced and for the time being outstanding.


"Tranche G" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel G or, if the
relevant Collateral Owner has already purchased Vessel G from the relevant
Seller, to refinance the Purchase Price of Vessel G, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel G in connection with the purchase of Vessel G or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche H" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel H or, if the
relevant Collateral Owner has already purchased Vessel H from the relevant
Seller, to refinance the Purchase Price of Vessel H, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel H in connection with the purchase of Vessel H or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche I" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel I or, if the
relevant Collateral Owner has already purchased Vessel I from the relevant
Seller, to refinance the Purchase Price of Vessel I, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel I in connection with the purchase of Vessel I or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche J" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel J or, if the
relevant Collateral Owner has already purchased Vessel J from the relevant
Seller, to refinance the Purchase Price of Vessel J, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel J in connection with the purchase of Vessel J or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche K" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel K or, if the
relevant Collateral Owner has already purchased Vessel K from the relevant
Seller, to refinance the Purchase Price of Vessel K, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel K in connection with the purchase of Vessel K or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranche L" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel L or, if the
relevant Collateral Owner has already purchased Vessel L from the relevant
Seller, to refinance the Purchase Price of Vessel L, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel L


Page 20

--------------------------------------------------------------------------------

in connection with the purchase of Vessel L or, where the context permits, the
amount advanced and for the time being outstanding.


"Tranche M" means that part of the Loan to be advanced in one Drawing to the
Borrower either concurrently with the Delivery Date of Vessel M or, if the
relevant Collateral Owner has already purchased Vessel M from the relevant
Seller, to refinance the Purchase Price of Vessel M, but in any event no later
than the Availability Termination Date which shall not exceed the Maximum Sum
for Vessel M in connection with the purchase of Vessel M or, where the context
permits, the amount advanced and for the time being outstanding.


"Tranches" means Tranche A, Tranche B, Tranche C, Tranche D, Tranche E, Tranche
F, Tranche G, Tranche H, Tranche I, Tranche J, Tranche K, Tranche L, and Tranche
M and "Tranche" means any one of them.


"Transaction" means, collectively, (i) the entering into of the Finance
Documents and the incurrence of the Loan hereunder and performance of
obligations hereunder and thereunder, (ii) the incurrence of any Financial
Indebtedness of the Borrower permitted pursuant to the terms of this Agreement,
(iii) the payment of all fees and expenses in connection with the foregoing,
including, without limitation, in connection with any supplements, amendments,
waivers and consent, and (iv) the transactions contemplated thereby.


"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 5 (: Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.


"Transfer Date" means, in relation to any Transfer Certificate, the later of:



(a) the proposed Transfer Date specified in the Transfer Certificate; and




(b) the date on which the Agent executes the Transfer Certificate.



"Trust Property" means:



(a) all benefits derived by the Security Agent from Clause 10 (Security and
Application of Moneys); and




(b) all benefits arising under (including, without limitation, all proceeds of
the enforcement of) each of the Security Documents,



with the exception of any benefits arising solely for the benefit of the
Security Agent.


"Unrestricted" means, when referring to cash or Cash Equivalents of the Borrower
or any of its Subsidiaries (other than Baltic Trading Limited and its
Subsidiaries), that such cash or Cash Equivalents are not Restricted.


"Vessels" means the following vessels, and everything now or in the future
belonging to them on board and ashore, registered under the respective flags set
out below while in the ownership of the respective Sellers and sold or intended
to be sold to the respective Collateral Owners set out below on the terms of the
MOAs and, following their delivery to the Collateral Owners, registered or
intended to be


Page 21

--------------------------------------------------------------------------------

registered under the flag of the Marshall Islands and any Replacement Vessel and
"Vessel" means any one of them:
 
Vessel
Name of
 Vessel
Flag
Seller
Collateral
Owner
Purchase
 Price
Vessel A
"NANTOR" (t.b.r. "GENCO LORRAINE")
Malta
H.S.O. Sasu
Genco Lorraine Limited
$32,400,000
Vessel B
"PEARLOR" (t.b.r. "GENCO PYRENEES")
Malta
Pearlor Sasu
Genco Pyrenees Limited
$35,700,000
Vessel C
"FRUCTIDOR" (t.b.r. "GENCO LOIRE")
Malta
Fructidor Sasu
Genco Loire Limited
$32,400,000
Vessel D
"SEFOR" (t.b.r. "GENCO BOURGOGNE")
Malta
Sefor Sasu
Genco Bourgogne Limited
$35,700,000
Vessel E
"DALIOR" (t.b.r. "GENCO PICARDY")
Luxembourg
Sinvrac Sasu
Genco Picardy Limited
$29,600,000
Vessel F
"MAJOR" (t.b.r. "GENCO AQUITAINE")
Malta
F.B.O. Sasu
Genco Aquitaine Limited
$35,700,000
Vessel G
"THERMIDOR" (t.b.r. "GENCO NORMANDY")
Luxembourg
Thermidor Sasu
Genco Normandy Limited
$30,000,000
Vessel H
"MOLITOR" (t.b.r. "GENCO AUVERGNE")
Malta
Molitor Sasu
Genco Auvergne Limited
$35,700,000
Vessel I
"MESSIDOR" (t.b.r. "GENCO PROVENCE")
Luxembourg
Avracs Sasu
Genco Provence Limited
$29,500,000
Vessel J
"TABOR" (t.b.r. "GENCO ARDENNES")
Malta
F.B.O. Sasu
Genco Ardennes Limited
$35,700,000
Vessel K
"MATADOR" (t.b.r. "GENCO BRITTANY")
Malta
Matador Sasu
Genco Brittany Limited
$35,700,000
Vessel L
"TENOR" (t.b.r. "GENCO LANGUEDOC")
Malta
Tenor Sasu
Genco Languedoc Limited
$35,700,000
Vessel M
"SUNOR" (t.b.r. "GENCO RHONE")
Not applicable
Setaf SAS
Genco Rhone Limited
$35,700,000



Page 22

--------------------------------------------------------------------------------

"Waiver Period" means the period between the Effective Date and 31 March 2015
(inclusive).


"Wholly-Owned Subsidiary" means, as to any Person, (i) any corporation 100% of
whose capital stock (other than director's qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.



1.2 In this Agreement:




1.2.1 words denoting the plural number include the singular and vice versa;




1.2.2 words denoting persons include corporations, partnerships, associations of
persons (whether incorporated or not) or governmental or quasi-governmental
bodies or authorities and vice versa;




1.2.3 references to Recitals, Clauses and Schedules are references to recitals,
clauses and schedules to or of this Agreement;




1.2.4 references to this Agreement include the Recitals and the Schedules;




1.2.5 the headings and contents page(s) are for the purpose of reference only,
have no legal or other significance, and shall be ignored in the interpretation
of this Agreement;




1.2.6 references to any document (including, without limitation, to all or any
of the Relevant Documents) are, unless the context otherwise requires,
references to that document as amended, supplemented, novated or replaced from
time to time;




1.2.7 references to statutes or provisions of statutes are references to those
statutes, or those provisions, as from time to time amended, replaced or
re-enacted;




1.2.8 references to any Finance Party include its successors, transferees and
assignees;




1.2.9 a time of day (unless otherwise specified) is a reference to London time;
and




  1.2.10 words and expressions defined in the Master Agreement, unless the
context otherwise requires, have the same meaning.




1.3 Offer letter



This Agreement supersedes the terms and conditions contained in any
correspondence relating to the subject matter of this Agreement exchanged
between any Finance Party and the Borrower or their representatives prior to the
date of this Agreement.


Page 23

--------------------------------------------------------------------------------

2 The Loan and its Purpose




2.1 Amount   Subject to the terms of this Agreement, the Lenders agree to make
available to the Borrower a term loan not exceeding the Maximum Loan Amount.




2.2 Finance Parties' obligations   The obligations of each Finance Party under
the Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other party to the Finance Documents.  No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.




2.3 Purpose   The Borrower shall apply the Loan for the purposes referred to in
Recital (B).




2.4 Monitoring   No Finance Party is bound to monitor or verify the application
of any amount borrowed under this Agreement.




3 Conditions of Utilisation




3.1 Conditions precedent   The Borrower is not entitled to have any Drawing
advanced unless the Agent has received (i) all of the documents and other
evidence listed in Part I of Schedule 2 (: Conditions Precedent and Subsequent)
on or before the date of the relevant Drawdown Notice and (ii) all of the
documents and other evidence listed in Part II of Schedule 2 (: Conditions
Precedent and Subsequent) on or before the relevant Drawdown Date, save in each
case that references in Section 2 of that Part I and that Part II to "the
Vessel" or to any person or document relating to a Vessel shall be deemed to
relate solely to any Vessel specified in the relevant Drawdown Notice or to any
person or document relating to that Vessel respectively.




3.2 Further conditions precedent   The Lenders will only be obliged to advance a
Drawing if on the date of the Drawdown Notice and on the proposed Drawdown Date:




3.2.1 no Default is continuing or would result from the advance of that Drawing;
and




3.2.2 the representations made by the Borrower under Clause 11 (Representations)
are true in all material respects.




3.3 Drawing limit   The Lenders will only be obliged to advance a Drawing if:




3.3.1 that Drawing will not exceed the Maximum Sum of the relevant Vessel;




3.3.2 that Drawing will not increase the Loan to a sum in excess of the Maximum
Loan Amount;




3.3.3 that Drawing will be applied in or towards payment of the purchase price
under the relevant MOA to be financed or refinanced (as applicable) by the
Lenders under the terms of this Agreement for that Vessel.




3.4 Adjustment of Maximum Sum  In the event of any reduction in the Purchase
Price of a Vessel, the Agent shall by notice to the Lenders and the Borrower
prior to the relevant Drawdown Date adjust the Maximum Sum in relation to that
Vessel such that the Maximum Loan Amount shall be fifty seven point five per
cent (57.5%) of



Page 24

--------------------------------------------------------------------------------

the aggregate Purchase Price of all Vessels (taking into account, for the
avoidance of doubt, any reduction referred to in this Clause 3.4).



3.5 Conditions subsequent   The Borrower undertakes to deliver or to cause to be
delivered to the Agent on, or within forty five (45) day of (or such other
period specifically stated in Part III of Schedule 2 : Conditions Precedent and
Subsequent), the relevant Drawdown Date the additional documents and other
evidence listed in Part III of Schedule 2 (: Conditions Precedent and
Subsequent), save that references in that Part III to "the Vessel" or to any
person or document relating to a Vessel shall be deemed to relate solely to any
Vessel specified in the relevant Drawdown Notice or to any person or document
relating to that Vessel respectively.




3.6 No waiver   If the Lenders in their sole discretion agree to advance a
Drawing to the Borrower before all of the documents and evidence required by
Clause 3.1 (Conditions precedent) have been delivered to or to the order of the
Agent, the Borrower undertakes to deliver all outstanding documents and evidence
to or to the order of the Agent no later than thirty (30) days after the
relevant Drawdown Date or such other date specified by the Agent.



The advance of a Drawing under this Clause 3.6 shall not be taken as a waiver of
the Lenders' right to require production of all the documents and evidence
required by Clause 3.1 (Conditions precedent).



3.7 Form and content   All documents and evidence delivered to the Agent under
this Clause 3 shall:




3.7.1 be in form and substance acceptable to the Agent; and




3.7.2 if required by the Agent, be certified, notarised, legalised or attested
in a manner acceptable to the Agent.




3.8 Number of Drawings   No more than thirteen (13) Drawings (one per Tranche)
shall be advanced by the Finance Parties under this Agreement.




4 Advance




4.1 Drawdown Request   The Borrower may request a Drawing to be advanced in one
amount on any Business Day prior to the Availability Termination Date by
delivering to the Agent a duly completed Drawdown Notice not more than ten (10)
and not fewer than three (3) Business Days before the proposed Drawdown Date.




4.2 Lenders' participation   Subject to Clauses 2 (The Loan and its Purpose) and
3 (Conditions of Utilisation), the Agent shall promptly notify each Lender of
the receipt of a Drawdown Notice, following which each Lender shall advance its
Proportionate Share of the relevant Drawing to the Borrower through the Agent on
the relevant Drawdown Date.




5 Repayment




5.1 Repayment of Tranches   The Borrower agrees to repay:




5.1.1 Tranche A to the Agent for the account of the Lenders by consecutive
quarterly instalments, each in the sum of three hundred eighty five



Page 25

--------------------------------------------------------------------------------

thousand Dollars ($385,000) and a final instalment of the outstanding amount of
Tranche A;



5.1.2 Tranche B to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty four thousand
Dollars ($384,000) and a final instalment of the outstanding amount of Tranche
B;




5.1.3 Tranche C to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty five thousand
Dollars ($385,000) and a final instalment of the outstanding amount of Tranche
C;




5.1.4 Tranche D to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty four thousand
Dollars ($384,000) and a final instalment of the outstanding amount of Tranche
D;




5.1.5 Tranche E to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of four hundred seventeen thousand Dollars
($417,000) and a final instalment of the outstanding amount of Tranche E;




5.1.6 Tranche F to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty five thousand
Dollars ($385,000) and a final instalment of the outstanding amount of Tranche
F;




5.1.7 Tranche G to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred seventy five thousand
Dollars ($375,000) and a final instalment of the outstanding amount of Tranche
G;




5.1.8 Tranche H to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty five thousand
Dollars ($385,000) and a final instalment of the outstanding amount of Tranche
H;




5.1.9 Tranche I to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of four hundred thirty eight thousand
Dollars ($438,000) and a final instalment of the outstanding amount of Tranche
I;

 
5.1.10
Tranche J to the Agent for the account of the Lenders by consecutive quarterly
instalments each in the sum of three hundred eighty five thousand Dollars
($385,000) and a final instalment of the outstanding amount of Tranche J;




5.1.11 Tranche K to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty four thousand
Dollars ($384,000) and a final instalment of the outstanding amount of Tranche
K;

Page 26

--------------------------------------------------------------------------------

5.1.12 Tranche L to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty four thousand
Dollars ($384,000) and a final instalment of the outstanding amount of Tranche
L; and




5.1.13 Tranche M to the Agent for the account of the Lenders by consecutive
quarterly instalments each in the sum of three hundred eighty four thousand
Dollars ($384,000) and a final instalment of the outstanding amount of Tranche
M,

 
in each case:



(a) prior to the Effective Date, with the first instalment falling due, in
respect of a Tranche drawn down prior to 30 November 2010, on 30 November 2010
and, in respect of a Tranche drawn down on or after 30 November 2010, the
earlier of the date which is three calendar months after the Drawdown Date and
the last day of November, February, May or August (as the case may be) that
follows the relevant Drawdown Date; and




(b) after the Effective Date, with subsequent instalments falling due on a
consolidated basis at consecutive intervals of three calendar months after the
Effective Date and with the final instalment falling due on the Final Maturity
Date.




5.2 Reduction of Repayment Instalments   If the aggregate amount advanced to the
Borrower in relation to a Tranche is less than the relevant Maximum Sum, the
amount of each Repayment Instalment in respect of that Tranche shall be reduced
pro rata to the amount actually advanced.




5.3 Reborrowing   The Borrower may not reborrow any part of the Loan which is
repaid or prepaid.




5.4 Consolidation of Tranches   Notwithstanding that the Loan will be made
available to the Borrower in up to thirteen (13) Tranches, the Agent may, at its
option after 30 June 2011, after the aligning of the Repayment Dates and the
Interest Payment Dates in respect of the Tranches pursuant to, respectively,
Clause 5.1 (Repayment of Tranches) and Clauses 7.3 (End of Interest Periods) and
7.4 (Interest Periods to meet Repayment Dates), present to the Borrower from
time to time documentation in relation to the administration of the Loan as if
the Loan had been made available in five (5) amounts or fewer.




6 Prepayment




6.1 Illegality   If it becomes unlawful in any jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain the Loan:




6.1.1 that Lender shall promptly notify the Agent of that event;




6.1.2 upon the Agent notifying the Borrower, the Commitment of that Lender (to
the extent not already advanced) will be immediately cancelled; and




6.1.3 the Borrower shall repay that Lender's Commitment (to the extent already
advanced) on the last day of the current Interest Period or, if earlier, the



Page 27

--------------------------------------------------------------------------------

date specified by that Lender in the notice delivered to the Agent and notified
by the Agent to the Borrower (being no earlier than the last day of any
applicable grace period permitted by law) and the remaining Repayment
Instalments shall be reduced pro rata.



6.2 Voluntary prepayment of the Loan   The Borrower may prepay the whole or any
part of the Loan (but, if in part, being an amount that reduces the Loan by a
minimum amount of one million Dollars ($1,000,000) or whole integral multiples
thereof) subject as follows:




6.2.1 it gives the Agent not less than ten (10) Business Days' (or such shorter
period as the Majority Lenders may agree) prior notice;




6.2.2 any prepayment shall be made on the last day of an Interest Period unless
otherwise agreed by the Majority Lenders and then always subject to payment by
the Borrower of any Break Costs;




6.2.3 no prepayment may be made until after the Availability Termination Date;
and




6.2.4 any prepayment under this Clause 6.2 shall satisfy the obligations in
respect of the Loan under Clause 5.1 (Repayment of Tranches) and be applied in
prepayment of the Repayment Instalments in inverse order of maturity and, if
more than one Repayment Instalment is payable at the same maturity date, applied
to such Repayment Instalments pro rata



Provided that this Clause 6.2 (except Clause 6.2.2) shall not apply to the
prepayment of the Loan referred to in clause 2.1.4 (Conditions) of the Second
Supplemental Agreement, which prepayment shall be applied in accordance with
clause 4.2 of the Second Supplemental Agreement (Amendments to Original Loan
Agreement).



6.3 Mandatory prepayment on sale or Total Loss   If a Vessel is sold by a
Collateral Owner or becomes a Total Loss, the Borrower shall, simultaneously
with any such sale or, subject to Clause 6.4 (Replacement of Vessels) within one
hundred and twenty (120) days after any such Total Loss, make a prepayment of
the Loan in an amount equivalent to the greater of:




6.3.1 the relevant Tranche then outstanding;




6.3.2 an amount required to ensure that following such prepayment the Borrower
complies with the provisions of Clause 10.10 (Additional security); and




6.3.3 an amount required to ensure that, following such prepayment, the loan to
value ratio determined in accordance with Clause 10.10 (Additional security) is
restored to the loan to value ratio determined in accordance with Clause 10.10
(Additional security) immediately prior to any such sale or Total Loss.



Any such prepayment shall be applied firstly in full prepayment of the relevant
Tranche and secondly in prepayment of the remaining Repayment Instalments in
inverse order of maturity and, if more than one Repayment Instalment is payable
at the same maturity date, applied to such Repayment Instalments pro rata.


Page 28

--------------------------------------------------------------------------------

6.4 Replacement of Vessels  In the event that a Vessel then subject to a
Mortgage becomes a Total Loss, the Borrower may, within thirty (30) days of that
Vessel becoming a Total Loss, replace that Vessel with a Replacement Vessel
provided that:




6.4.1 the Lenders' consent to such replacement has been obtained by the Agent no
less than ten (10) Business Days before the proposed date of such replacement';




6.4.2 no Default has occurred and is continuing;




6.4.3 the relevant conditions precedent and conditions subsequent set out in
Schedule 2 (: Conditions Precedent and Subsequent) in respect of the Replacement
Vessel and its owner shall have been met;




6.4.4 the Replacement Vessel meets the requirements specified in the definition
thereof;




6.4.5 good and valuable consideration in an amount not less than the amount of
the Loan which would otherwise be prepayable pursuant to Clause 6.3 (Mandatory
prepayment on sale or Total Loss) shall have been paid by the Borrower or the
Collateral Owner which owned the Vessel which suffered the Total Loss to the
Collateral Owner owning the Replacement Vessel;




6.4.6 any insurance proceeds received in respect of such Total Loss shall be
held in escrow by the Agent for a period of ninety (90) days following the
replacement of the Vessel becoming a Total Loss by the Replacement Vessel and
following expiry of such ninety (90) days shall be released to the Borrower in
accordance with its instructions;




6.4.7 any other conditions imposed by the Lenders have been satisfied.



If the Lenders consent to the replacement of the Vessel which has become a Total
Loss with a Replacement Vessel, the amount of the Loan which would have been
prepayable pursuant to Clause 6.3 (Mandatory prepayment on sale or Total Loss)
but for such replacement shall not be so prepayable.



6.5 Mandatory Prepayment on Change of Control   In the event of a Change of
Control of the Borrower at any time following the Effective Date, the Borrower
shall prepay the whole of the Loan within five (5) Business Days after the date
on which the Change of Control occurs together with any Break Costs.




6.6 Prepayment in case of Increased Costs, Tax Gross Up and Tax Indemnity  
Without prejudice to the Borrower's rights contained in Clause 6.2 (Voluntary
prepayment of the Loan), the Borrower may cancel and prepay the Loan at any time
during the Facility Period in case Clauses 8.5 (Increased costs), 8.10 (Taxes)
and/or 17.3 (Grossing-up) of this Agreement apply.




6.7 Restrictions   Any notice of prepayment given under this Clause 6 shall be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant prepayment is to be made and
the amount of that prepayment.



Page 29

--------------------------------------------------------------------------------

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.


If the Agent receives a notice under this Clause 6 it shall promptly forward a
copy of that notice to the Borrower or the Lenders, as appropriate.



7 Interest




7.1 Interest Periods   Subject to Clause 7.3 (End of Interest Periods), Clause
7.4 (Interest Periods to meet Repayment Dates) and Clause 7.7 (Failure to select
Interest Period), the period during which the Loan shall be outstanding under
this Agreement shall be divided into consecutive Interest Periods of three or
six months' duration, as selected by the Borrower by written notice to the Agent
not later than 11.00 a.m. on the third Business Day before the beginning of the
Interest Period in question, or such other duration as may be agreed by the
Agent (acting on the instructions of all the Lenders in their sole discretion).




7.2 Beginning of Interest Periods   Each Interest Period in respect of a Drawing
shall start on the relevant Drawdown Date (or, if a Drawing is already advanced,
on the last day of the preceding Interest Period).




7.3 End of Interest Periods




7.3.1 Each Interest Period in respect of a Drawing drawn down prior to 30
November 2010 shall end on, in case of the first Interest Period relating to
that Drawing, 30 November 2010 and, thereafter, on the date which numerically
corresponds to 30 November 2010 or the last day of the preceding Interest Period
in the relevant calendar month except that, if there is no numerically
corresponding date in that calendar month, the Interest Period shall end on the
last Business Day in that month.




7.3.2 Each Interest Period in respect of a Drawing drawn down on or after 30
November 2010 shall end on, in case of the first Interest Period relating to
that Drawing, the final date of the then current Interest Period and,
thereafter, on the date which numerically corresponds to the final date of that
then current Interest Period or the last day of the preceding Interest Period in
the relevant calendar month except that, if there is no numerically
corresponding date in that calendar month, the Interest Period shall end on the
last Business Day in that month.




7.3.3 Following the Effective Date, each Interest Period shall end on the date
which numerically corresponds to the final date of that then current Interest
Period or the last day of the preceding Interest Period in the relevant calendar
month except that, if there is no numerically corresponding date in that
calendar month, the Interest Period shall end on the last Business Day in that
month.




7.4 Interest Periods to meet Repayment Dates   If an Interest Period will expire
after the next Repayment Date, there shall be a separate Interest Period for a
part of the Loan equal to the Repayment Instalment due on that next Repayment
Date and that separate Interest Period shall expire on that next Repayment Date
but no later than the Final Maturity Date.



Page 30

--------------------------------------------------------------------------------

7.5 Non-Business Days   If an Interest Period would otherwise end on a day which
is not a Business Day, that Interest Period will instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).




7.6 Interest rate   During each Interest Period interest shall accrue on the
Loan at the rate determined by the Agent to be the aggregate of (a) the Margin,
(b) LIBOR and (c) the Mandatory Cost, if any.




7.7 Failure to select Interest Period   If the Borrower at any time fails to
select or agree an Interest Period in accordance with Clause 7.1 (Interest
Periods), the interest rate applicable shall be the rate determined by the Agent
in accordance with Clause 7.6 (Interest rate) for an Interest Period of such
duration (not exceeding three (3)  months) as the Agent may select.




7.8 Accrual and payment of interest   Interest shall accrue from day to day,
shall be calculated on the basis of a 360 day year and the actual number of days
elapsed (or, in any circumstance where market practice differs, in accordance
with the prevailing market practice) and shall be paid by the Borrower to the
Agent for the account of the Lenders on the last day of each Interest Period
and, if the Interest Period is longer than three months, on the dates falling at
three monthly intervals after the first day of that Interest Period.




7.9 Default interest   If the Borrower fails to pay any amount payable by it
under a Finance Document on its due date, interest shall accrue on the overdue
amount from the due date up to the date of actual payment (both before and after
judgment) at a rate which is two per cent (2%) higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted the Loan in the currency of the overdue amount for successive
Interest Periods, each selected by the Agent (acting reasonably).  Any interest
accruing under this Clause 7.9 shall be immediately payable by the Borrower on
demand by the Agent.  If unpaid, any such interest will be compounded with the
overdue amount at the end of each Interest Period applicable to that overdue
amount but will remain immediately due and payable.




7.10 Alternative interest rate   If either (a) the applicable Screen Rate is not
available for any Interest Period and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for that Interest Period or (b)
a Lender or Lenders (whose Commitments exceed fifty per cent (50%) of the Loan)
inform the Agent by written notice that the cost to it or them of obtaining
matching deposits for any Interest Period would be in excess of LIBOR and that
notice is received by the Agent no later than close of business in London on the
day LIBOR is determined for that Interest Period:




  7.10.1 the Agent shall give notice to the Lenders and the Borrower of the
occurrence of such event; and




  7.10.2 the rate of interest on each Lender's Commitment for that Interest
Period shall be the rate per annum which is the sum of:




(a) the Margin; and

 
Page 31

--------------------------------------------------------------------------------

(b) the rate notified to the Agent by that Lender as soon as practicable, and in
any event before interest is due to be paid in respect of that Interest Period,
to be that which expresses as a percentage rate per annum the cost to that
Lender of funding its Commitment from whatever source it may reasonably select;
and




(c) the Mandatory Cost, if any, applicable to that Lender's Commitment,



Provided that if the resulting rate of interest on any Commitment is not
acceptable to the Borrower:



7.10.3 the Agent on behalf of the Lenders will negotiate with the Borrower in
good faith with a view to modifying this Agreement to provide a substitute basis
for determining the rate of interest;




7.10.4 any substitute basis agreed pursuant to Clause 7.10.3 shall, subject to
the prior consent of all the Lenders, be binding on all the parties to this
Agreement and shall apply to all Commitments; and




7.10.5 if, within thirty (30) days of the giving of the notice referred to in
Clause 7.10.1, the Borrower and the Agent fail to agree in writing on a
substitute basis for determining the rate of interest, the Borrower will
immediately prepay the relevant Commitment, together with any Break Costs, and
the remaining Repayment Instalments shall be reduced pro rata.




7.11 Determinations conclusive   The Agent shall promptly notify the Borrower of
the determination of a rate of interest under this Clause 7 and each such
determination shall (save in the case of manifest error) be final and
conclusive.




8 Indemnities




8.1 Transaction expenses   The Borrower will, within fourteen (14) days of the
Security Agent's or the Agent's written demand, pay the Security Agent or the
Agent (for the account of the Finance Parties) (as applicable) the amount of all
costs and expenses (including legal fees and Value Added Tax or any similar or
replacement tax if applicable) reasonably incurred by the Finance Parties or any
of them in connection with:




8.1.1 the negotiation, preparation, printing, execution and registration of the
Finance Documents (whether or not any Finance Document is actually executed or
registered and whether or not all or any part of the Loan is advanced);




8.1.2 any amendment, addendum or supplement to any Finance Document (whether or
not completed); and




8.1.3 any other document which may at any time be required by a Finance Party to
give effect to any Finance Document or which a Finance Party is entitled to call
for or obtain under any Finance Document (including, without limitation but
subject to Clause 10.11 (Valuations), any valuation of the Vessels).



Page 32

--------------------------------------------------------------------------------

8.2 Funding costs   The Borrower shall indemnify each Finance Party, by payment
to the Agent (for the account of that Finance Party) on the Agent's written
demand against all losses and costs incurred or sustained by that Finance Party
if, for any reason, a Drawing is not advanced to the Borrower after the relevant
Drawdown Notice has been given to the Agent, or is advanced on a date other than
that requested in the Drawdown Notice (unless, in either case, as a result of
any default by a Finance Party).




8.3 Break Costs   The Borrower shall indemnify each Finance Party, by payment to
the Agent (for the account of that Finance Party) on the Agent's written demand
against all costs, losses, premiums or penalties incurred by that Finance Party
as a result of its receiving any prepayment of all or any part of the Loan
(whether pursuant to Clause 6 (Prepayment) or otherwise) on a day other than the
last day of an Interest Period for the Loan or relevant part of the Loan, or any
other payment under or in relation to the Finance Documents on a day other than
the due date for payment of the sum in question, including (without limitation)
any losses or costs incurred in liquidating or re-employing deposits from third
parties acquired to effect or maintain all or any part of the Loan, and any
liabilities, expenses or losses incurred by that Finance Party in terminating or
reversing, or otherwise in connection with, any Master Agreement Transaction or
any other interest rate and/or currency swap, transaction or arrangement entered
into by that Finance Party to hedge any exposure arising under this Agreement,
or in terminating or reversing, or otherwise in connection with, any open
position arising under this Agreement or the Master Agreement.




8.4 Currency indemnity   In the event of a Finance Party receiving or recovering
any amount payable under a Finance Document in a currency other than the
Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Agent's written demand, pay to
the Agent for the account of the relevant Finance Party such further amount in
the Currency of Account as is sufficient to satisfy in full the amount due and
that further amount shall be due to the Agent on behalf of the relevant Finance
Party as a separate debt under this Agreement.




8.5 Increased costs (subject to Clause 8.6 (Exceptions to increased costs))  If,
by reason of the introduction of any law, or any change in any law, or any
change in the interpretation or administration of any law, or compliance with
any request or requirement from any central bank or any fiscal, monetary or
other authority occurring after the date of this Agreement:




8.5.1 a Finance Party (or the holding company of a Finance Party) shall be
subject to any Tax with respect to payment of all or any part of the
Indebtedness (other than Tax on overall net income); or




8.5.2 the basis of Taxation of payments to a Finance Party in respect of all or
any part of the Indebtedness shall be changed; or




8.5.3 any reserve requirements shall be imposed, modified or deemed applicable
against assets held by or deposits in or for the account of or loans by any
branch of a Finance Party; or



Page 33

--------------------------------------------------------------------------------

8.5.4 the manner in which a Finance Party allocates capital resources to its
obligations under this Agreement and/or the Master Agreement or any ratio
(whether cash, capital adequacy, liquidity or otherwise) which a Finance Party
is required or requested to maintain shall be affected; or




8.5.5 there is imposed on a Finance Party (or on the holding company of a
Finance Party) any other condition in relation to the Indebtedness or the
Finance Documents;



and the result of any of the above shall be to increase the cost to a Finance
Party (or to the holding company of a Finance Party) of that Finance Party
making or maintaining its Commitment, or its obligations under the Master
Agreement, or to cause a Finance Party to suffer (in its opinion) a material
reduction in the rate of return on its overall capital below the level which it
reasonably anticipated at the date of this Agreement and which it would have
been able to achieve but for its entering into this Agreement or the Master
Agreement, and/or performing its obligations under this Agreement or the Master
Agreement, then, subject to Clause 8.6 (Exceptions to increased costs), the
Finance Party affected shall notify the Agent and the Borrower shall from time
to time pay to the Agent on demand for the account of that Finance Party the
amount which shall compensate that Finance Party (or the relevant holding
company) for such additional cost or reduced return.  A certificate signed by an
authorised signatory of that Finance Party setting out the amount of that
payment and the basis of its calculation shall be submitted to the Borrower and
shall be conclusive evidence of such amount save for manifest error.



8.6 Exceptions to increased costs   Clause 8.5 (Increased costs) does not apply
to the extent any additional cost or reduced return referred to in that Clause
is:




8.6.1 compensated for by a payment made under Clause 8.10 (Taxes); or




8.6.2 compensated for by a payment made under Clause 17.3 (Grossing-up); or




8.6.3 compensated for by the payment of the Mandatory Cost; or




8.6.4 attributable to the wilful breach by the relevant Finance Party (or the
holding company of that Finance Party) of any law or regulation.




8.7 Events of Default   The Borrower shall indemnify each Finance Party from
time to time, by payment to the Agent (for the account of that Finance Party) on
the Agent's written demand, against all losses, costs and liabilities incurred
or sustained by that Finance Party as a consequence of any Event of Default.




8.8 Enforcement costs   The Borrower shall pay to the Agent (for the account of
each Finance Party) on the Agent's written demand the amount of all costs and
expenses (including legal fees) incurred by that Finance Party in connection
with the enforcement of, or the preservation of any rights under, any Finance
Document including (without limitation) any losses, costs and expenses which
that Finance Party may from time to time sustain, incur or become liable for by
reason of that Finance Party being mortgagee of a Vessel and/or a lender to the
Borrower, or by reason of that Finance Party being deemed by any court or
authority to be an operator or controller, or in any way concerned in the
operation or control, of a Vessel.



Page 34

--------------------------------------------------------------------------------

8.9 Other costs   The Borrower shall pay to the Agent (for the account of each
Finance Party) on the Agent's written demand the amount of all sums which that
Finance Party may pay or become actually or contingently liable for on account
of a Collateral Owner in connection with a Vessel (whether alone or jointly or
jointly and severally with any other person) including (without limitation) all
sums which that Finance Party may pay or guarantees which it may give in respect
of the Insurances, any expenses incurred by that Finance Party in connection
with the maintenance or repair of a Vessel or in discharging any lien, bond or
other claim relating in any way to a Vessel, and any sums which that Finance
Party may pay or guarantees which it may give to procure the release of a Vessel
from arrest or detention.




8.10 Taxes   The Borrower shall pay all Taxes to which all or any part of the
Indebtedness or any Finance Document may be at any time subject (other than Tax
on a Finance Party's overall net income) including without limitation all Taxes
arising from or in connection with the Chapter 11 Proceedings and shall
indemnify the Finance Parties, by payment to the Agent (for the account of the
Finance Parties) on the Agent's written demand, against all liabilities, costs,
claims and expenses resulting from any omission to pay or delay in paying any
such Taxes.




8.11 Litigation   The Borrower shall, promptly on the Agent's request, reimburse
the Lenders for, and keep the Lenders fully indemnified in respect of all
liabilities, damages, costs and claims sustained or incurred by the Lenders in
connection with the Finance Documents or in connection with the Chapter 11
Proceedings or the performance of its duties and obligations, or the exercise of
its rights, powers, discretions or remedies under or pursuant to any Finance
Document or in connection with the Chapter 11 Proceedings including, without
limitation, in connection with any litigation, arbitration or administrative
proceedings or regulatory enquiry concerning the Finance Parties to the extent
not paid by the Security Parties and not arising solely from the Lenders' gross
negligence or wilful misconduct.




9 Fees




9.1 Commitment fee   The Borrower shall pay to the Agent (for the account of the
Lenders in proportion to their Commitments) a fee computed at the rate of one
point twenty five per cent (1.25%) per annum on the undrawn amount of the Loan
from time to time from the date of this Agreement until the earlier of the
Drawdown Date in respect of the final Drawing and the Availability Termination
Date.  The accrued commitment fee is payable on the last day of each successive
period of three months from the date of this Agreement and on the earlier of the
Drawdown Date in respect of the final Drawing and the Availability Termination
Date.




9.2 Upfront fee   The Borrower shall pay to the Agent (for the account of the
Lenders in proportion to their Commitments) an upfront fee in the amount of two
million five hundred thirty thousand Dollars ($2,530,000) on or before 20 August
2010.




9.3 Agency fee   The Borrower shall pay to the Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.




9.4 Security Agency fee   The Borrower shall pay to the Security Agent (for its
own account) a security agency fee in the amount and terms agreed in the Fee
Letter.



Page 35

--------------------------------------------------------------------------------

9.5 Documentation fee   The Borrower shall pay to the Security Agent (for its
own account) a documentation fee in the amount and terms agreed in the Fee
Letter.




10 Security and Application of Moneys




10.1 Security Documents   As security for the payment of the Indebtedness, the
Borrower shall execute and deliver to the Security Agent or cause to be executed
and delivered to the Security Agent the following documents in such forms and
containing such terms and conditions as the Security Agent shall require:




10.1.1 first preferred mortgages over the Vessels;




10.1.2 first priority deeds of assignment of the Insurances, the Earnings and
the Requisition Compensation of the Vessels and, in respect of Vessel M, the
Post-Delivery Warranties (provided the relevant Seller has assigned the
Post-Delivery Warranties to the relevant Collateral Owner);




10.1.3 a guarantee and indemnity from each Guarantor;




10.1.4 a first priority account security agreement or account security
agreements over the Accounts and all amounts from time to time standing to the
credit of the Accounts;




10.1.5 first priority pledges of all the issued shares of each Collateral Owner;




10.1.6 deposit account control agreements in respect of the operation of the
Accounts; and




10.1.7 a first priority deed of charge over the Master Agreement Benefits.




10.2 Accounts   The Borrower shall:




10.2.1 procure that each Collateral Owner maintains its Earnings Account with
the Account Holder; and




10.2.2 procure that the Collateral Owners maintain the Master Account with the
Account Holder,



each for the duration of the Facility Period free of Encumbrances and rights of
set off other than those created by or under the Finance Documents.



10.3 Earnings   The Borrower shall procure that all Earnings and any Requisition
Compensation are credited to the Earnings Accounts.




10.4 Deposit   The Borrower shall procure that each Collateral Owner shall
deposit into the relevant Earnings Account or into the Master Account a minimum
amount of seven hundred fifty thousand Dollars ($750,000) on or before the
Drawdown Date of the relevant Tranche. The respective balance standing to the
credit of such Earnings Account or the Master Account shall remain until 30
September 2010 and, after 30 September 2010 and at all times during the Facility
Period in the Master Account to satisfy the Borrower's obligations under Clause
12.2.1 (Loan minimum liquidity).




10.5 Relocation of Accounts   At any time following the occurrence and during
the continuation of a Default, the Agent may without the consent of the Borrower
or the



Page 36

--------------------------------------------------------------------------------

relevant Collateral Owner relocate one or all of the Accounts to any branch or
any affiliate of Deutsche Bank AG, without prejudice to the continued
application of this Clause 10 and the rights of the Finance Parties under the
Finance Documents.



10.6 Access to information   The Borrower agrees that the Security Agent (and
its nominees) may from time to time during the Facility Period review the
records held by the Account Holder (whether in written or electronic form) in
relation to the Accounts, and irrevocably waives any right of confidentiality
which may exist in relation to those records.




10.7 Application after acceleration   From and after the giving of notice to the
Borrower by the Agent under Clause 13.2 (Acceleration), the Borrower shall
procure that all sums from time to time standing to the credit of any of the
Accounts are immediately transferred to the Agent for application in accordance
with Clause 10.8 (General application of moneys) and the Borrower irrevocably
authorises the Agent to instruct the Account Holder to make those transfers.




10.8 General application of moneys   The Borrower, subject to Clause 10.9
(Application of moneys on sale or Total Loss), irrevocably authorises and shall
procure that each Collateral Owner irrevocably authorises the Agent and the
Security Agent to apply all sums which any of them may receive:

 

10.8.1 pursuant to a sale or other disposition of a Vessel or any right, title
or interest in a Vessel; or

 

10.8.2 by way of payment of any sum in respect of the Insurances, Earnings or
Requisition Compensation; or

 

10.8.3 by way of transfer of any sum from any of the Accounts; or

 

10.8.4 otherwise arising under or in connection with any Security Document,

 
in or towards satisfaction of the obligations of each Security Party under the
Finance Documents, in the following order:



(a) firstly, on a pari passu and pro rata basis, all costs, charges, fees and
expenses (other than interest and principal) of the Agent, the Security Agent,
the Mandated Lead Arrangers and the Account Holder due under the Finance
Documents;




(b) secondly, on a pari passu and pro rata basis, all costs, charges, fees and
expenses (other than interest and principal) of the Lenders, the Bookrunner and
the Swap Providers due under the Finance Documents;




(c) thirdly, on a pari passu basis between the Finance Parties and pro rata
basis between the Tranches, all interest due under the Finance Documents;




(d) fourthly, on a pro rata basis between the Tranches, any principal due and
unpaid under this Agreement;




(e) fifthly, on a pro rata basis between the Tranches, any other sum due and
unpaid under the Finance Documents; and




(f) sixthly, any balance shall be paid to the Borrower.



Page 37

--------------------------------------------------------------------------------

10.9 Application of moneys on sale or Total Loss   The Borrower irrevocably
authorises and shall procure that each Collateral Owner irrevocably authorises
the Agent and the Security Agent to apply all sums which either of them may
receive pursuant to a sale by that Collateral Owner of its Vessel or a Total
Loss of its Vessel in or towards satisfaction of the prepayment due and payable
by virtue of that sale or Total Loss under Clause 6.3 (Mandatory prepayment on
sale or Total Loss), but the Borrower's obligation to make that prepayment shall
not be affected if those sums are insufficient to satisfy that obligation.




10.10 Additional security   If at any time the aggregate of the Fair Market
Value of the Vessels and the value of any additional security (as determined
conclusively by appropriate advisers appointed by the Agent (in the case of
other charged assets), and determined by the Agent in its discretion (in all
other cases)) for the time being provided to the Security Agent under this
Clause 10.10 is less than one hundred and thirty five per cent (135%) of the
aggregate of the amount of the Loan then outstanding and the amount certified by
the Swap Providers to be the amount which would be payable by the Borrower to
the Swap Providers under the Master Agreement if an Early Termination Date were
to occur at that time, the Borrower shall, within thirty (30) days of the
Agent's request, at the Borrower's option:




10.10.1 pay to the Security Agent or to its nominee a cash deposit in the amount
of the shortfall to be secured in favour of the Security Agent as additional
security for the payment of the Indebtedness; or




10.10.2 give to the Security Agent other additional security in amount and form
acceptable to the Security Agent, acting upon the instructions of the Majority
Lenders; or




10.10.3 prepay the amount of the Indebtedness which will ensure that the
aggregate of the Fair Market Value of the Vessels and the value of any
additional security is not less than one hundred and thirty five per cent (135%)
of the Indebtedness.



Clauses 5.3 (Reborrowing), 6.2.4 (Voluntary prepayment of Loan) and 6.7
(Restrictions) shall apply, mutatis mutandis, to any prepayment made under this
Clause 10.10 and the value of any additional security provided shall be
determined as stated above.



10.11 Valuations  The Borrower shall provide at the Agent's request not less
than two (2) valuations per annum from two Approved Brokers appointed by the
Borrower (determined in accordance with the definition of Fair Market Value) on
or around 30 June and 31 December of each calendar year (provided that two
valuations provided in the same calendar year shall be (i) given with at least
four (4) months' interval and (ii) at the Borrower's expense) for the purpose of
determining the Fair Market Value of the Vessels and monitoring compliance with
Clause 10.10 (Additional security).  Following an Event of Default, the Agent
shall be entitled to request additional valuations (determined in accordance
with the definition of Fair Market Value) at the Borrower's expense at any time.



Page 38

--------------------------------------------------------------------------------

11 Representations




11.1 Representations   The Borrower makes the representations and warranties set
out in this Clause 11.1 to each Finance Party on the date of this Agreement.




11.1.1 Status   Each Security Party (which is not an individual) is a
corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation and has the power to own its assets and carry on
its business as it is being conducted.




11.1.2 Binding obligations   The obligations expressed to be assumed by each
Security Party in each Finance Document to which it is a party are subject to
any general principles of law limiting its obligations which are specifically
referred to in any legal opinion delivered pursuant to Clause 3 (Conditions of
Utilisation), legal, valid, binding and enforceable obligations.




11.1.3 Non-conflict with other obligations   The entry into and performance by
each Security Party of, and the transactions contemplated by, the Finance
Documents do not conflict with:




(a) any law or regulation applicable to that Security Party;




(b) the constitutional documents of that Security Party; or




(c) any document binding on that Security Party or any of its assets,



and in borrowing the Loan, the Borrower is acting for its own account.



11.1.4 Power and authority   Each Security Party has the power to enter into,
perform and deliver, and has taken all necessary action to authorise its entry
into, performance and delivery of, the Finance Documents to which it is or is to
become a party and the transactions contemplated by those Finance Documents.




11.1.5 Validity and admissibility in evidence   All consents, licences,
approvals, authorisations, filings and registrations required or desirable:




(a) to enable each Security Party lawfully to enter into, exercise its rights
and comply with its obligations in the Finance Documents to which it is a party
or to enable each Finance Party to enforce and exercise all its rights under the
Finance Documents; and




(b) to make the Finance Documents to which any Security Party is a party
admissible in evidence in its jurisdiction of incorporation,



have been obtained or effected and are in full force and effect, with the
exception only of the registrations referred to in Part III of Schedule 2 (:
Conditions Precedent and Subsequent).



11.1.6 Governing law and enforcement   The choice of a particular law as the
governing law of any Finance Document expressed to be governed by that law will
be recognised and enforced in the jurisdiction of incorporation of each relevant
Security Party, and any judgment obtained in the jurisdiction



Page 39

--------------------------------------------------------------------------------

submitted to in any Finance Document will be recognised and enforced in the
jurisdiction of incorporation of each relevant Security Party.



11.1.7 Deduction of Tax   No Security Party is required under the law of its
jurisdiction of incorporation to make any deduction for or on account of Tax
from any payment it may make under any Finance Document.




11.1.8 No filing or stamp taxes   (a) Under the law of the jurisdiction of
incorporation of each relevant Security Party it is not necessary that the
Finance Documents (other than the Security Documents) be filed, recorded or
enrolled with any court or other authority in that jurisdiction, (b) under the
law of the jurisdiction of the flag state of a Vessel then subject to a
Mortgage, it is not necessary that the Finance Documents (other than the
Mortgage) be filed, recorded or enrolled with any court or other authority in
that jurisdiction or (c) in either case, that any stamp, registration (other
than registration fees in connection with the Mortgages) or similar tax be paid
on or in relation to the Finance Documents or the transactions contemplated by
the Finance Documents.




11.1.9 No default   No Default or Event of Default is continuing or might
reasonably be expected to result from the advance of any Drawing.




11.1.10 No misleading information   Any factual information provided by any
Security Party to any Finance Party was true and accurate in all material
respects as at the date it was provided.




11.1.11 Pari passu ranking   The payment obligations of each Security Party
under the Finance Documents to which it is a party rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.




11.1.12 No proceedings pending or threatened   No litigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency have
been started or (to the best of the Borrower's knowledge threatened) which, if
adversely determined, might reasonably be expected to have a materially adverse
effect on the business, assets, financial condition or credit worthiness of any
Security Party.




11.1.13 Disclosure of material facts   The Borrower is not aware of any material
facts or circumstances which have not been disclosed to the Agent and which
might, if disclosed, have adversely affected the decision of a person
considering whether or not to make loan facilities of the nature contemplated by
this Agreement available to the Borrower.




11.1.14 No established place of business in the UK    No Security Party has an
established place of business in the United Kingdom.




11.1.15 Completeness of Relevant Documents   The copies of any Relevant
Documents provided or to be provided by the Borrower to the Agent in accordance
with Clause 3 (Conditions of Utilisation) are, or will be, true and accurate
copies of the originals and represent, or will represent, the full



Page 40

--------------------------------------------------------------------------------

agreement between the parties to those Relevant Documents in relation to the
subject matter of those Relevant Documents and there are no commissions,
rebates, premiums or other payments due or to become due in connection with the
subject matter of those Relevant Documents other than in the ordinary course of
business or as disclosed to, and approved in writing by, the Agent.



11.1.16 Ownership and control of Collateral Owners   Each Collateral Owner is a
Wholly-Owned Subsidiary of the Borrower and is controlled by the Borrower.




11.1.17 Money Laundering   In relation to the borrowing by the Borrower of the
Loan, the performance and discharge of its obligations and liabilities under the
Security Documents and the transactions and other arrangements effected or
contemplated by the Security Documents to which the Borrower or the relevant
Collateral Owner is a party, the Borrower is acting for its own account and that
the foregoing will not involve or lead to a contravention of any law, official
requirement or other regulatory measure or procedure which has been implemented
to combat "money laundering" (as defined in Article 1 of the Directive
(91/308/EEC) of the Council of the European Communities).




11.2 Repetition   Each representation and warranty in Clause 11.1
(Representations) is deemed to be repeated by the Borrower by reference to the
facts and circumstances then existing on the date of each Drawdown Notice and
the first day of each Interest Period.




12 Undertakings and Covenants



The undertakings and covenants in this Clause 12 remain in force for the
duration of the Facility Period.



12.1 Information undertakings




  12.1.1 Financial statements   The Borrower shall and shall procure that the
Collateral Owners shall, supply to the Agent as soon as the same become
available, but in any event within ninety (90) days after the end of each of its
financial years:




  (a) the Borrower's audited consolidated (so as to include inter alia the
Collateral Owners and Baltic Trading Limited and its Subsidiaries) financial
statements for that financial year;

 

  (b) Baltic Trading Limited's audited consolidated financial statements for
that financial year;




  (c) the Borrower's unaudited financial statements for that financial year
(including the Collateral Owners and the other Subsidiaries of the Borrower but
excluding Baltic Trading Limited and its Subsidiaries) together with the
calculations and documentation that the Agent and the Security Agent may deem
necessary in order to make the necessary reconciliations and off-setting against
the

 
Page 41

--------------------------------------------------------------------------------

financial statements referred to in Clause 12.1.1 (a) and (b) above; and
 

(d) each Collateral Owner's financial statements for that financial year,

 
together with a Compliance Certificate, signed by the Chief Financial Officer of
the Borrower, setting out (in reasonable detail) computations as to compliance
with Clause 12.2 (Financial covenants) as at the date as at which those
financial statements were drawn up and any further information representing its
financial completion (including, but not limited to, cash flow forecasts) upon
the request of the Agent.



12.1.2 Requirements as to financial statements   Each set of financial
statements delivered by the Borrower under Clause 12.1.1 (Financial statements):

 

(a) shall be certified by the chief financial officer of the Borrower as fairly
representing its financial condition and that of the Collateral Owners as at the
date as at which those financial statements were drawn up; and

 

(b) shall be prepared using GAAP, and, in relation to any financial statements
delivered by the Borrower in respect of the subsequent financial years, shall be
prepared using accounting practices and financial reference periods consistent
with those applied in the preparation of the Original Financial Statements
unless, in relation to any set of financial statements, the Borrower notifies
the Agent that there has been a material change in GAAP, the accounting
practices or reference periods and the Borrower's auditors deliver to the Agent:




(i) a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which the
Original Financial Statements were prepared; and




(ii) sufficient information, in form and substance as may be reasonably required
by the Agent, to enable the Agent to make an accurate comparison between the
financial position indicated in those financial statements and that indicated in
the Original Financial Statements.




  12.1.3 Interim financial statements   The Borrower shall, and shall procure
that each Collateral Owner shall, supply to the Agent as soon as the same become
available, but in any event within forty five (45) days after the end of each
quarter during each of its financial years:




(a) the Borrower's consolidated (so as to include inter alia the Collateral
Owners and Baltic Trading Limited and its Subsidiaries) quarterly financial
statements for that quarter;



Page 42

--------------------------------------------------------------------------------

(b) Baltic Trading Limited's unaudited consolidated financial statements for
that quarter;




(c) the Borrower's unaudited financial statement for that quarter (including the
Collateral Owners and the other Subsidiaries of the Borrower but excluding
Baltic Trading Limited and its Subsidiaries) together with the calculations and
documentation that the Agent and the Security Agent may deem necessary in order
to make the necessary reconciliations and off-setting against the financial
statements referred to in Clause 12.1.3 (a) and (b) above; and




(d) each Collateral Owner's unaudited financial statements for that quarter,



together with a Compliance Certificate, signed by Chief Financial Officer of the
Borrower, setting out (in reasonable detail) computations as to compliance with
Clause 12.2 (Financial covenants) as at the date as at which those financial
statements were drawn up.



  12.1.4 Information: miscellaneous   The Borrower shall supply to the Agent:

 

(a) all documents which could reasonably be expected to have a material adverse
effect on the business, assets, financial condition or creditworthiness of the
Borrower or any Collateral Owner or the ability of a Security Party to perform
its obligations under any Finance Document, which are dispatched by the Borrower
or any Collateral Owner to its shareholders (or any class of them) or its
creditors generally at the same time as they are dispatched. For the avoidance
of doubt, this obligation does not include circulars to shareholders of a
routine and non-material nature;




(b) promptly upon becoming aware of them, details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any Security Party, and which (i) might have a materially adverse effect on the
business, assets, financial condition or credit worthiness of that Security
Party and (ii) exceed the amount of seven million five hundred thousand Dollars
($7,500,000) in respect of the Borrower and the Threshold Amount in respect of a
Collateral Owner; and




(c) promptly, such further information regarding the financial condition,
business and operations of any Security Party as the Agent may reasonably
request including, without limitation, cash flow analyses and details of the
operating costs of any Vessel.




  12.1.5 Notification of default

 

(a) The Borrower shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.



Page 43

--------------------------------------------------------------------------------

(b) Promptly upon a request by the Agent, the Borrower shall supply to the Agent
a certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).




  12.1.6 "Know your customer" checks   If:

 

(a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;




(b) any change in the status of the Borrower after the date of this Agreement;
or




(c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,



obliges the Agent or any Lender (or, in the case of (c) above, any prospective
new Lender) to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender for itself (or, in the case of (c) above, on behalf of any
prospective new Lender) in order for the Agent or that Lender (or, in the case
of (c) above, any prospective new Lender) to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.



12.2 Financial covenants




12.2.1 Minimum liquidity   The Borrower shall:




(a) procure that the Collateral Owners shall maintain minimum free cash of seven
hundred fifty thousand Dollars ($750,000) per Vessel at all times during the
Facility Period in the Master Account; and




(b) maintain on a consolidated basis a minimum free cash of seven hundred and
fifty thousand Dollars ($750,000) per any vessel owned by the Borrower or a
Subsidiary of the Borrower (including the Collateral Owners in accordance with
Clause 12.2.1(a) above but excluding Baltic Trading Limited and its Subsidiaries
as long as the Borrower does not own more than 50% of the economic interest in
Baltic Trading Limited), as at the end of each fiscal quarter during the
Facility Period.




12.2.2 Consolidated Interest Coverage Ratio The Borrower will not permit the
Consolidated Interest Coverage Ratio for any Test Period, in each case taken



Page 44

--------------------------------------------------------------------------------

as one accounting period, ending on the last day of any fiscal quarter of the
Borrower (commencing with the fiscal quarter ending on 30 June 2015), to be less
than 2.00:1.00.



12.2.3 Maximum Leverage Ratio The Borrower will not permit the Leverage Ratio on
the last day of any fiscal quarter of the Borrower commencing with the fiscal
quarter ending on 30 June 2015, to be greater than 5.50:1.00.




12.2.4 Minimum Consolidated Net Worth The Borrower shall not permit its
Consolidated Net Worth to be less than the Minimum Consolidated Net Worth at all
times during the Facility Period (except during the Waiver Period).




12.2.5 Consolidated Indebtedness  During the Waiver Period, the Borrower will
not permit, as of the last day of any fiscal quarter during such period,  the
aggregate amount of its interest-bearing Consolidated Indebtedness to exceed
seventy per cent (70%) of the aggregate amount of its interest-bearing
Consolidated Indebtedness plus its Consolidated Net Worth at such time.




12.2.6 Most Favoured Lender  The Borrower shall not enter into any waiver,
modification or amendment to the financial covenants (or to definitions
pertaining to the financial covenants), interest margin or maturity date set out
in the Metrostar Credit Agreement, nor enter into any Additional Facility after
the Effective Date which has a maturity date earlier than the Final Maturity
Date or which grants more favourable provisions or treatment to the lenders or
financiers thereunder in connection with financial covenants (or to definitions
pertaining to the financial covenants), interest margin or maturity date unless
each of the Finance Parties receives the benefit of such more favourable
provisions at the same time and on the same terms.




12.3 General undertakings




12.3.1 Authorisations   The Borrower shall, and shall procure that each
Collateral Owner shall, promptly:




(a) obtain, comply with and do all that is necessary to maintain in full force
and effect; and




(b) supply certified copies to the Agent of,



any consent, licence, approval or authorisation required under any law or
regulation to enable each Security Party to perform its obligations under the
Finance Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in the jurisdiction of incorporation
of each relevant Security Party of any Finance Document.



12.3.2 Compliance with laws   The Borrower shall, and shall procure that each
Collateral Owner shall, comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.



Page 45

--------------------------------------------------------------------------------

12.3.3 Conduct of business   The Borrower shall, and shall procure that each
Collateral Owner shall, carry on and conduct its business in a proper and
efficient manner, file all requisite tax returns and pay all tax which becomes
due and payable (except where contested in good faith).]




12.3.4 Evidence of good standing   The Borrower will from time to time if
requested by the Agent provide the Agent with evidence in form and substance
satisfactory to the Agent that the Security Parties and all corporate
shareholders of any Security Party remain in good standing.




12.3.5 Negative pledge and no disposals   The Borrower shall procure that no
Collateral Owner shall, without the prior written consent of the Agent, create
nor permit to subsist any Encumbrance or other third party rights (other than a
Permitted Encumbrance) over any of its present or future assets or undertaking
nor dispose of any of those assets or of all or part of that undertaking.




12.3.6 Merger   The Borrower shall procure that no Collateral Owner shall enter
into any amalgamation, demerger, merger or corporate reconstruction. The
Borrower shall not, without the prior written consent of the Agent, enter into
any amalgamation, demerger, merger or corporate reconstruction except, in the
case of amalgamation, demerger or merger only if (a) no Event of Default has
occurred and is continuing, (b) no Change of Control would result from such
amalgamation, demerger or merger, (c) the surviving entity in such amalgamation,
demerger or merger will be the Borrower and (d) the Borrower provides to the
Agent not less than ten (10) Business Days in advance of such amalgamation,
demerger or merger, an officer's certificate signed by the Chief Financial
Officer of the Borrower (i) certifying that no Event of Default has occurred and
is continuing (or would arise after giving effect to the intended consolidation
or merger), (ii) attaching pro-forma financial statements of the Borrower
demonstrating the compliance of the Borrower with all covenants under this
Agreement after giving effect to such merger or consolidation, (iii) providing a
summary of the proposed amalgamation, demerger or merger together with details
of the legal and structural changes that will result from such amalgamation,
demerger or merger and (e) the Borrower provides the Agent with any other
information reasonably required in respect of such amalgamation, demerger or
merger.




12.3.7 Change of business   The Borrower shall not, and shall procure that no
Collateral Owner shall, without the prior written consent of the Agent make any
substantial change to the general nature of its business from that carried on at
the date of this Agreement.




12.3.8 No other business   The Borrower shall procure that no Collateral Owner
shall without the prior written consent of the Agent engage in any business
other than the ownership, operation, chartering and management of its Vessel.




12.3.9 No place of business in UK    The Borrower shall not have, and shall
procure that no Collateral Owner shall have, an established place of business in
the United Kingdom at any time during the Facility Period.



Page 46

--------------------------------------------------------------------------------

12.3.10 No Financial Indebtedness




(a) The Borrower shall procure that no Collateral Owner shall, without the prior
written consent of the Agent, incur any Financial Indebtedness except:




(i) under the Finance Documents to which it is a party; or




(ii) unsecured Financial Indebtedness from the Borrower or affiliates of the
Borrower and provided that the Borrower procures that any Financial Indebtedness
incurred by the Collateral Owners to the Borrower or affiliates of the Borrower
shall be subordinated to the Indebtedness, in the case of any Financial
Indebtedness incurred by the Collateral Owners to the Borrower, on the terms set
out in Clause 12.3.10(d) and, in the case of any Financial Indebtedness incurred
by the Collateral Owners to an affiliate of the Borrower, on terms acceptable to
the Agent; or




(iii) Financial Indebtedness incurred by Genco Auvergne Limited by way of a
counter-indemnity for an amount of $900,000 in favour of Skandinaviska Enskilda
Banken AB (publ) in order to allow the release of m.v. "GENCO AUVERGNE" from the
arrest in connection with certain claims of a charterparty dated 7 August 2012
made between Genco Auvergne Limited as owner and  Hamburg Bulk Carriers GmbH &
Co KG as charterer.




(b) During the Waiver Period, the Borrower shall not, and shall procure that
none of its Subsidiaries (other than Baltic Trading Limited and its
Subsidiaries) shall, without the prior written consent of the Agent, incur any
Financial Indebtedness in connection with the acquisition of a vessel exceeding
sixty per cent (60%) of the lesser of (i) the contract price of such vessel and
(ii) the fair market value of such vessel.




(c) The Borrower will not, and will not permit any of its Subsidiaries to,
permit the principal amount of the Financial Indebtedness under the Metrostar
Loan Agreement to exceed at any time the outstanding principal amount of
Financial Indebtedness under the Metrostar Loan Agreement as of the Effective
Date. The Borrower may replace, or refinance, the outstanding Financial
Indebtedness under the Metrostar Loan Agreement provided that such replacement
financing or refinancing will not result, at any time during the Waiver Period,
in an increase of the principal amount of Financial Indebtedness outstanding on
the effective date of such replacement financing or refinancing.




(d) The Borrower hereby subordinates any and all debts, liabilities and other
obligations owed to the Borrower by any Collateral Owner (the "Subordinated
Obligations") to the Indebtedness to the



Page 47

--------------------------------------------------------------------------------

extent and in the manner hereinafter set forth in this Clause 12.3.10 (d):



(i) except when an Event of Default has occurred and is continuing (including
the commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), the Borrower may receive payments from any
Collateral Owner on account of the Subordinated Obligations.  After the
occurrence of an Event of Default which is continuing (including the
commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), however, unless the Agent otherwise agrees,
the Borrower shall not demand, accept or take any action to collect any payment
on account of the Subordinated Obligations;




(ii) in the event of any proceedings under any Insolvency Law relating to any
Collateral Owner, the Borrower agrees that the Agent and the other Finance
Parties shall be entitled to receive payment in full in cash of all the
Indebtedness (including all interest and expenses accruing after the
commencement of proceedings under any Insolvency Law, whether or not
constituting an allowed claim in such proceeding (the "Post Claim Interest"))
before the Borrower receives payment of any Subordinated Obligations;




(iii) upon the occurrence of an Event of Default which is continuing (including
the commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), the Borrower shall, if the Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agent and the other Finance Parties and deliver such payments
to the Agent on account of the Indebtedness (including all Post Claim Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of the Borrower under
the other provisions of this Agreement; and




(iv) upon the occurrence of an Event of Default which is continuing (including
the commencement and continuation of any proceeding under any Insolvency Law
relating to any Collateral Owner), the Agent is authorised and empowered (but
without any obligation to so do), in its discretion, (x) in the name of the
Borrower, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Indebtedness (including any and all Post Claim Interest), and (y) to require the
Borrower (1) to collect



Page 48

--------------------------------------------------------------------------------

and enforce, and to submit claims in respect of, Subordinated Obligations and
(2) to pay any amounts received on such obligations to the Agent for application
to the Indebtedness (including any and all Post Claim Interest).



12.3.11 No substantial liabilities   Except in the ordinary course of business
and as otherwise permitted under the terms of this Agreement, the Borrower shall
procure that no Collateral Owner shall, without the prior written consent of the
Agent incur any liability to any third party which is in the Agent's opinion of
a substantial nature.




12.3.12 No loans or advances  The Borrower:




(a) shall procure that no Collateral Owner shall, without the prior written
consent of the Agent, make any loan or advance to any person except for the
relevant Guarantee, and provided that no Event of Default has occurred and is
continuing, loans made in the ordinary course of business in connection with the
chartering, operation or repair of its Vessel and loans to other Collateral
Owners or to the Borrower;




(b) shall not, without the prior written consent of the Agent, make any loan or
advances to any person except, and provided that no Event of Default has
occurred and is continuing:




(i) loans or advances to the Collateral Owners or to affiliates of the Borrower
in the ordinary course of business;




(ii) loans or advances in the ordinary course of business to its employees so
long as the aggregate principal amount thereof at any time outstanding which is
made on or after the date hereof (determined without regard to any write-downs
or write-offs of such loans and advances) shall not exceed five hundred thousand
Dollars ($500,000); and




(iii) loans or advances to Wholly-Owned Subsidiaries of the Borrower provided
that the Borrower is permitted to make such loans or advances to Wholly-Owned
Subsidiaries of the Borrower under any Genco Facility and any other loan
facility agreement the Borrower may, from time to time, enter into.




12.3.13 No dividends   The Borrower will not, and will not permit any of the
Collateral Owners to, authorize, declare or pay any Dividends with respect to
the Borrower or any of the Collateral Owners, except that:




(a) any Collateral Owner may pay Dividends to the Borrower or any other
Collateral Owner;




(b) the Borrower may purchase or redeem shares of common stock in the Borrower
in market purchases under Rule 10b-18 of the



Page 49

--------------------------------------------------------------------------------

Securities Exchange Act 1934 or other purchases approved by the Borrower's board
of directors, any committee thereof or any authorised officer; provided that:



(i) no Event of Default has occurred and is continuing at the time of any such
purchases;




(ii) no Event of Default would arise after giving effect to any such purchases;




(iii) there is no breach of a financial covenant set out in Clause 12.2
(Financial Covenants) and there will not be any breach as a result of the
payment of such Dividends; and




(iv) the Borrower in the exercise of its rights under this Clause 12.3.13 shall
not be permitted to purchase or redeem shares beneficially owned directly or
indirectly by Peter Georgiopoulos;




(c) so long as the Borrower is in compliance with the provisions set out in
Clause 10.10 (Additional Security), the Borrower may authorise, declare and
distribute a dividend of Rights (as such term is defined and which are
convertible into other securities as set forth in the Shareholder Rights
Agreement) as contemplated by the Shareholder Rights Agreement;




(d) the Borrower may make, pay or declare cash Dividends; provided that, for all
Dividends paid pursuant to this Clause 12.3.13(b):




(i) Dividends shall be paid within 90 days of the declaration thereof;




(ii) Dividends paid in respect of a fiscal quarter shall only be paid after the
date of delivery of quarterly or annual financial statements for such fiscal
quarter, pursuant to Clause 12.1.1 (Financial statements) and on or prior to
forty five (45) days after the last day of the immediately succeeding fiscal
quarter;




(iii) no Default or Event of Default has occurred and is continuing at the time
of declaration;




(iv) no Default or Event of Default has occurred and is continuing (or would
arise after giving effect thereto) at the time of payment;




(v) there is no breach of a financial covenant set out in Clause 12.2 (Financial
Covenants) and there will not be any breach as a result of the payment of such
Dividends;




(vi) on or prior to the payment of a Dividend, the Borrower shall deliver to the
Agent an officer's certificate signed by the senior financial officer of the
Borrower, certifying that



Page 50

--------------------------------------------------------------------------------

the requirements set forth in preceding clauses (i) through (vi) are satisfied.


Notwithstanding what is stated above, neither the Borrower nor the Collateral
Owners will authorize, declare or pay any Dividends during the Waiver Period
except in respect of Dividends paid pursuant to Clause 12.3.13 (a) or Clause
12.3.13(c).



12.3.14 Inspection of records   The Borrower will permit the inspection of its
financial records and accounts from time to time by the Agent or its nominee
during regular business hours and under the guidance of officers of the
Borrower.




12.3.15 No change in Relevant Documents   The Borrower shall procure that,
without the prior written consent of the Agent, there shall be no termination
of, alteration to (save that, in respect of the Time Charters, no prior written
consent of the Agent shall be required, to the extent there is no material
adverse effect to the business, assets, financial condition or creditworthiness
of the Borrower or any Collateral Owner or on the ability of a Security Party to
perform its obligations under any Finance Document as a consequence of such
alteration), or waiver of any term of, any of the Relevant Documents which are
not Finance Documents.




12.3.16 No dealings with Master Agreement   The Borrower shall not assign,
novate or encumber or in any other way transfer any of its rights or obligations
under the Master Agreement, nor enter into any interest rate exchange or hedging
agreement in respect of this Agreement with anyone other than the Swap
Providers, except in accordance with the provisions of Clause 12.3.18 (Right of
first refusal).




12.3.17 No change in shareholding The Borrower shall procure that no Collateral
Owner shall, without prior written consent of the Agent, permit any change in
its beneficial ownership or control.




12.3.18 Right of first refusal   The Borrower shall grant to the Swap Providers
the right of first refusal on a competitive basis for entering into any form of
master agreement relating to interest or currency exchange transactions in
respect of the obligations under this Agreement, provided always that the
Borrower's obligations under such master agreement shall be secured under the
Security Documents.




12.3.19 Hedging   Any Master Agreement Transactions shall only be of
non-speculative interest hedging nature and shall be limited to the following
instruments: interest rate swaps, interest rate caps, interest rate floors and
interest rate swaptions or a combination of these products on a non-leveraged
basis.  The purpose of such Master Agreement Transactions shall be the hedging
of the Borrower's exposure under this Agreement to fluctuations in LIBOR arising
from the funding of one or more Tranches or any part thereof for a period
expiring no later than the relevant Final Maturity Date.



Page 51

--------------------------------------------------------------------------------

12.3.20 Change of name or principal place of business  The Borrower shall
procure that each Collateral Owner shall, give reasonably advance notice to the
Agent of any intended change in the name or place of business of a Security
Party.




12.4 Vessel covenants and Insurance undertakings



The following covenants shall apply in respect of any Vessel subject to a
Mortgage.



12.4.1 The Borrower covenants, and shall procure that each Collateral Owner
covenants, to ensure at its own expense throughout the Facility Period that:




(a) each Vessel remains insured against marine risks and war risks (including
increased value, excess risk, war risks P&I and terrorism risk) on full
conditions and on an agreed value basis for an amount which is the greater from
time to time of (a) her Fair Market Value and (b) an amount which equals one
hundred and twenty per cent (120%) of the amount of the relevant Tranche then
outstanding; and




(b) each Vessel remains entered in a protection and indemnity association in
both protection and indemnity classes, or remains otherwise insured against
protection and indemnity risks and liabilities (including P&I excess war risk
cover) with a club that is a member of the International Group of Protection and
Indemnity Associations (IGA); and




(c) each Vessel remains insured against oil pollution caused by that Vessel for
such amounts as the Security Agent may from time to time approve unless that
risk is covered to the satisfaction of the Security Agent by that Vessel's
protection and indemnity entry or insurance; and




(d) each Vessel remains insured against loss of hire for 14/180/180 at daily
hire (containing an automatic reinstatement clause for such amounts as the
Security Agent may from time to time approve).




12.4.2 The Lenders agree that, if and for so long as a Vessel may be laid up
with the approval of the Security Agent, the relevant Collateral Owner may at
its own expense take out port risk insurance on that Vessel in place of hull and
machinery insurance.




12.4.3 The Borrower undertakes, and shall procure that each Collateral Owner
undertakes, to place the Obligatory Insurances in such markets, in such
currency, on such terms and conditions, and with such brokers, underwriters and
associations as the Security Agent shall have previously approved in writing. 
The Borrower shall not, and shall procure that no Collateral Owner shall, alter
the terms of any of the Obligatory Insurances nor allow any person to be
co-assured under any of the Obligatory Insurances without the prior written
consent of the Security Agent (except for the Borrower or any Managers or any
crewing agents). The Borrower shall procure that any permitted co-assured shall,
if so required by the



Page 52

--------------------------------------------------------------------------------

  Security Agent, sign and provide a letter of subordination restricting its
rights under any policy of insurance in respect of a Vessel to (i) any third
party liability coverage given by that policy and then only to satisfy such
third party liability claims that are made directly on it and (ii) its provable
out of pocket expenses in respect of a casualty, included in a claim on
underwriters, which have been accepted and paid by those underwriters. The
Borrower will, and shall procure that each Collateral Owner will, supply the
Security Agent from time to time on request with such information as the
Security Agent may in its discretion require with regard to the Obligatory
Insurances and the brokers, underwriters or associations through or with which
the Obligatory Insurances are placed.  The Borrower shall, and shall procure
that each Collateral Owner shall, reimburse the Security Agent on demand for all
costs and expenses incurred by the Security Agent in obtaining from time to time
a report on the adequacy of the Obligatory Insurances for a Vessel from an
insurance adviser instructed by the Security Agent, provided such report is
obtained at the time the Tranche relating to that Vessel is drawn down (or in
connection with such drawing) or in the event of a material change to the
insurance cover of a Vessel.



12.4.4 The Borrower undertakes, and shall procure that each Collateral Owner
undertakes, duly and punctually to pay all premiums, calls and contributions,
and all other sums at any time payable in connection with the Obligatory
Insurances, and, at its own expense, to arrange and provide any guarantees from
time to time required by any protection and indemnity or war risks association. 
From time to time at the Security Agent's request, the Borrower will, and shall
procure that each Collateral Owner will, provide the Security Agent with
evidence satisfactory to the Security Agent that such premiums, calls,
contributions and other sums have been duly and punctually paid; that any such
guarantees have been duly given; and that all declarations and notices required
by the terms of any of the Obligatory Insurances to be made or given by or on
behalf of the Borrower or the Collateral Owners to brokers, underwriters or
associations have been duly and punctually made or given.




12.4.5 The Borrower will, and shall procure that each Collateral Owner will,
comply in all respects with all terms and conditions of the Obligatory
Insurances and will make all such declarations to brokers, underwriters and
associations as may be required to enable each Vessel to operate in accordance
with the terms and conditions of the Obligatory Insurances.  The Borrower will
not, and shall procure that no Collateral Owner will, do, nor permit to be done,
any act, nor make, nor permit to be made, any omission, as a result of which any
of the Obligatory Insurances may become liable to be suspended, cancelled or
avoided, or may become unenforceable, or as a result of which any sums payable
under or in connection with any of the Obligatory Insurances may be reduced or
become liable to be repaid or rescinded in whole or in part.  In particular, but
without limitation, the Borrower will not, and shall procure that no Collateral
Owner will, permit a Vessel to be employed other than in conformity with the
Obligatory Insurances without first taking out additional insurance cover in
respect of that employment in all respects to the satisfaction of the Security
Agent, and the Borrower will,



Page 53

--------------------------------------------------------------------------------

and shall procure that the Collateral Owners, will promptly notify the Security
Agent of any new requirement imposed by any broker, underwriter or association
in relation to any of the Obligatory Insurances.



12.4.6 The Borrower will, and shall procure that each Collateral Owner will, no
later than fourteen days (or, in the case of war risks, no later than seven
days), before the expiry of any of the Obligatory Insurances renew them and
shall immediately give the Security Agent such details of those renewals as the
Security Agent may require.




12.4.7 The Security Agent shall be at liberty at any time to take out through
its own appointed broker, in its exclusive favour, pursuant to the Security
Agent's own terms and conditions and at the Borrower's expense:




(a) Mortgagees Interest Insurance equal to 110% of the amount of the Loan
outstanding from time to time,




(b) Mortgagees Interest Insurance Additional Perils (Pollution) equal to the
amount of the Loan outstanding from time to time, unless a Collateral Owner has
expressly undertaken and declared in writing, that its Vessel will not enter (i)
U.S. territorial waters and/or the U.S. exclusive economic zone or (ii) provided
the Security Agent has advised the Borrower of any other waters with pollution
liability legislation and/or practice in force, which in the reasonable opinion
of the Security Agent is equivalent to the U.S. Oil Pollution Act of 1990 -
and/or the practice in force thereunder, such other waters as advised by the
Security Agent,




(c) a Mortgagees Interest Insurance Additional Perils (Pollution and other P&I
Risks), regardless of a Vessel's trade, if the P&I cover is less than the
highest limit of indemnity offered by a club of the International Group of P&I
Clubs or its possible successor.




12.4.8 The Borrower shall, and shall procure that each Collateral Owner shall,
deliver to the Security Agent copies (and, if required by the Security Agent,
the originals) of all policies, certificates of entry and other documents
relating to the Insurances (including, without limitation, receipts for
premiums, calls or contributions) and shall procure that letters of undertaking
in such form as the Security Agent may reasonably approve shall be issued to the
Security Agent by the brokers through which the Insurances are placed (or, in
the case of protection and indemnity or war risks associations, by their
managers). If a Vessel is at any time during the Facility Period insured under
any form of fleet cover, the Borrower shall, and shall procure that the relevant
Collateral Owner shall, procure that those letters of undertaking are in a form
and content substantially the same as the standardised draft of Lloyds Market
Insurance Broker's Committee including a fleet lien waiver.




12.4.9 The Borrower shall, and shall procure that each Collateral Owner shall,
promptly provide the Security Agent with full information regarding any casualty
or other accident or damage to any Vessel which is reasonably likely to lead to
a payment or claim in excess of two million Dollars



Page 54

--------------------------------------------------------------------------------

($2,000,000) provided that the Security Agent shall have the right to request at
any time upon the instructions of any Lender information regarding any casualty
or other accident or damage to any Vessel.



12.4.10 The Borrower agrees that, at any time after the occurrence and during
the continuation of an Event of Default, the Security Agent shall be entitled to
collect from, sue for, recover from and give a good discharge to insurers for
all claims in respect of any of the Insurances; to pay collecting brokers the
customary commission on all sums collected in respect of those claims; to
compromise all such claims or refer them to arbitration or any other form of
judicial or non-judicial determination; and otherwise to deal with such claims
in such manner as the Security Agent shall in its discretion think fit.




12.4.11 Whether or not an Event of Default shall have occurred or be continuing,
the proceeds of any claim under any of the Insurances in respect of a Total Loss
shall be paid to the Security Agent and applied by the Security Agent in
accordance with Clause 10 (Security and Application of Moneys).




12.4.12 In the event of any dispute arising between any Collateral Owner and any
broker, underwriter or association with respect to any obligation to make any
payment to that Collateral Owner or to the Security Agent under or in connection
with any of the Insurances, or with respect to the amount of any such payment,
the Security Agent shall be entitled to settle that dispute directly with the
broker, underwriter or association concerned.  Any such settlement shall be
binding on the Borrower and the relevant Collateral Owner.




12.4.13 The Security Agent agrees that any amounts which may become due under
any protection and indemnity entry or insurance shall be paid to the relevant
Collateral Owner to reimburse that Collateral Owner for, and in discharge of,
the loss, damage or expense in respect of which they shall have become due,
unless, at the time the amount in question becomes due, an Event of Default
shall have occurred and be continuing, in which event the Security Agent shall
be entitled to receive the amounts in question and to apply them either in
reduction of the Indebtedness or, at the option of the Security Agent, to the
discharge of the liability in respect of which they were paid.




12.4.14 The Borrower shall not, and shall procure that no Collateral Owner
shall, settle, compromise or abandon any claim under or in connection with any
of the Insurances (other than a claim of less than two million Dollars
($2,000,000) arising other than from a Total Loss) without the prior written
consent of the Security Agent.




12.4.15 If any Collateral Owner fails to effect or keep in force the Obligatory
Insurances, the Security Agent may (but shall not be obliged to) effect and/or
keep in force such insurances on the relevant Vessel and such entries in
protection and indemnity or war risks associations as the Security Agent in its
discretion considers desirable, and the Security Agent may (but shall not be
obliged to) pay any unpaid premiums, calls or contributions.  The Borrower will,
and shall procure that each Collateral Owner will,



Page 55

--------------------------------------------------------------------------------

reimburse the Security Agent from time to time on demand for all such premiums,
calls or contributions paid by the Security Agent, together with interest at the
Default Rate from the date of payment by the Security Agent until the date of
reimbursement.



12.4.16 The Borrower shall procure that each Collateral Owner shall comply
strictly with the requirements of any legislation relating to pollution or
protection of the environment which may from time to time be applicable to the
relevant Vessel in any jurisdiction in which that Vessel shall trade and in
particular (if that Vessel is to trade in the United States of America and
Exclusive Economic Zone (as defined in the Act)) the Borrower shall procure that
each Collateral Owner shall comply strictly with the requirements of the United
States Oil Pollution Act 1990, as amended (the "Act").  Before any such trade is
commenced and during the entire period during which such trade is carried on,
the Borrower shall procure that each Collateral Owner shall:




(a) pay any additional premiums required to maintain protection and indemnity
cover for oil pollution up to the limit available to that Borrower for its
Vessel in the market; and




(b) if applicable, make all such quarterly or other voyage declarations as may
from time to time be required by its Vessel's protection and indemnity
association in order to maintain such cover, and promptly deliver to the
Security Agent copies of such declarations if required; and




(c) submit its Vessel to such additional periodic, classification, structural or
other surveys which may be required by its Vessel's protection and indemnity
insurers to maintain cover for such trade and promptly deliver to the Security
Agent copies of reports made in respect of such surveys if requested; and




(d) implement any recommendations contained in the reports issued following the
surveys referred to in Clause (c) within the relevant time limits, and, if
required, provide evidence satisfactory to the Security Agent that the
protection and indemnity insurers are satisfied that this has been done; and




(e) in addition to the foregoing (if such trade is in the United States of
America and Exclusive Economic Zone):




(aa) obtain and retain a certificate of financial responsibility under the Act
in form and substance satisfactory to the United States Coast Guard and provide
the Lender with evidence of the same if required; and




(bb) procure that the protection and indemnity insurances do not contain a US
Trading Exclusion Clause or any other analogous provision and provide the
Security Agent with evidence that this is so if required; and



Page 56

--------------------------------------------------------------------------------

(cc) comply strictly with any operational or structural regulations issued from
time to time by any relevant authorities under the Act so that at all times its
Vessel falls within the provisions which limit strict liability under the Act
for oil pollution.




12.5 Vessel covenants and operation and maintenance undertakings



The Borrower covenants with the Lenders, and shall procure that each Collateral
Owner shall covenant with the Lenders, in respect of any Vessel subject to a
Mortgage:



12.5.1 to keep each Vessel seaworthy and in a state of complete repair and in
compliance with the requirements from time to time of all applicable laws,
conventions and regulations and of her insurers; and




12.5.2 to maintain the registration of each Vessel under the flag of the
Marshall Islands or such other flag acceptable to the Security Agent; to effect
and maintain the recording of the relevant Mortgage with the Maritime
Administrator of the Republic of the Marshall Islands; and not cause nor permit
to be done any act or omission as a result of which that registration or that
recording might be defeated or imperilled; and




12.5.3 to maintain each Vessel in a condition entitling that Vessel to the
highest class applicable to vessels of her age and type with an Approved
Classification Society free of overdue recommendations and qualifications; and




12.5.4 to comply with all laws, conventions and regulations applicable to each
Collateral Owner or to each Vessel and to carry on board each Vessel all
certificates and other documents which may from time to time be required to
evidence such compliance; and




12.5.5 not without the prior written consent of the Security Agent to make, nor
permit nor cause to be made, any material change in the structure, type or speed
of any Vessel; and




12.5.6 to procure that all repairs to each Vessel or replacements of parts or
equipment of each Vessel are effected in such a way as not to diminish the value
of that Vessel and with replacement parts or equipment the property of the
relevant Collateral Owner and free of all Encumbrances (other than the relevant
Mortgage); and




12.5.7 to permit the Security Agent and all persons appointed by the Security
Agent to board each Vessel from time to time during the Facility Period, without
interfering with the operation of that Vessel, to inspect that Vessel's state
and condition at the cost of the Borrower in respect of one inspection per
calendar year (except if an Event of Default has occurred and is continuing, in
which case the Borrower shall be liable for the costs of all inspections deemed
necessary by the Security Agent) and, if that Vessel shall not be in a state and
condition which complies with the requirements of the relevant Mortgage, to
effect such repairs as shall in the opinion of the



Page 57

--------------------------------------------------------------------------------

Security Agent be desirable to ensure such compliance, without prejudice to the
Security Agent's other rights under or pursuant to the relevant Mortgage; and



12.5.8 immediately to notify the Security Agent of any arrest or detention of
any Vessel, and to cause that Vessel to be released from arrest or detention as
quickly as possible, and in any event within fourteen days from the date of
arrest or detention, and immediately to notify the Security Agent in the same
manner of the release of that Vessel; and




12.5.9 from time to time on request of the Security Agent to produce to the
Security Agent written evidence satisfactory to the Security Agent confirming
that the master and crew of each Vessel have no claims for wages beyond the
ordinary arrears and that the master has no claim for disbursements other than
those properly incurred by him in the ordinary course of trading of that Vessel
on the voyage then in progress; and




12.5.10 not during the Facility Period and always subject to Clause 6.3
(Mandatory prepayment on sale or Total Loss) to sell, agree to sell, or
otherwise dispose of, or agree to dispose of, its Vessel without the prior
written consent of the Security Agent; and




12.5.11 not during the Facility Period to change the name of any Vessel without
the prior written consent of the Security Agent; and




12.5.12 not during the Facility Period to lay any Vessel up without the prior
written consent of the Security Agent; and




12.5.13 in the event of any requisition or seizure of any Vessel, to take all
lawful steps to recover possession of that Vessel as soon as it is entitled to
do so; and




12.5.14 to give to the Security Agent from time to time during the Facility
Period on request such information as the Security Agent may reasonably require
with regard to any Vessel's employment, position and state of repair and, on the
Security Agent's request, to supply the Security Agent with copies of all
charterparties and other contracts of employment relating to any Vessel and
copies of any Vessel's deck and engine logs; and




12.5.15 to comply with all requirements from time to time of each Vessel's
classification society and to give to the Security Agent from time to time
during the Facility Period on request copies of all classification certificates
of each Vessel and reports of surveys required by each Vessel's classification
society (the relevant Collateral Owner by its execution of the relevant Mortgage
irrevocably authorising the Security Agent to obtain such information and
documents from the relevant Vessel's classification society as the Security
Agent may from time to time require), and to notify the Security Agent
immediately of any requirement or recommendation imposed by each Vessel's
classification society; and




12.5.16 not during hostilities (whether or not a state of war shall formally
have been declared and including, without limitation, any civil war) to permit
any



Page 58

--------------------------------------------------------------------------------

Vessel to be employed in carrying any goods which may be declared to be
contraband of war or which may render that Vessel liable to confiscation,
seizure, detention or destruction, nor to permit any Vessel to enter any area
which is declared a war zone by any governmental authority or by that Vessel's
war risks insurers unless that employment or voyage is either (a) consented to
in advance and in writing by the underwriters of that Vessel's war risks
insurances and fully covered by those insurances or (b) (to the extent not
covered by those insurances) covered by additional insurance taken out by the
relevant Collateral Owner at that Collateral Owner's expense, which additional
insurance shall be deemed to be part of the Insurances and of the Assigned
Property (as such term is defined in the relevant Mortgage); and



12.5.17 not without the prior written consent of the Security Agent to let any
Vessel on any demise charter or bareboat charter, or, after the expiry of the
Time Charters, on any time charter, consecutive voyage charter or other contract
of employment which (inclusive of any extension option) is capable of exceeding
thirty eight (38) months nor to employ any Vessel in any way which might impair
the security created by the Finance Documents; and




12.5.18 Intentionally left blank




12.5.19 unless the Borrower is in full compliance with Clause 12.5.17, not
without the prior written consent of the Security Agent to enter into any
agreement or arrangement for sharing the Earnings of any Vessel as long as such
profit sharing arrangements are made between the Borrower or a Collateral Owner
and a charterer; and




12.5.20 duly to perform (unless prevented by force majeure), and to take all
necessary steps to enforce the performance by charterers and shippers of, all
charterparties and other contracts of employment and all bills of lading and
other contracts relating to each Vessel; and




12.5.21 not following the occurrence and during the continuation of an Event of
Default to let any Vessel on charter or renew or extend any charter or other
contract of employment of any Vessel, nor agree to do so, without the prior
written consent of the Security Agent; and




12.5.22 to pay and discharge when due from time to time all taxes, levies,
duties, fines and penalties imposed on any Vessel or the Earnings, or on the
Collateral Owner, its income, profits, capital gains or any of its property; and




12.5.23 not at any time during the Facility Period without the prior written
consent of the Security Agent (and then subject to such conditions as the
Security Agent may impose) to create nor grant nor permit to exist any
Encumbrance over any Vessel or any of the Assigned Property (as such term is
defined in the relevant Mortgage) other than any Permitted Encumbrances existing
from time to time; and




12.5.24 to notify the Security Agent immediately when the Borrower or a
Collateral Owner becomes aware of any legal proceedings or arbitration involving
a



Page 59

--------------------------------------------------------------------------------

Vessel or a Collateral Owner where the amount claimed by any party (ignoring any
counterclaim or defence of set-off) exceeds or may reasonably be expected to
exceed the Threshold Amount; and



12.5.25 not without the prior written consent of the Security Agent to put any
Vessel into the possession of any person for the purpose of work or repairs
estimated to cost more than, the Threshold Amount (except for repairs the cost
of which is recoverable under the Insurances and in respect of which the
insurers have agreed to make payment in accordance with any applicable loss
payable clause and except for scheduled drydocking) unless that person shall
have given an undertaking to the Security Agent on such terms as the Security
Agent shall require not to exercise a lien on any Vessel for the cost of the
work; and




12.5.26 to keep proper books of account in respect of each Vessel and the
Earnings and as and when required by the Security Agent to make such books
available for inspection on behalf of the Security Agent; and




12.5.27 to place and retain a certified copy of the relevant Mortgage on board
the relevant Vessel and cause such certified copy of that Mortgage to be
exhibited to any representative of the Security Agent and to place and keep
displayed on each Vessel a framed printed notice in plain type reading as
follows:



"NOTICE OF MORTGAGE


This Vessel is covered by a First Preferred Mortgage to Deutsche Bank AG Filiale
Deutschlandgeschäft under authority of Title 47, Chapter 3 of the Maritime Act
1990 of the Republic of the Marshall Islands (as amended). Under the terms of
the said Mortgage neither the Owner nor any charterer nor the master of this
Vessel nor any other person has any right, power or authority to create, incur
or permit to be imposed upon this Vessel any lien whatsoever other than for
crew's wages and salvage."; and



12.5.28 not without the prior written consent of the Security Agent to appoint
anyone other than the Managers as commercial or technical managers of its Vessel
nor to terminate nor materially vary the arrangements for the commercial or
technical management of any Vessel, nor to permit the commercial or technical
management of any Vessel to be sub-contracted or delegated to any third party;
and




12.5.29 to take all reasonable precautions to prevent any infringements of any
anti drug legislation in any jurisdiction in which any Vessel shall trade and in
particular (if that Vessel is to trade in the United States of America) to take
all reasonable precautions to prevent any infringements of the Anti-Drug Abuse
Act of 1986 of the United States of America; and




12.5.30 to comply, or procure that the operator of each Vessel will comply, with
the ISM Code (as the same may be amended from time to time) or any replacement
of the ISM Code and in particular, without limitation, to:



Page 60

--------------------------------------------------------------------------------

(a) procure that that Vessel remains for the duration of the Facility Period
subject to a safety management system developed and implemented in accordance
with the ISM Code; and




(b) maintain for that Vessel throughout the Facility Period a valid and current
SMC and provide a copy to the Agent; and




(c) procure that the ISM Company maintains throughout the Facility Period a
valid and current DOC and provide a copy to the Agent; and




(d) notify the Lender immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the SMC of that Vessel
or of the DOC of the ISM Company; and




12.5.31 to comply in relation to that Vessel with the ISPS Code (as the same may
be amended from time to time) or any replacement of the ISPS Code and in
particular, without limitation, to:




(a) procure that that Vessel and the company responsible for that Vessel's
compliance with the ISPS Code comply with the ISPS Code; and




(b) maintain for that Vessel throughout the Facility Period a valid and current
ISSC and provide a copy to the Agent; and




(c) notify the Security Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the ISSC; and




12.5.32 to comply in relation to each Vessel with Annex VI (as the same may be
amended from time to time) or any replacement of Annex VI and in particular,
without limitation, to:




(a) procure that that Vessel's master and crew are familiar with, and that that
Vessel complies with, Annex VI; and




(b) maintain for that Vessel throughout the Facility Period a valid and current
IAPPC and provide a copy to the Agent; and




(c) notify the Security Agent immediately in writing of any actual or threatened
withdrawal, suspension, cancellation or modification of the IAPPC.




12.5.33 to obtain and retain, if and for so long as any Vessel trades in the
United States of America and Exclusive Economic Zone (as defined in the Act), a
valid Certificate of Financial Responsibility for that Vessel under that Act and
to provide the Security Agent (if requested) with evidence of that Certificate,
and to comply strictly with the requirements of that Act.




12.5.34 to use each Vessel during the Facility Period only for civil merchant
trading.



Page 61

--------------------------------------------------------------------------------

13 Events of Default




13.1 Events of Default   Each of the events or circumstances set out in this
Clause 13.1 is an Event of Default.




13.1.1 Non-payment   A Security Party does not pay on the due date any amount
payable by it under a Finance Document to which it is a party at the place at
and in the currency in which it is expressed to be payable unless its failure to
pay is caused by a technical or an administrative error (which is not caused by
and is beyond the control of that Security Party) and payment is made within
three (3) Business Days of the due date.




13.1.2 Other obligations   A Security Party or any other person (except a
Finance Party) does not comply with any provision of any of the Relevant
Documents to which that Security Party or person is a party (other than as
referred to in Clause 13.1.1 (Non-payment)) which are deemed to be material at
the sole determination of the Lenders or otherwise in accordance with Clause
15.4 (Limitation on authority) (as the case may be).



No Event of Default under this Clause 13.1.2 will occur if the failure to comply
is capable of remedy and does not relate either to the Insurances or to
compliance with Clause 10.10 (Additional security) and is remedied within ten
(10) Business Days of the Agent giving notice to the Borrower or the Borrower
becoming aware of the failure to comply.



13.1.3 Misrepresentation   Any representation, warranty or statement made or
deemed to be repeated by a Security Party in any Finance Document or any other
document delivered by or on behalf of a Security Party under or in connection
with any Finance Document is or proves to have been incorrect or misleading in
any material respect when made or deemed to be repeated.




13.1.4 Cross default   Any Financial Indebtedness of a Security Party other than
the Borrower and, in respect of the Borrower, any Financial Indebtedness in
excess of five million Dollars ($5,000,000):




(a) is not paid when due or within any originally applicable grace period; or




(b) is declared to be, or otherwise becomes, due and payable before its
specified maturity as a result of an event of default (however described); or




(c) is capable of being declared by a creditor to be due and payable before its
specified maturity as a result of such an event of default.




13.1.5 Insolvency




(a) A Security Party is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its Financial Indebtedness.



Page 62

--------------------------------------------------------------------------------

(b) The value of the assets of a Security Party is less than its liabilities
(taking into account contingent and prospective liabilities).




(c) A moratorium is declared in respect of any Financial Indebtedness of a
Security Party.




13.1.6 Insolvency proceedings   Any corporate action, legal proceedings or other
procedure or step is taken for:




(a) the suspension of payments, a moratorium of any Financial Indebtedness,
winding-up, dissolution, administration, bankruptcy or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of a Security Party;




(b) a composition, compromise, assignment or arrangement with any creditor of a
Security Party;




(c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager, or trustee or other similar officer in
respect of any Security Party or any of its assets; or




(d) enforcement of any Encumbrance over any assets of a Security Party,



or any analogous procedure or step is taken in any jurisdiction.



13.1.7 Creditors' process   Any expropriation, attachment, sequestration,
distress or execution affects any asset or assets of a Security Party.




13.1.8 Change in ownership or control of the Collateral Owners   The Borrower
ceases at any time for any reason to own or control, directly or indirectly, one
hundred per cent (100%) of the capital stock or other equity interests of a
Collateral Owner.




13.1.9 Repudiation   A Security Party or any other person (except a Finance
Party) repudiates any of the Relevant Documents to which that Security Party or
person is a party or evidences an intention to do so.




13.1.10 Impossibility or illegality  Any event occurs which would, or would with
the passage of time, render performance of any of the Relevant Documents by a
Security Party or any other party to any such document impossible, unlawful or
unenforceable by a Finance Party or a Security Party.




13.1.11 Conditions subsequent  Any of the conditions referred to in Clause 3.5
(Conditions subsequent) is not satisfied within the time reasonably required by
the Agent.




13.1.12 Revocation or modification of authorisation   Any consent, licence,
approval, authorisation, filing, registration or other requirement of any
governmental, judicial or other public body or authority which is now, or which
at any time during the Facility Period becomes, necessary to enable a Security
Party or any other person (except a Finance Party) to comply with any of its
obligations under any of the Relevant Documents is not obtained,



Page 63

--------------------------------------------------------------------------------

is revoked, suspended, withdrawn or withheld, or is modified in a manner which
the Agent considers is, or may be, prejudicial to the interests of a Finance
Party, or ceases to remain in full force and effect.



13.1.13 Curtailment of business  A Security Party ceases, or threatens to cease,
to carry on all or a substantial part of its business or, as a result of
intervention by or under the authority of any government, the business of a
Security Party is wholly or partially curtailed or suspended, or all or a
substantial part of the assets or undertaking of a Security Party is seized,
nationalised, expropriated or compulsorily acquired.




13.1.14 Reduction of capital  a Security Party reduces its authorised or issued
or subscribed capital.




13.1.15 Loss of Vessel  A Vessel suffers a Total Loss or is otherwise destroyed,
abandoned, confiscated, forfeited or condemned as prize, or a similar event
occurs in relation to any other vessel which may from time to time be mortgaged
to the Security Agent as security for the payment of all or any part of the
Indebtedness, except that a Total Loss, or event similar to a Total Loss in
relation to any other vessel, shall not be an Event of Default if:




(a) that Vessel or other vessel is insured in accordance with the Security
Documents; and




(b) no insurer has refused to meet or has disputed the claim for Total Loss and
it is not apparent to the Agent in its discretion that any such refusal or
dispute is likely to occur; and




(c) the Loan is prepaid in accordance with Clause 6.3 (Mandatory prepayment on
sale or Total Loss) or payment of all insurance proceeds in respect of the Total
Loss is made in full to the Security Agent within one hundred and twenty (120)
days of the occurrence of the casualty giving rise to the Total Loss in question
or such longer period as the Agent may in its discretion agree; or




(d) that Vessel is replaced by a Replacement Vessel pursuant to Clause 6.4
(Replacement of Vessels).




13.1.16 Challenge to registration   The registration of a Vessel or a Mortgage
is contested or becomes void or voidable or liable to cancellation or
termination, or the validity or priority of a Mortgage is contested.




13.1.17 War   The country of registration of a Vessel becomes involved in war
(whether or not declared) or civil war or is occupied by any other power and the
Agent in its discretion considers that, as a result, the security conferred by
any of the Security Documents is materially prejudiced.




13.1.18 Master Agreement termination  A notice is given by a Swap Provider under
section 6(a) of the Master Agreement, or by any person under section 6(b)(iv) of
the Master Agreement, in either case designating an Early Termination Date for
the purpose of the Master Agreement, or the Master Agreement is ,without that
Swap Provider's prior written consent for any



Page 64

--------------------------------------------------------------------------------

other reason terminated, cancelled, suspended, rescinded, revoked or otherwise
ceases to remain in full force and effect.



13.1.19 Notice of termination   A Collateral Owner gives notice to the Security
Agent to determine its obligations under the relevant Guarantee.




13.1.20 Material adverse change   Any event or series of events occurs which, in
the opinion of the Agent, is likely to have a materially adverse effect on the
business, assets, financial condition or credit worthiness of a Security Party.




13.1.21 Breach of financial covenants  The Borrower or any Collateral Owner does
not comply with the relevant provisions in Clause 12.2 (Financial Covenants).




13.2 Acceleration   If an Event of Default is continuing the Agent may by notice
to the Borrower cancel any part of the Maximum Loan Amount not then advanced
and:




13.2.1 declare that the Loan, together with accrued interest, and all other
amounts accrued or outstanding under the Finance Documents are immediately due
and payable, whereupon they shall become immediately due and payable; and/or




13.2.2 declare that the Loan is payable on demand, whereupon it shall
immediately become payable on demand by the Agent.




14 Assignment and Sub-Participation




14.1 Lenders' rights   A Lender may, with the prior written consent of the
Borrower  (such consent not to be unreasonably withheld or delayed and which
shall be deemed to have been given by the Borrower if no response is received by
the Agent within five (5) Business Days of that Lender's request) assign any of
its rights under this Agreement or transfer by novation any of its rights and
obligations under this Agreement to any bank or financial institution or (for
the purpose of a securitisation of that Lender's rights or obligations under the
Finance Documents or a similar transaction of broadly equivalent economic
effect) to any special purpose vehicle, and may grant sub-participations in all
or any part of its Commitment, provided however, that no such consent is
required if an Event of Default has occurred which is continuing or in case of
an assignment, transfer by novation or sub-participation to that Lender's parent
company or to a subsidiary of that Lender's parent company or to another Lender.




14.2 Borrower's co-operation   The Borrower will co-operate fully with a Lender
in connection with any assignment, transfer or sub-participation by that Lender;
will execute and procure the execution of such documents as that Lender may
require in that connection; and irrevocably authorise any Finance Party to
disclose to any proposed assignee, transferee or sub-participant (whether before
or after any assignment, transfer or sub-participation and whether or not any
assignment, transfer or sub-participation shall take place) all information
relating to the Security Parties, the Loan, the Relevant Documents and the
Vessels which any Finance Party may in its discretion consider necessary or
desirable.



Page 65

--------------------------------------------------------------------------------

14.3 Rights of assignee   Any assignee or transferee of a Lender shall (unless
limited by the express terms of the assignment or transfer) take the full
benefit of every provision of the Finance Documents benefitting that Lender
PROVIDED THAT if, as a result of circumstances existing at the date of the
assignment, the Borrower would be obliged to make a payment to the assignee or
transfer under Clause 8.5 (Increased costs) or Clause 17.3 (Grossing-up), then
the assignee or the transferee shall only be entitled to receive payment under
that Clause to the same extent as that Lender would have been if the assignment
or transfer had not taken place.




14.4 Transfer Certificates   If a Lender wishes to transfer any of its rights
and obligations under or pursuant to this Agreement, it may do so by delivering
to the Agent a duly completed Transfer Certificate, in which event on the
Transfer Date:




14.4.1 to the extent that that Lender seeks to transfer its rights and
obligations, the Borrower (on the one hand) and that Lender (on the other) shall
be released from all further obligations towards the other;




14.4.2 the Borrower (on the one hand) and the transferee (on the other) shall
assume obligations towards the other identical to those released pursuant to
Clause 14.4.1; and




14.4.3 the Agent, each of the Lenders and the transferee shall have the same
rights and obligations between themselves as they would have had if the
transferee had been an original party to this Agreement as a Lender



Provided that the Agent shall only be obliged to execute a Transfer Certificate
once:



(a) it is satisfied it has complied with all necessary "know your customer" or
other similar checks under all applicable laws and regulations in relation to
the transfer to the transferee; and




(b) the transferee has paid to the Agent for its own account a transfer fee of
six thousand Dollars ($6,000).



The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Borrower a copy of that Transfer Certificate.



14.5 Finance Documents   Unless otherwise expressly provided in any Finance
Document or otherwise expressly agreed between a Lender and any proposed
transferee and notified by that Lender to the Agent on or before the relevant
Transfer Date, there shall automatically be assigned to the transferee with any
transfer of a Lender's rights and obligations under or pursuant to this
Agreement the rights of that Lender under or pursuant to the Finance Documents
(other than this Agreement) which relate to the portion of that Lender's rights
and obligations transferred by the relevant Transfer Certificate.




14.6 No assignment or transfer by the Borrower   The Borrower may not, without
the prior consent of all Lenders, assign any of its rights or transfer any of
its rights or obligations under the Finance Documents.




14.7 Securitisation   A Lender may disclose the size and term of the Loan and
the name of each of the Security Parties to any investor or potential investor
in a securitisation



Page 66

--------------------------------------------------------------------------------

(or similar transaction of broadly equivalent economic effect) of that Lender's
rights or obligations under the Finance Documents.



15 The Agent, the Security Agent and the Lenders




15.1 Appointment




15.1.1 Each Lender appoints the Agent to act as its agent under and in
connection with the Finance Documents and each Lender and the Agent appoints the
Security Agent to act as its security agent and trustee for the purpose of the
Security Documents.




15.1.2 Each Lender authorises the Agent and each Lender and the Agent authorises
the Security Agent to exercise the rights, powers, authorities and discretions
specifically given to the Agent or the Security Agent (as the case may be) under
or in connection with the Finance Documents together with any other incidental
rights, powers, authorities and discretions.




15.1.3 Each Swap Provider appoints the Security Agent to act as its security
agent for the purpose of the Security Documents and authorises the Security
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Security Agent under or in connection with the Security Documents
together with any other incidental rights, powers, authorities and discretions.




15.1.4 Except where the context otherwise requires, references in this Clause 15
to the "Agent" shall mean the Agent and the Security Agent individually and
collectively.




15.2 Authority   Each Lender irrevocably authorises the Agent (subject to
Clauses 15.4 (Limitations on authority) and 15.18 (Instructions)):




15.2.1 to execute any Finance Document (other than this Agreement) on its
behalf;




15.2.2 to collect, receive, release or pay any money on its behalf;




15.2.3 acting on the instructions from time to time of the Majority Lenders to
give or withhold any waivers, consents or approvals under or pursuant to any
Finance Document; and




15.2.4 acting on the instructions from time to time of the Majority Lenders to
exercise, or refrain from exercising, any rights, powers, authorities or
discretions under or pursuant to any Finance Document.



The Agent shall have no duties or responsibilities as agent or as security agent
other than those expressly conferred on it by the Finance Documents and shall
not be obliged to act on any instructions from the Lenders or the Majority
Lenders if to do so would, in the opinion of the Agent, be contrary to any
provision of the Finance Documents or to any law, or would expose the Agent to
any actual or potential liability to any third party.



15.3 Trust   The Security Agent agrees and declares, and each of the other
Finance Parties acknowledges, that, subject to the terms and conditions of this
Clause 15.3,



Page 67

--------------------------------------------------------------------------------

the Security Agent holds the Trust Property on trust for the Finance Parties
absolutely.  Each of the other Finance Parties agrees that the obligations,
rights and benefits vested in the Security Agent shall be performed and
exercised in accordance with this Clause 15.3.  The Security Agent shall have
the benefit of all of the provisions of this Agreement benefiting it in its
capacity as security agent for the Finance Parties, and all the powers and
discretions conferred on trustees by the Trustee Act 1925 (to the extent not
inconsistent with this Agreement).  In addition:



15.3.1 the Security Agent and any attorney, agent or delegate of the Security
Agent may indemnify itself or himself out of the Trust Property against all
liabilities, costs, fees, damages, charges, losses and expenses sustained or
incurred by it or him in relation to the taking or holding of any of the Trust
Property or in connection with the exercise or purported exercise of the rights,
trusts, powers and discretions vested in the Security Agent or any other such
person by or pursuant to the Security Documents or in respect of anything else
done or omitted to be done in any way relating to the Security Documents;




15.3.2 the other Finance Parties acknowledge that the Security Agent shall be
under no obligation to insure any property nor to require any other person to
insure any property and shall not be responsible for any loss which may be
suffered by any person as a result of the lack or insufficiency of any
insurance; and




15.3.3 the Finance Parties agree that the perpetuity period applicable to the
trusts declared by this Agreement shall be the period of 125 years from the date
of this Agreement.



The provisions of Part I of the Trustee Act 2000 shall not apply to the Security
Agent or the Trust Property.



15.4 Limitations on authority   Except with the prior written consent of all the
Lenders, the Agent shall not be entitled to:




15.4.1 release or vary any security given for the Borrower's obligations under
this Agreement; nor




15.4.2 waive the payment of any sum of money payable by any Security Party under
the Finance Documents; nor




15.4.3 reduce the Margin; nor




15.4.4 change the meaning of the expression "Majority Lenders"; nor




15.4.5 exercise, or refrain from exercising, any right, power, authority or
discretion, or give or withhold any consent, the exercise or giving of which is,
by the terms of this Agreement, expressly reserved to the Lenders; nor




15.4.6 extend the due date for the payment of any sum of money payable by any
Security Party under any Finance Document; nor



Page 68

--------------------------------------------------------------------------------

15.4.7 take or refrain from taking any step if the effect of such action or
inaction may lead to the increase of the obligations of a Lender under any
Finance Document; nor




15.4.8 agree to change the currency in which any sum is payable under any
Finance Document (other than in accordance with the terms of the relevant
Finance Document); nor




15.4.9 agree to amend Clause 10.8 (General application of moneys); nor




15.4.10 agree to amend this Clause 15.4.




15.5 Liability   Neither the Agent nor any of its directors, officers, employees
or agents shall be liable to the Lenders for anything done or omitted to be done
by the Agent under or in connection with any of the Relevant Documents unless as
a result of the Agent's gross negligence or wilful misconduct.




15.6 Acknowledgement   Each Lender acknowledges that:




15.6.1 it has not relied on any representation made by the Agent or any of the
Agent's directors, officers, employees or agents or by any other person acting
or purporting to act on behalf of the Agent to induce it to enter into any
Finance Document;




15.6.2 it has made and will continue to make without reliance on the Agent, and
based on such documents and other evidence as it considers appropriate, its own
independent investigation of the financial condition and affairs of the Security
Parties in connection with the making and continuation of the Loan;




15.6.3 it has made its own appraisal of the creditworthiness of the Security
Parties; and




15.6.4 the Agent shall not have any duty or responsibility at any time to
provide it with any credit or other information relating to any Security Party
unless that information is received by the Agent pursuant to the express terms
of a Finance Document.



Each Lender agrees that it will not assert nor seek to assert against any
director, officer, employee or agent of the Agent or against any other person
acting or purporting to act on behalf of the Agent any claim which it might have
against them in respect of any of the matters referred to in this Clause 15.6.


Neither the Agent nor the Security Agent is responsible for the adequacy,
accuracy and/or completeness of any information (whether oral or written)
supplied by the Agent, the Security Agent, a Security Party, the Borrower's or
any Lender's financial advisors or legal advisors, or any other person given in
or in connection with any Relevant Document, the Chapter 11 Proceedings and the
financing arrangements contemplated in the Finance Documents and any associated
documentation or the transactions contemplated therein.



15.7 Limitations on responsibility   The Agent shall have no responsibility to
any Security Party or to any Lender on account of:



Page 69

--------------------------------------------------------------------------------

15.7.1 the failure of a Lender or of any Security Party to perform any of its
obligations under a Finance Document; nor




15.7.2 the financial condition of any Security Party; nor




15.7.3 the completeness or accuracy of any statements, representations or
warranties made in or pursuant to any Finance Document, or in or pursuant to any
document delivered pursuant to or in connection with any Finance Document; nor




15.7.4 the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of any Finance Document
or of any document executed or delivered pursuant to or in connection with any
Finance Document.




15.8 The Agent's rights   The Agent may:




15.8.1 assume that all representations or warranties made or deemed repeated by
any Security Party in or pursuant to any Finance Document are true and complete,
unless, in its capacity as the Agent, it has acquired actual knowledge to the
contrary;




15.8.2 assume that no Default has occurred unless, in its capacity as the Agent,
it has acquired actual knowledge to the contrary;




15.8.3 rely on any document or notice believed by it to be genuine;




15.8.4 rely as to legal or other professional matters on opinions and statements
of any legal or other professional advisers selected or approved by it;




15.8.5 rely as to any factual matters which might reasonably be expected to be
within the knowledge of any Security Party on a certificate signed by or on
behalf of that Security Party; and




15.8.6 refrain from exercising any right, power, discretion or remedy unless and
until instructed to exercise that right, power, discretion or remedy and as to
the manner of its exercise by the Lenders (or, where applicable, by the Majority
Lenders) and unless and until the Agent has received from the Lenders any
payment which the Agent may require on account of, or any security which the
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.




15.9 The Agent's duties   The Agent shall:




15.9.1 if requested in writing to do so by a Lender, make enquiry and advise the
Lenders as to the performance or observance of any of the provisions of any
Finance Document by any Security Party or as to the existence of an Event of
Default; and




15.9.2 inform the Lenders promptly of any Event of Default of which the Agent
has actual knowledge.



Page 70

--------------------------------------------------------------------------------

15.10 No deemed knowledge   The Agent shall not be deemed to have actual
knowledge of the falsehood or incompleteness of any representation or warranty
made or deemed repeated by any Security Party or actual knowledge of the
occurrence of any Default unless a Lender or a Security Party shall have given
written notice thereof to the Agent in its capacity as the Agent.  Any
information acquired by the Agent other than specifically in its capacity as the
Agent shall not be deemed to be information acquired by the Agent in its
capacity as the Agent.




15.11 Other business   The Agent may, without any liability to account to the
Lenders, generally engage in any kind of banking or trust business with a
Security Party or with a Security Party's subsidiaries or associated companies
or with a Lender as if it were not the Agent.




15.12 Indemnity   The Lenders shall, promptly on the Agent's request, reimburse
the Agent in their respective Proportionate Shares, for, and keep the Agent
fully indemnified in respect of all liabilities, damages, costs and claims
sustained or incurred by the Agent in connection with the Finance Documents
(other than the Master Agreement) or the performance of its duties and
obligations, or the exercise of its rights, powers, discretions or remedies
under or pursuant to any Finance Document (other than the Master Agreement) to
the extent not paid by the Security Parties and not arising solely from the
Agent's gross negligence or wilful misconduct.




15.13 Employment of agents   In performing its duties and exercising its rights,
powers, discretions and remedies under or pursuant to the Finance Documents, the
Agent shall be entitled to employ and pay agents to do anything which the Agent
is empowered to do under or pursuant to the Finance Documents (including the
receipt of money and documents and the payment of money) and to act or refrain
from taking action in reliance on the opinion of, or advice or information
obtained from, any lawyer, banker, broker, accountant, valuer or any other
person believed by the Agent in good faith to be competent to give such opinion,
advice or information.




15.14 Distribution of payments   The Agent shall pay promptly to the order of
each Lender that Lender's Proportionate Share of every sum of money received by
the Agent pursuant to the Finance Documents (with the exception of any amounts
payable pursuant to Clause 9 (Fees) and/or any Fee Letter and any amounts which,
by the terms of the Finance Documents, are paid to the Agent for the account of
the Agent alone or specifically for the account of one or more Lenders) and
until so paid such amount shall be held by the Agent on trust absolutely for
that Lender.




15.15 Reimbursement   The Agent shall have no liability to pay any sum to a
Lender until it has itself received payment of that sum.  If, however, the Agent
does pay any sum to a Lender on account of any amount prospectively due to that
Lender pursuant to Clause 15.14 (Distribution of payments) before it has itself
received payment of that amount, that Lender will, on demand by the Agent,
refund to the Agent an amount equal to the sum so paid, together with an amount
sufficient to reimburse the Agent for any interest which the Agent may certify
that it has been required to pay on money borrowed to fund the sum in question
during the period beginning on the date of payment and ending on the date on
which the Agent receives reimbursement.




15.16 Redistribution of payments   Unless otherwise agreed between the Lenders
and the Agent, if at any time a Lender receives or recovers by way of set‑off,
the exercise



Page 71

--------------------------------------------------------------------------------

of any lien or otherwise from any Security Party, an amount greater than that
Lender's Proportionate Share of any sum due from that Security Party to the
Lenders under the Finance Documents (the amount of the excess being referred to
in this Clause 15.16 and in Clause 15.17 (Rescission of Excess Amount) as the
"Excess Amount") then:



15.16.1 that Lender shall promptly notify the Agent (which shall promptly notify
each other Lender);




15.16.2 that Lender shall pay to the Agent an amount equal to the Excess Amount
within ten (10) days of its receipt or recovery of the Excess Amount; and




15.16.3 the Agent shall treat that payment as if it were a payment by the
Security Party in question on account of the sum due from that Security Party to
the Lenders and shall account to the Lenders in respect of the Excess Amount in
accordance with the provisions of this Clause 15.16.



However, if a Lender has commenced any legal proceedings to recover sums owing
to it under the Finance Documents and, as a result of, or in connection with,
those proceedings has received an Excess Amount, the Agent shall not distribute
any of that Excess Amount to any other Lender which had been notified of the
proceedings and had the legal right to, but did not, join those proceedings or
commence and diligently prosecute separate proceedings to enforce its rights in
the same or another court.



15.17 Rescission of Excess Amount   If all or any part of any Excess Amount is
rescinded or must otherwise be restored to any Security Party or to any other
third party, the Lenders which have received any part of that Excess Amount by
way of distribution from the Agent pursuant to Clause 15.16 (Redistribution of
payments) shall repay to the Agent for the account of the Lender which
originally received or recovered the Excess Amount, the amount which shall be
necessary to ensure that the Lenders share rateably in accordance with their
Proportionate Shares in the amount of the receipt or payment retained, together
with interest on that amount at a rate equivalent to that (if any) paid by the
Lender receiving or recovering the Excess Amount to the person to whom that
Lender is liable to make payment in respect of such amount, and Clause
15.16.3 (Redistribution of payments) shall apply only to the retained amount.




15.18 Instructions   Where the Agent is authorised or directed to act or refrain
from acting in accordance with the instructions of the Lenders or of the
Majority Lenders each of the Lenders shall provide the Agent with instructions
within three (3) Business Days of the Agent's request.  If a Lender does not
provide the Agent with instructions within that period, that Lender shall be
bound by the decision of the Agent.  Nothing in this Clause 15.18 shall limit
the right of the Agent to take, or refrain from taking, any action without
obtaining the instructions of the Lenders or the Majority Lenders if the Agent
in its discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with the Finance Documents.  In that event, the Agent will notify the
Lenders of the action taken by it as soon as reasonably practicable, and the
Lenders agree to ratify any action taken by the Agent pursuant to this Clause
15.18.



Page 72

--------------------------------------------------------------------------------

15.19 Payments   All amounts payable to a Lender under this Clause 15 shall be
paid to such account at such bank as that Lender may from time to time direct in
writing to the Agent.




15.20 "Know your customer" checks   Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.




15.21 Resignation   Subject to a successor being appointed in accordance with
this Clause 15.21, the Agent may resign as agent and/or security agent at any
time without assigning any reason by giving to the Borrower and the Lenders
notice of its intention to do so, in which event the following shall apply:




15.21.1 the Lenders may within thirty (30) days after the date of the Agent's
notice appoint a successor to act as agent and/or security agent or, if they
fail to do so, the Agent may appoint any other bank or financial institution as
its successor;




15.21.2 the resignation of the Agent shall take effect simultaneously with the
appointment of its successor on written notice of that appointment being given
to the Borrower and the Lenders;




15.21.3 the Agent shall thereupon be discharged from all further obligations as
agent and/or security agent but shall remain entitled to the benefit of the
provisions of this Clause 15; and




15.21.4 the Agent's successor and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if that successor had been a party to this Agreement.




15.22 Replacement of the Agent




15.22.1 After consultation with the Borrower, the Majority Lenders may, by
giving thirty (30) days' notice to the Agent replace the Agent by appointing a
successor Agent;




15.22.2 The retiring Agent shall make available to the successor Agent such
documents and records and provide such assistance as the successor Agent may
reasonably request for the purposes of performing its functions as Agent under
the Finance Documents;




15.22.3 The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 15 (and any agency fees for the account of the retiring Agent shall
cease to accrue from (and shall be payable on) that date);



Page 73

--------------------------------------------------------------------------------

15.22.4 Any successor Agent and each of the other parties to this Agreement
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original party to this Agreement.




15.23 No fiduciary relationship   Except as provided in Clauses 15.3 (Trust) and
15.14 (Distribution of payments), the Agent shall not have any fiduciary
relationship with or be deemed to be a trustee of or for any other person and
nothing contained in any Finance Document shall constitute a partnership between
any two or more Lenders or between the Agent and any other person.




16 Set-Off




16.1 Set-off   A Finance Party may set off any matured obligation due from the
Borrower under any Finance Document (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to the
Borrower, regardless of the place of payment, booking branch or currency of
either obligation.  If the obligations are in different currencies, that Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.




16.2 Master Agreement rights   The rights conferred on the Swap Providers by
this Clause 16 shall be in addition to, and without prejudice to or limitation
of, the rights of netting and set off conferred on the Swap Providers by the
Master Agreement.




17 Payments




17.1 Payments   Each amount payable by the Borrower under a Finance Document
(other than the Master Agreement) shall be paid to such account at such bank as
the Agent may from time to time direct to the Borrower in the Currency of
Account and in such funds as are customary at the time for settlement of
transactions in the relevant currency in the place of payment.  Payment shall be
deemed to have been received by the Agent on the date on which the Agent
receives authenticated advice of receipt, unless that advice is received by the
Agent on a day other than a Business Day or at a time of day (whether on a
Business Day or not) when the Agent in its discretion considers that it is
impossible or impracticable for the Agent to utilise the amount received for
value that same day, in which event the payment in question shall be deemed to
have been received by the Agent on the Business Day next following the date of
receipt of advice by the Agent.




17.2 No deductions or withholdings   Each payment (whether of principal or
interest or otherwise) to be made by the Borrower under a Finance Document
shall, subject only to Clause 17.3 (Grossing-up), be made free and clear of and
without deduction for or on account of any Taxes or other deductions,
withholdings, restrictions, conditions or counterclaims of any nature.




17.3 Grossing-up   If at any time any law requires (or is interpreted to
require) the Borrower to make any deduction or withholding from any payment, or
to change the rate or manner in which any required deduction or withholding is
made, the Borrower will promptly notify the Agent and, simultaneously with that
payment, will pay to the Agent whatever additional amount (after taking into
account any additional Taxes on, or deductions or withholdings from, or
restrictions or conditions on, that additional amount) is necessary to ensure
that, after making the deduction or withholding, the



Page 74

--------------------------------------------------------------------------------

 relevant Finance Parties receive a net sum equal to the sum which they would
have received had no deduction or withholding been made.



17.4 Evidence of deductions   If at any time the Borrower is required by law to
make any deduction or withholding from any payment to be made by it under a
Finance Document, the Borrower will pay the amount required to be deducted or
withheld to the relevant authority within the time allowed under the applicable
law and will, no later than thirty (30) days after making that payment, deliver
to the Agent an original receipt issued by the relevant authority, or other
evidence acceptable to the Agent, evidencing the payment to that authority of
all amounts required to be deducted or withheld.




17.5 Adjustment of due dates   If any payment or transfer of funds to be made
under a Finance Document, other than a payment of interest on the Loan or a
payment under a Master Agreement, shall be due on a day which is not a Business
Day, that payment shall be made on the next succeeding Business Day (unless the
next succeeding Business Day falls in the next calendar month in which event the
payment shall be made on the next preceding Business Day).  Any such variation
of time shall be taken into account in computing any interest in respect of that
payment.




17.6 Control account   The Agent and any Swap Provider shall open and maintain
on its books a control account in the name of the Borrower showing the advance
of the Loan and the computation and payment of interest and all other sums due
under this Agreement and the Master Agreement.  The Borrower's obligations to
repay the Loan and to pay interest and all other sums due under this Agreement
and the Master Agreement shall be evidenced by the entries from time to time
made in the control account opened and maintained under this Clause 17.6 and
those entries will, in the absence of manifest error, be conclusive and binding.




17.7 Clawback   The Agent shall have no liability to pay any sum to the Borrower
until it has itself received payment of that sum.  If, however, the Agent does
pay any sum to the Borrower on account of any amount prospectively due to the
Borrower pursuant to Clause 4 (Advance) before it has itself received payment of
that amount, the Borrower will, on demand by the Agent, refund to the Agent an
amount equal to the sum so paid, together with an amount sufficient to reimburse
the Agent for any interest which the Agent may certify that it has been required
to pay on money borrowed to fund the sum in question during the period beginning
on the date of payment and ending on the date on which the Agent receives
reimbursement.




18 Notices




18.1 Communications in writing   Any communication to be made under or in
connection with this Agreement shall be made in writing and, unless otherwise
stated, may be made by fax or letter.




18.2 Addresses   The address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each party to this
Agreement for any communication or document to be made or delivered under or in
connection with this Agreement are:



Page 75

--------------------------------------------------------------------------------

18.2.1 in the case of the Borrower, Genco Shipping & Trading Limited, 299 Park
Avenue, 12th Floor, New York, New York 10171 (fax no: +1 646 443 8551) marked
for the attention of Joe Adamo;




18.2.2 in the case of each Lender, those appearing opposite its name in Schedule
1 (: The Lenders and the Commitments);




18.2.3 in the case of the Agent, 2, Bvd Konrad Adenauer, L-1115 Luxembourg (fax
no: +352 42122-95771) marked for the attention of Franz-Josef Ewerhardy / Sven
Walther; and




18.2.4 in the case of the Security Agent, Ludwig‑Erhard‑Str. 1, 20459 Hamburg,
Germany (fax no: +49 40 3701 4550 and email dirk.niedereichholz@db.com) marked
for the attention of Dirk Niedereichholz;



or any substitute address, fax number, department or officer as any party may
notify to the Agent (or the Agent may notify to the other parties, if a change
is made by the Agent) by not less than five (5) Business Days' notice.



18.3 Delivery   Any communication or document made or delivered by one party to
this Agreement to another under or in connection this Agreement will only be
effective:




18.3.1 if by way of fax, when received in legible form; or




18.3.2 if by way of letter, when it has been left at the relevant address or
five (5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;



and, if a particular department or officer is specified as part of its address
details provided under Clause 18.2 (Addresses), if addressed to that department
or officer.


Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent.


All notices from or to the Borrower shall be sent through the Agent.



18.4 Notification of address and fax number   Promptly upon receipt of
notification of an address, fax number or change of address, pursuant to Clause
18.2 (Addresses) or changing its own address or fax number, the Agent shall
notify the other parties to this Agreement.




18.5 Electronic communication  Any communication to be made between the parties
to this Agreement under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the parties to this Agreement:




18.5.1 agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;




18.5.2 notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and



Page 76

--------------------------------------------------------------------------------

18.5.3 notify each other of any change to their address or any other such
information supplied by them.



Any electronic communication made between the parties to this Agreement will be
effective only when actually received in readable form and in the case of any
electronic communication made by a party to another party only if it is
addressed in such a manner as that other party shall specify for this purpose.



18.6 English language   Any notice given under or in connection with this
Agreement must be in English.  All other documents provided under or in
connection with this Agreement must be:




18.6.1 in English; or




18.6.2 if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.




19 Partial Invalidity



If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



20 Remedies and Waivers



No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.



21 Miscellaneous




21.1 No oral variations   No variation or amendment of a Finance Document shall
be valid unless in writing and signed on behalf of all the relevant Finance
Parties and the relevant Security Parties.




21.2 Further assurance   If any provision of a Finance Document shall be invalid
or unenforceable in whole or in part by reason of any present or future law or
any decision of any court, or if the documents at any time held by or on behalf
of the Finance Parties or any of them are considered by the Lenders for any
reason insufficient to carry out the terms of this Agreement, then from time to
time the Borrower will promptly, on demand by the Agent, execute or procure the
execution of such further documents as in the opinion of the Lenders are
necessary to provide adequate security for the repayment of the Indebtedness.




21.3 Rescission of payments etc.  Any discharge, release or reassignment by a
Finance Party of any of the security constituted by, or any of the obligations
of a Security Party contained in, a Finance Document shall be (and be deemed
always to have



Page 77

--------------------------------------------------------------------------------

been) void if any act (including, without limitation, any payment) as a result
of which such discharge, release or reassignment was given or made is
subsequently wholly or partially rescinded or avoided by operation of any law.



21.4 Certificates   Any certificate or statement signed by an authorised
signatory of the Agent purporting to show the amount of the Indebtedness (or any
part of the Indebtedness) or any other amount referred to in any Finance
Document shall, save for manifest error or on any question of law, be conclusive
evidence as against the Borrower of that amount.




21.5 Counterparts   This Agreement may be executed in any number of counterparts
each of which shall be original but which shall together constitute the same
instrument.




21.6 Contracts (Rights of Third Parties) Act 1999   A person who is not a party
to this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.




22 Law and Jurisdiction




22.1 Governing law   This Agreement and any non-contractual obligations arising
from or in connection with it shall in all respects be governed by and
interpreted in accordance with English law.




22.2 Jurisdiction   For the exclusive benefit of the Finance Parties, the
parties to this Agreement irrevocably agree that the courts of England are to
have exclusive jurisdiction to settle any dispute (a) arising from or in
connection with this Agreement or (b) relating to any non-contractual
obligations arising from or in connection with this Agreement and that any
proceedings may be brought in those courts.




22.3 Alternative jurisdictions   Nothing contained in this Clause 22 shall limit
the right of the Finance Parties to commence any proceedings against the
Borrower in any other court of competent jurisdiction nor shall the commencement
of any proceedings against the Borrower in one or more jurisdictions preclude
the commencement of any proceedings in any other jurisdiction, whether
concurrently or not.




22.4 Waiver of objections   The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Clause 22, and any claim that those proceedings
have been brought in an inconvenient or inappropriate forum, and irrevocably
agrees that a judgment in any proceedings commenced in any such court shall be
conclusive and binding on it and may be enforced in the courts of any other
jurisdiction.




22.5 Service of process   Without prejudice to any other mode of service allowed
under any relevant law, the Borrower:




22.5.1 irrevocably appoints WFW Legal Services Limited of 15 Appold Street,
London EC2A 2HB, England as its agent for service of process in relation to any
proceedings before the English courts in connection with this Agreement; and



Page 78

--------------------------------------------------------------------------------

22.5.2 agrees that failure by a process agent to notify the Borrower of the
process will not invalidate the proceedings concerned.



Page 79

--------------------------------------------------------------------------------

Schedule 1                      : The Lenders and the Commitments
 
The Lenders                     The Commitments
 
Deutsche Bank AG Filiale Deutschlandgeschäft
Adolphsplatz 7, 20457 Hamburg,
Germany
 
Fax: +49 40 3701 4550
Attention: Dirk Niedereichholz
 
$51,000,000
DVB Bank SE
Platz der Republik 6
D-60325 Frankfurt am Main
Germany
 
Fax: +49 69 9750 4875
Attention: Shipping Loans Administration Department
 
$51,000,000
Skandinaviska Enskilda Banken AB (publ)
Kungsträdgårdsgatan 8
106 40 Stockholm
Sweden
 
Fax: +46 8 678 02 06
Attention: Arne Juell-Skielse
 
$51,000,000
BNP Paribas
16 rue du Hanovre
75002 Paris
France
E-mail : tgmo.shipping@bnpparibas.com
Fax : +33 1 42 98 43 55
Attention : Transportation Group Middle Office
 
$50,000,000
Crédit Agricole Corporate and Investment Bank
9, quai du President Paul Doumer
92920 Paris la Defense
France
 
Fax: +33 1 41 89 29 87
Attention: Shipping Department
 
with a copy to
Crédit Agricole Corporate and Investment Bank, London
Ship Finance Department
 
5 Appold Street
$50,000,000

 
Page 80

--------------------------------------------------------------------------------

London EC2A 2DA
 
Fax: +44 207 214 6689
Attention: Thibaud Escoffier / Jerome Duval
Page 81

--------------------------------------------------------------------------------

Schedule 2                       : Conditions Precedent and Subsequent
 
Part I: Conditions precedent to a Drawdown Notice



1 Security Parties




(a) Constitutional documents   Copies of the constitutional documents of each
Security Party together with such other evidence as the Agent may reasonably
require that each Security Party is duly incorporated in its country of
incorporation and remains in existence with power to enter into, and perform its
obligations under, the Relevant Documents to which it is or is to become a
party.




(b) Certificates of good standing   The certificate of good standing in respect
of each Security Party (if such a certificate can be obtained).




(c) Board resolutions   A copy of a resolution of the board of directors or its
equivalent of each Security Party:




(i) approving the terms of, and the transactions contemplated by, the Relevant
Documents to which it is a party and resolving that it execute those Relevant
Documents; and




(ii) authorising a specified person or persons to execute those Relevant
Documents (and all documents and notices to be signed and/or despatched under
those documents) on its behalf.




(d) Shareholder resolutions   A copy of a resolution signed by all the holders
of the issued shares in each Collateral Owner, approving the terms of, and the
transactions contemplated by, the Relevant Documents to which that Collateral
Owner is a party.




(e) Officer's certificates   A certificate of a duly authorised officer of each
Security Party certifying that that Security Party is existing in good standing
in the jurisdiction of its incorporation and that each copy document relating to
it specified in this Part I of Schedule 1 (: The Lenders and the Commitments) is
correct, complete and in full force and effect and setting out the names and
titles of the directors, officers and shareholders of that Security Party and
the proportion of shares held by each shareholder, and an incumbency certificate
reflecting the name and signature of each officer authorized to execute the
Relevant Documents to which that Security Party is a party and that no
proceedings are pending or contemplated for the dissolution of that Security
Party.




(f) Evidence of registration   Where such registration is required or permitted
under the laws of the relevant jurisdiction, evidence that the names of the
directors, officers and shareholders of each Security Party are duly registered
in the companies registry or other registry in the country of incorporation or
formation (as the case may be) of that Security Party.



Page 82

--------------------------------------------------------------------------------

(g) Powers of attorney   The notarially attested and legalised power of attorney
of each Security Party under which any documents are to be executed or
transactions undertaken by that Security Party.




2 Security and related documents




(h) Vessel documents   Copies, certified as true, accurate and complete by a
director or the secretary of the Borrower, of, in respect of the Vessel
specified in the relevant Drawdown Notice:



(i)   the MOA;

 

(ii) such documents as the Agent may reasonably require to evidence the
nomination of the Collateral Owner as purchaser of the Vessel pursuant to the
MOA;




(iii) any charterparty or other contract of employment of the Vessel which will
be in force on the relevant Drawdown Date;




(iv) the Management Agreement;

 
  in each case together with all addenda, amendments or supplements.



(i) Survey report   A report by a surveyor instructed by the Agent to inspect
Vessel E and Vessel G confirming that the condition of the Vessel is in all
respects acceptable to the Lenders.




(j) Valuation   Two (2) valuations of the Vessel from two (2) Approved Brokers
determined in accordance with the definition of "Fair Market Value".




(k) Managers' confirmation   In respect of the Vessel specified in the relevant
Drawdown Notice, the written confirmation of:




(i) the Technical Managers that, throughout the period in which they are
technical managers, they will (a) not, without the prior written consent of the
Agent (such consent not to be unreasonably withheld by the Agent), sub-contract
or delegate the technical management of the Vessel to any third party and (ii)
following the occurrence of an Event of Default, all claims of the Technical
Managers against the relevant Collateral Owner, shall be subordinated to the
claims of the Finance Parties under the Finance Documents; and




(ii) the Commercial Managers that, throughout the Facility Period unless
otherwise agreed by the Agent, they will remain the commercial managers of the
Vessel and that following the occurrence of an Event of Default, all claims of
the Commercial Managers against the relevant Collateral Owner shall be
subordinated to the claims of the Finance Parties under the Finance Documents.



Page 83

--------------------------------------------------------------------------------

(l) No disputes   The written confirmation of the Borrower that there is no
dispute and no pending litigation under any of the Relevant Documents as between
the parties to any such document.




(m) Mandates and The Account Holder's confirmation   Duly signed forms of
mandate and the written confirmation of the Account Holder that the Accounts
have been opened with the Account Holder and to its actual knowledge are free
from Encumbrances and rights of set off other than as created by or pursuant to
the Security Documents, and/or other evidence of the opening of the Accounts, as
the Agent may require.




3 Other documents and evidence




(a) Drawdown Notice   A duly completed Drawdown Notice.




(b) Process agent   Evidence that any process agent referred to in Clause 22.5
(Service of process) and any process agent appointed under any other Finance
Document has accepted its appointment.




(c) Other authorisations   A copy of any other consent, licence, approval,
authorisation or other document, opinion or assurance which the Agent considers
to be necessary or desirable (if it has notified the Borrower accordingly) in
connection with the entry into and performance of the transactions contemplated
by any of the Relevant Documents or for the validity and enforceability of any
of the Relevant Documents.




(d) Financial statements   Copies of the Original Financial Statements of the
Borrower.




(e) Fees   Evidence that the fees, costs and expenses then due from the Borrower
under Clause 8 (Indemnities) and Clause 9 (Fees) have been paid or will be paid
by the relevant Drawdown Date.




(f) "Know your customer" documents   Such documentation and other evidence as is
reasonably requested by the Agent in order for the Lenders to comply with all
necessary "know your customer" or similar identification procedures in relation
to the transactions contemplated in the Finance Documents.




(g) Ultimate beneficiary of the Collateral Owners   Evidence that the Borrower
is the ultimate legal and beneficial owner of the Collateral Owners.




(h) Public debt  Evidence that the Borrower has issued public debt and equity
securities with minimum proceeds of one hundred and fifty million Dollars
($150,000,000) and in the case of public debt securities, that such securities
have a maturity date falling after the Final Maturity Date.



Page 84

--------------------------------------------------------------------------------

Part II: Conditions precedent to the making of a Drawing



4 Security Parties




(a) Bringdown Officer's certificates   If requested by the Agent, a certificate
of a duly authorised officer of each Security Party confirming that none of the
documents and evidence delivered to the Agent under Schedule 2 (: Conditions
Precedent and Subsequent), Part I (Conditions Precedent to a Drawdown Notice)
paragraph 1 has been amended, modified or revoked in any way since its delivery
to the Agent.




5 Security and related documents




(a) Vessel documents   in respect of each Vessel, photocopies, certified as
true, accurate and complete by a director or the secretary of the Borrower or
the relevant Collateral Owner, of:




(i) the bill of sale transferring title in the Vessel to the Collateral Owner
free of all encumbrances, maritime liens or other debts;




(ii) the protocol of delivery and acceptance evidencing the unconditional
physical delivery of the Vessel by the Seller to the Collateral Owner pursuant
to the MOA;



in each case together with all addenda, amendments or supplements.



(b) Evidence of Seller's title for Vessel not yet delivered   If the Vessel has
not already been delivered to the relevant Collateral Owner at the time of the
Drawing, a copy of the certificate of ownership and encumbrance (or equivalent)
issued by the Registrar of Ships (or equivalent official) of the Vessel's
current flag confirming that the Vessel is owned by the relevant Seller and free
of registered Encumbrances and an undertaking by the Seller to delete the Vessel
from its current flag.




(c) Confirmation of class   A copy, (certified as true, accurate and complete by
a director or the secretary of the Borrower), of the certificate of Confirmation
of Class for hull and machinery confirming that the Vessel is classed with the
highest class applicable to vessels of her type with an Approved Classification
Society free of overdue recommendations affecting class other than those
approved by the Agent.




(d) Evidence of Collateral Owner's title for Vessel not yet delivered   If the
Vessel has not already been delivered to the relevant Collateral Owner at the
time of the Drawing, evidence that on the Drawdown Date (i) the Vessel will be
at least provisionally registered under the Marshall Islands' flag in the
ownership of the Collateral Owner and (ii) the Mortgage will be capable of being
registered against the Vessel with first priority.




(e) Evidence of Collateral Owner's title for Vessels refinanced   If the Vessel
has already been delivered to the relevant Collateral Owner at the time of the
Drawing, a certificate of ownership and encumbrance (or equivalent) issued by
the Registrar of Ships (or equivalent official) of the Marshall Islands' flag
confirming that (a) the Vessel is permanently



Page 85

--------------------------------------------------------------------------------

registered under that flag in the ownership of the Collateral Owner, (b) the
Mortgage has been registered with first priority against the Vessel and (c)
there are no further Encumbrances registered against the Vessel.



(f) Evidence of insurance   Evidence that the Vessel will be insured in the
manner required by the Security Documents and that letters of undertaking will
be issued in the manner required by the Security Documents, together with (if
required by the Agent) the written approval of the Insurances by an insurance
adviser appointed by the Agent.




(g) Security Documents   The Mortgage and the Assignments in respect of the
Vessel, the Guarantee, the Account Pledge, the Deposit Account Control
Agreement, the Share Pledges, the Master Agreement Charge and any other Credit
Support Documents, together with all other documents required by any of them,
including, without limitation, (i) all notices of assignment and/or charge and,
(ii) to the extent the Borrower or the Collateral Owners can procure same,
evidence that those notices will be duly acknowledged by the recipients, and
(iii) share certificates and UCC Filings, if necessary, to perfect the security
interests under the applicable Security Documents.




(h) Other Relevant Documents   Copies of each of the Relevant Documents not
otherwise comprised in the documents listed in this Part II of Schedule 1.




(i) Equity contribution   Evidence of full payment to the relevant Seller of any
part of the purchase price of the Vessel under the MOA which is payable on or
before the relevant Drawdown Date and which is not being financed by the Loan.




6 Legal opinions




(a) If a Security Party is incorporated or organised in a jurisdiction other
than England and Wales or if any Finance Document is governed by the laws of a
jurisdiction other than England and Wales, a legal opinion of the legal advisers
to the Lenders in each relevant jurisdiction, substantially in the form or forms
provided to the Agent prior to signing this Agreement or confirmation
satisfactory to the Agent that such an opinion will be given.

Page 86

--------------------------------------------------------------------------------

Part III: Conditions subsequent
 

1 Evidence of Collateral Owner's title   If the Vessel has not already been
delivered to the relevant Collateral Owner at the time of the Drawing, a
Certificate of ownership and encumbrance (or equivalent) issued by the Registrar
of Ships (or equivalent official) of the Marshall Island's flag confirming that
(a) the Vessel is permanently registered under that flag in the ownership of the
Collateral Owner, (b) the Mortgage has been registered with first priority
against the Vessel and (c) there are no further Encumbrances registered against
the Vessel.




2 Deletion by Seller   Evidence that the Vessel has been deleted from its
previous flag.




3 Letters of undertaking   Evidence that the Vessel is insured in the manner
required by the Security Documents and original letters of undertaking in
respect of the Insurances as required by the Security Documents together with
copies of the relevant policies or cover notes or entry certificates duly
endorsed with the interest of the Finance Parties.




4 Acknowledgements of notices   To the extent the Borrower or the Collateral
Owners can procure same, acknowledgements of all notices of assignment and/or
charge given pursuant to any Security Documents received by the Agent pursuant
to Part II of this Schedule 2 (: Conditions Precedent and Subsequent).




5 Legal opinions   Such of the legal opinions specified in Part II of this
Schedule 2 (: Conditions Precedent and Subsequent) as have not already been
provided to the Agent.




6 Companies Act registrations   Evidence that the Security Documents received by
the Agent pursuant to Part II of this Schedule 2 (: Conditions Precedent and
Subsequent) have been, if necessary, filed, recorded or enrolled with any court
or other authority in the jurisdiction of incorporation or formation (as the
case may be) of each relevant Security Party within any applicable statutory
time limit.




7 Insurance opinion  Within ninety (90) days of the Drawdown Date, an insurance
opinion in respect of the Vessel's insurance policy cover to be made by an
independent broker at the Borrower's expense to the satisfaction of the Security
Agent.




8 Mortgagee's Insurances Fees   Payment to the Security Agent of all fees which
are owed by the Borrower or the Collateral Owners pursuant to the terms of the
Finance Documents in relation to inspections, valuations, legal fees and
premiums for Mortgagee's Insurances (MII and MAP).




9 Master receipt  The master's receipt for the Mortgage.



Page 87

--------------------------------------------------------------------------------

Schedule 3                                      : Calculation of Mandatory Cost
 

1 The Mandatory Cost is an addition to the interest rate to compensate the
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.




2 On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the "Additional Cost
Rate") for each Lender in accordance with the paragraphs set out below.  The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders' Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the Loan) and will be expressed as a percentage
rate per annum.




3 The Additional Cost Rate for any Lender lending from an office in the
euro-zone will be the percentage notified by that Lender to the Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender's
participation in the Loan) of complying with the minimum reserve requirements of
the European Central Bank as a result of participating in the Loan from that
office.




4 The Additional Cost Rate for any Lender lending from an office in the United
Kingdom will be calculated by the Agent as follows:




(a) where the Loan is denominated in sterling:



BY + S(Y - Z) + F x 0.01 per cent per annum


100 - (B + S)



(b) where the Loan is denominated in any currency other than sterling:



F x 0.01 per cent per annum


300
 
where:



B is the percentage of eligible liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements;




Y is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Loan is an overdue amount, the additional rate of interest
specified in Clause 7.9 (Default interest)) payable for the relevant Interest
Period on the Loan;




S is the percentage (if any) of eligible liabilities which that Lender is
required from time to time to maintain as interest bearing special deposits with
the Bank of England;




Z is the interest rate per annum payable by the Bank of England to that Lender
on special deposits; and



Page 88

--------------------------------------------------------------------------------

F is the charge payable by that Lender to the Financial Services Authority under
paragraph 2.02 or 2.03 (as appropriate) of the Fees Regulations or the
equivalent provisions in any replacement regulations (with, for this purpose,
the figure for the minimum amount in paragraph 2.02b or such equivalent
provision deemed to be zero), expressed in pounds per £1 million of the fee base
of that Lender.




5 For the purpose of this Schedule:




(a) "eligible liabilities" and "special deposits" have the meanings given to
them at the time of application of the formula by the Bank of England;




(b) "fee base" has the meaning given to it in the Fees Regulations;




(c) "Fees Regulations" means the regulations governing periodic fees contained
in the Financial Services Authority Fees Manual or such other law or regulation
as may be in force from time to time in respect of the payment of fees for the
acceptance of deposits.




6 In the application of the formula B, Y, S and Z are included in the formula as
figures and not as percentages, e.g. if B = 0.5% and Y = 15%, BY is calculated
as 0.5. x 15.  Each rate calculated in accordance with the formula is, if
necessary, rounded upward to four decimal places.




7 If a Lender does not supply the information required by the Agent to determine
its Additional Cost Rate when requested to do so, the applicable Mandatory Cost
shall be determined on the basis of the information supplied by the remaining
Lenders.




8 If a change in circumstances has rendered, or will render, the formula
inappropriate, the Agent shall notify the Borrower of the manner in which the
Mandatory Cost will subsequently be calculated.  The manner of calculation so
notified by the Agent shall, in the absence of manifest error, be binding on the
Borrower.



Page 89

--------------------------------------------------------------------------------

Schedule 4                       : Form of Drawdown Notice
 

To: Deutsche Bank Luxembourg S.A.

 

From: Genco Shipping & Trading Limited

 
[Date]
 
Dear Sirs


Drawdown Notice


We refer to the Loan Agreement dated                      2010 made between,
amongst others, ourselves and yourselves (the "Agreement").


Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.


Pursuant to Clause 4.1 of the Agreement, we irrevocably request that you advance
a Drawing in the sum of $[                                                     
               ] to us on                                         20     , which
is a Business Day, by paying the amount of the Drawing in accordance with the
MOA in respect of the Vessel named [                                      ] to
the following account:


[details of account]


We warrant that the representations and warranties contained in Clause 11.1 of
the Agreement are true and correct at the date of this Drawdown Notice and will
be true and correct on               20    , that no Default has occurred and is
continuing, and that no Default will result from the advance of the Drawing
requested in this Drawdown Notice.


[We select the period of [       ] months as the first Interest Period.]


Yours faithfully
 
.................................


For and on behalf of


Genco Shipping & Trading Limited


Page 90

--------------------------------------------------------------------------------

Schedule 5                       : Form of Transfer Certificate
 

To: Deutsche Bank Luxembourg S.A.



Transfer Certificate


This transfer certificate relates to a secured loan facility agreement (as from
time to time amended, varied, supplemented or novated, the "Loan Agreement")
dated                           2010, on the terms and subject to the conditions
of which a secured loan facility of up to $253,000,000 was made available to
Genco Shipping & Trading Limited, by a syndicate of banks on whose behalf you
act as agent.



1 Terms defined in the Loan Agreement shall, unless otherwise expressly
indicated, have the same meaning when used in this certificate.  The terms
"Transferor" and "Transferee" are defined in the schedule to this certificate.




2 The Transferor:




2.1 confirms that the details in the Schedule under the heading "Transferor's
Commitment" accurately summarise its Commitment; and




2.2 requests the Transferee to accept by way of novation the transfer to the
Transferee of the amount of the Transferor's Commitment specified in the
Schedule by counter-signing and delivering this certificate to the Agent at its
address for communications specified in the Loan Agreement.




3 The Transferee requests the Agent to accept this certificate as being
delivered to the Agent pursuant to and for the purposes of clause 14.4 of the
Loan Agreement so as to take effect in accordance with the terms of that clause
on the Transfer Date specified in the Schedule.




4 The Agent confirms its acceptance of this certificate for the purposes of
clause 14.4 of the Loan Agreement.




5 The Transferee confirms that:




5.1 it has received a copy of the Loan Agreement together with all other
information which it has required in connection with this transaction;




5.2 it has not relied and will not in the future rely on the Transferor or any
other party to the Loan Agreement to check or enquire on its behalf into the
legality, validity, effectiveness, adequacy, accuracy or completeness of any
such information; and




5.3 it has not relied and will not in the future rely on the Transferor or any
other party to the Loan Agreement to keep under review on its behalf the
financial condition, creditworthiness, condition, affairs, status or nature of
any Security Party.




6 Execution of this certificate by the Transferee constitutes its representation
and warranty to the Transferor and to all other parties to the Loan Agreement
that it has the power to become a party to the Loan Agreement as a Lender on the
terms of the



Page 91

--------------------------------------------------------------------------------

Loan Agreement and has taken all steps to authorise execution and delivery of
this certificate.



7 The Transferee undertakes with the Transferor and each of the other parties to
the Loan Agreement that it will perform in accordance with their terms all those
obligations which by the terms of the Loan Agreement will be assumed by it after
delivery of this certificate to the Agent and the satisfaction of any conditions
subject to which this certificate is expressed to take effect.




8 The Transferor makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or any document relating to any
Finance Document, and assumes no responsibility for the financial condition of
any Finance Party or for the performance and observance by any Security Party of
any of its obligations under any Finance Document or any document relating to
any Finance Document and any conditions and warranties implied by law are
expressly excluded.




9 The Transferee acknowledges that nothing in this certificate or in the Loan
Agreement shall oblige the Transferor to:




9.1 accept a re-transfer from the Transferee of the whole or any part of the
rights, benefits and/or obligations transferred pursuant to this certificate; or




9.2 support any losses directly or indirectly sustained or incurred by the
Transferee for any reason including, without limitation, the non-performance by
any party to any Finance Document of any obligations under any Finance Document.




10 The address and fax number of the Transferee for the purposes of clause 18 of
the Loan Agreement are set out in the Schedule.




11 This certificate may be executed in any number of counterparts each of which
shall be original but which shall together constitute the same instrument.




12 This certificate and any non-contractual obligations arising out of or in
connection with it shall be governed by and interpreted in accordance with
English law.

 
The ScheduleE



1 Transferor:




2 Transferee:




3 Transfer Date (not earlier that the fifth Business Day after the date of
delivery of the Transfer Certificate to the Agent):




4 Transferor's Commitment:




5 Amount transferred:




6 Transferee's address and fax number for the purposes of clause 18 of the Loan
Agreement:



Page 92

--------------------------------------------------------------------------------

[name of Transferor]
 
[name of Transferee]
 
 
 
By:
 
By:
 
 
 
Date:
 
Date:
 
 
 
[Agent] as Agent
 
 
 
 
 
By:
 
 
 
 
 
Date:
 
 

Page 93

--------------------------------------------------------------------------------

Schedule 6                       : Form of Compliance Certificate
 
From: Genco Shipping & Trading Limited (the "Company")
 
To: Deutsche Bank Luxembourg S.A. (the "Agent")
 
Dated: [l]
 
Dear Sirs,


This Certificate is rendered pursuant to Clause 12.1 of the loan agreement dated
[l] 2010 (as amended and supplemented from time to time, the "Loan Agreement")
entered into by, inter alia, ourselves as borrower, each of the banks listed in
Schedule 1 (: The Lenders and the Commitments) to the Loan Agreement as lenders,
yourselves and others as mandated lead arrangers, Deutsche Bank Luxembourg S.A.
as agent for the Lenders and yourselves as security agent and bookrunner.


Words and expressions defined in the Loan Agreement shall have the same meanings
when used herein.


We hereby certify that:
 

1 Attached to this Certificate [are][is] the latest [audited consolidated
financial statements of the Company and its subsidiaries for the financial year
ending on [l]] [unaudited consolidated financial statements of the Company
including cash flows] in relation to the [first] [second] [third] fiscal quarter
of the financial year ending on [l]] (the "Accounts").




2 As at the date of this Certificate the financial covenants set out in Clause
12.2 of the Loan Agreement [are] [are not] complied with, in that as at [l]:




(a) Consolidated Interest Coverage Ratio is [l]




(b) Maximum Leverage Ratio is [l]




(c) Minimum Consolidated Net Worth is [l]




(d) Consolidated Indebtedness is [l]



[or, as the case may be, specify in what respect any of the financial covenants
are not complied with.]



3 As at [l] no Event of Default has occurred and is continuing.



Page 94

--------------------------------------------------------------------------------

The Company and each Collateral Owner are complying with the requirements under
clauses 10.10 (Additional security) and 12.2.1 (Minimum liquidity) of the Loan
Agreement.


[or, specify/identify any Event of Default]



4 [The Fair Market Value of the Vessels as reflected in the most recent
valuations are as follows:

 
Name of Vessel
Name of First
Approved Ship Broker
Name of Second
Approved Ship Broker
Average Fair Market Value
[l]
[l]
[l]
[l]]

 
[Attached are details of the calculations for the purposes of this Certificate.]
 
Yours faithfully,


Genco Shipping & Trading Limited
 


By: _______________________


Position: Chief Financial Officer


Name:
Page 95

--------------------------------------------------------------------------------

In Witness of which the parties to this Agreement have executed this Agreement
the day and year first before written.
 
Signed and delivered
as a deed

 
by Genco Shipping & Trading
Limited
signature
 
acting by

 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name

 
 
 
print name of witness
 
address
 
 
 

 
Signed and delivered
as a deed

 
by Deutsche Bank AG Filiale
Deutschlandgeschäft (as a Lender)
signature
 
(as the Borrower)
acting by

 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name

 
 
 
print name of witness
 
address
 
 
 

Page 96

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by BNP Paribas  (as a Lender)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 
Signed and delivered
as a deed
 
 
by Credit Agricole Corporate and
Investment Bank (as a Lender)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 97

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by DVB Bank SE (as a Lender)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 
Signed and delivered
as a deed
 
 
by Skandinaviska Enskilda Banken
AB (publ) (as a Lender)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 98

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by Deutsche Bank AG Filiale
Deutschlandgeschäft (as a Mandated
Lead Arranger)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 
Signed and delivered
as a deed
 
 
by BNP Paribas (as a Mandated Lead
Arranger)
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
 
of witness
   
 
 
signature
 
     
print name
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 99

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by Credit Agricole Corporate and
Investment Bank (as a Mandated
Lead Arranger)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 
Signed and delivered
as a deed
 
 
by DVB Bank SE (as a Mandated Lead
Arranger)
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
 
of witness
   
 
 
signature
 
     
print name
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 100

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by Skandinaviska Enskilda Banken
AB (publ) (as a Mandated Lead
Arranger)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 

Signed and delivered
as a deed
 
 
by Deutsche Bank Luxembourg S.A.
(as the Agent)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 101

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by BNP Paribas (as a Swap Provider)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 

Signed and delivered
as a deed
 
 
by Credit Agricole Corporate and
Investment Bank (as a Swap
Provider)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 102

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by DVB Bank SE (as a Swap Provider)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 

Signed and delivered
as a deed
 
 
by Deutsche Bank AG (as a Swap
Provider)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

Page 103

--------------------------------------------------------------------------------

Signed and delivered
as a deed
 
 
by Skandinaviska Enskilda Banken
AB (publ) (as a Swap Provider)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 

Signed and delivered
as a deed
 
 
by Deutsche Bank AG Filiale
Deutschlandgeschäft (as Security
Agent and Bookrunner)
signature
 
acting by
 
 
 
its duly authorised
 
in the presence of:
 
signature
print name
 
of witness
 
 
 
 
 
name
 
 
 
 
print name of witness
 
address
 
 
 

 
Page 104

--------------------------------------------------------------------------------

 
In Witness of which the parties to this Supplement Agreement have executed this
Supplement Agreement as a deed the day and year first before written.
 
The Borrower
 
Signed and delivered
as a deed
by Genco Shipping & Trading Limited
(as the borrower)
acting by
 
its duly authorised
Chief Financial Officer, Principle Accounting Officer, Secretary
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith
 
signature
 
John C. Wobensmith
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 

address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 

 
The Guarantors
 
Signed and delivered
as a deed
by Genco Aquitaine Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 

Page 105

--------------------------------------------------------------------------------

 
 
address
299 Park Avenue
 
20th Floor
 
New York, NY  10171

 
Signed and delivered
as a deed
by Genco Ardennes Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 
 
 
 
 
 
Signed and delivered
as a deed
by Genco Auvergne Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 

Page 106

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Genco Bourgogne Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 
 
 
 
 
 
Signed and delivered
as a deed
by Genco Brittany Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith
 
signature
 
John C. Wobensmith
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 



Page 107

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Genco Languedoc Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 
 
 
 
 
 
Signed and delivered
as a deed
by Genco Loire Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 
 
 
 
 
 



Page 108

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Genco Lorraine Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 
 
 
 
 
 
Signed and delivered
as a deed
by Genco Normandy Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 

Page 109

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Genco Picardy Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 
 
 
 
 
 
Signed and delivered
as a deed
by Genco Provence Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 

Page 110

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Genco Pyrenees Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 



Signed and delivered
as a deed
by Genco Rhone Limited
(as a Guarantor)
acting by
 
its duly authorised
Chief Financial Officer, Chief Accounting Officer, Secretary and Treasurer
 
in the presence of:
 
signature
 
/s/ John C. Wobensmith  
 
signature
 
John C. Wobensmith  
 
print name
 
of witness /s/ Apostolos Zafolias
 
 
 
 
 
name
Apostolos Zafolias
 
 
 
 
print name of witness
 
 
address
299 Park Avenue
20th Floor
New York, NY  10171
 
 
 



Page 111

--------------------------------------------------------------------------------

The Lenders
 
Signed and delivered
as a deed
by Deutsche Bank AG Filiale Deutschlandgeschäft
(as a Lender)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

 
Signed and delivered
as a deed
by BNP Paribas
(as a Lender)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

Page 112

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Credit Agricole Corporate and Investment Bank
(as a Lender)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

 
Signed and delivered
as a deed
by DVB Bank SE
(as a Lender)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Page 113

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Skandinaviska Enskilda Banken AB (publ)
(as a Lender)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

 
The Mandated Lead Arrangers
 
Signed and delivered
as a deed
by Deutsche Bank AG Fillale Deutschlandgeschäft
(as a Mandated Lead Arranger)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

Page 114

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by BNP Paribas
(as a Mandated Lead Arranger)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Signed and delivered
as a deed
by Credit Agricole Corporate and Investment Bank
(as a Mandated Lead Arranger)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Page 115

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by DVB Bank SE
(as a Mandated Lead Arranger)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Signed and delivered
as a deed
by Skandinaviska Enskilda Banken  AB (publ)
(as a Mandated Lead Arranger)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
Name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
Address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Page 116

--------------------------------------------------------------------------------

The Swap Providers
 
Signed and delivered
as a deed
by BNP Paribas
(as a Swap Provider)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Signed and delivered
as a deed
by Credit Agricole Corporate and Investment Bank
(as a Swap Provider)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Page 117

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by DVB Bank SE
(as a Swap Provider)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Signed and delivered
as a deed
by Skandinaviska Enskilda Banken AP (publ)
(as a Swap Provider)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
Name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
Address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Page 118

--------------------------------------------------------------------------------

Signed and delivered
as a deed
by Deutsche Bank AG
(as a Swap Provider)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

 
The Agent
 
Signed and delivered
as a deed
by Deutsche Bank Luxembourg S.A.
(as the Agent)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 



Page 119

--------------------------------------------------------------------------------

The Security Agent and Book Runner
 
Signed and delivered
as a deed
by Deutsche Bank AG Filiale Deutschlandgeschäft
(as the Security Agent and Bookrunner)
acting by
 
its duly authorised
 
in the presence of:
 
signature
 
/s/ Georg Junginger
 
Signature
 
Georg Junginger
 
print name
 
Attorney-in-Fact
 
of witness /s/ Yip Yuen YI
 
 
 
 
 
name
Yip Yuen YI
 
 
 
 
print name of witness
 
 
address
Stephenson Harwood LP
 
 
 
 
1 Finsbury Circus
London
EC2M 7SH
 
 
 

 
 

 

Page 120

--------------------------------------------------------------------------------